


Exhibit 10.33

 

EXECUTION VERSION

 

 

CLASS A-1 NOTE PURCHASE AGREEMENT

 

(SERIES 2007-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1)

 

dated as of November 29, 2007

 

among

 

APPLEBEE’S ENTERPRISES LLC,

APPLEBEE’S IP LLC, and

the entities referred to herein as

the “RESTAURANT HOLDERS”

 

each as a Co-Issuer,


APPLEBEE’S SERVICES, INC.,
as Servicer,

CERTAIN FINANCIAL INSTITUTIONS,
each as a Committed Note Purchaser,

CERTAIN FUNDING AGENTS,

LEHMAN COMMERCIAL PAPER INC.,
as Swingline Lender,

and

LEHMAN COMMERCIAL PAPER INC.,
as Class A-1 Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

2

 

 

 

SECTION 1.01 Definitions

 

2

 

 

 

ARTICLE II PURCHASE AND SALE OF CLASS A-1 NOTES

 

2

 

 

 

SECTION 2.01 The Initial Advance Note Purchase

 

2

SECTION 2.02 Advances

 

3

SECTION 2.03 Borrowing Procedures

 

4

SECTION 2.04 The Series 2007-1 Class A-1 Notes

 

6

SECTION 2.05 Reduction in Commitments

 

7

SECTION 2.06 Swingline Commitment

 

11

SECTION 2.07 L/C Commitment

 

15

SECTION 2.08 L/C Reimbursement Obligations

 

18

SECTION 2.09 L/C Participations

 

20

SECTION 2.10 Cash Collateralization of Existing Letters of Credit

 

22

 

 

 

ARTICLE III INTEREST AND FEES

 

23

 

 

 

SECTION 3.01 Interest

 

23

SECTION 3.02 Fees

 

24

SECTION 3.03 Eurodollar Lending Unlawful

 

25

SECTION 3.04 Deposits Unavailable

 

26

SECTION 3.05 Increased Costs, etc.

 

26

SECTION 3.06 Funding Losses

 

27

SECTION 3.07 Increased Capital Costs

 

27

SECTION 3.08 Taxes

 

28

SECTION 3.09 Change of Lending Office

 

30

 

 

 

ARTICLE IV OTHER PAYMENT TERMS

 

31

 

 

 

SECTION 4.01 Time and Method of Payment

 

31

SECTION 4.02 Order of Distributions

 

31

SECTION 4.03 L/C Cash Collateral

 

32

 

 

 

ARTICLE V THE CLASS A-1 ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

 

32

 

 

 

SECTION 5.01 Authorization and Action of the Class A-1 Administrative Agent

 

32

SECTION 5.02 Delegation of Duties

 

33

SECTION 5.03 Exculpatory Provisions

 

33

SECTION 5.04 Reliance

 

34

SECTION 5.05 Non-Reliance on the Class A-1 Administrative Agent and Other
Purchasers

 

34

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 5.06 The Class A-1 Administrative Agent in its Individual Capacity

 

34

SECTION 5.07 Successor Class A-1 Administrative Agent

 

34

SECTION 5.08 Authorization and Action of Funding Agents

 

35

SECTION 5.09 Delegation of Duties

 

36

SECTION 5.10 Exculpatory Provisions

 

36

SECTION 5.11 Reliance

 

36

SECTION 5.12 Non-Reliance on the Funding Agent and Other Purchasers

 

36

SECTION 5.13 The Funding Agent in its Individual Capacity

 

37

SECTION 5.14 Successor Funding Agent

 

37

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

 

37

 

 

 

SECTION 6.01 The Co-Issuers

 

37

SECTION 6.02 Servicer

 

39

SECTION 6.03 Lender Parties

 

39

 

 

 

ARTICLE VII CONDITIONS

 

40

 

 

 

SECTION 7.01 Conditions to Purchase and Effectiveness

 

40

SECTION 7.02 Conditions to Initial Extensions of Credit

 

41

SECTION 7.03 Conditions to Each Extension of Credit

 

41

 

 

 

ARTICLE VIII COVENANTS

 

43

 

 

 

SECTION 8.01 Covenants

 

43

 

 

 

ARTICLE IX MISCELLANEOUS PROVISIONS

 

45

 

 

 

SECTION 9.01 Amendments

 

45

SECTION 9.02 No Waiver; Remedies

 

46

SECTION 9.03 Binding on Successors and Assigns

 

46

SECTION 9.04 Survival of Agreement

 

47

SECTION 9.05 Payment of Costs and Expenses; Indemnification

 

47

SECTION 9.06 Characterization as Transaction Document; Entire Agreement

 

50

SECTION 9.07 Notices

 

50

SECTION 9.08 Severability of Provisions

 

51

SECTION 9.09 Tax Characterization

 

51

SECTION 9.10 No Proceedings; Limited Recourse

 

51

SECTION 9.11 Confidentiality

 

52

SECTION 9.12 GOVERNING LAW

 

53

SECTION 9.13 JURISDICTION

 

53

SECTION 9.14 WAIVER OF JURY TRIAL

 

53

SECTION 9.15 Counterparts

 

54

SECTION 9.16 Third Party Beneficiary

 

54

SECTION 9.17 Assignment

 

54

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

SCHEDULE I

 

Investor Groups and Commitments

SCHEDULE II

 

Notice Addresses for Lender Parties and Agents

SCHEDULE III

 

Additional Closing Conditions

 

 

 

EXHIBIT A

 

Form of Advance Request

EXHIBIT A-1

 

Form of Swingline Loan Request

EXHIBIT A-2

 

Form of Voluntary Decrease Request

EXHIBIT B

 

Form of Assignment and Assumption Agreement

EXHIBIT C

 

Form of Investor Group Supplement

 

i

--------------------------------------------------------------------------------


 

CLASS A-1 NOTE PURCHASE AGREEMENT

 

THIS CLASS A-1 NOTE PURCHASE AGREEMENT, dated as of November 29, 2007 (as
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”), is made by and among:

 

(a)           Applebee’s Enterprises LLC, a Delaware limited liability company
(the “Master Issuer”), Applebee’s IP LLC, a Delaware limited liability company
(the “IP Holder”) and each of the entities appearing in the definition of
“Restaurant Holders” in Appendix A to the Base Indenture (as defined below)
(collectively, the “Restaurant Holders” and together with the Master Issuer and
the IP Holder, collectively, the “Co-Issuers” and each, a “Co-Issuer”),

 

(b)           Applebee’s Services, Inc., a Kansas corporation (“ASI” or the
“Servicer”),

 

(c)           with respect to each Advance Sub-Class, the several financial
institutions listed on the portion of Schedule I relating to such Advance
Sub-Class as Committed Note Purchasers and their respective permitted successors
and assigns (each, a “Committed Note Purchaser” and, collectively, the
“Committed Note Purchasers”),

 

(d)           for each Investor Group with respect to each Advance Sub-Class,
the financial institution entitled to act on behalf of the Investor Group set
forth opposite the name of such Investor Group on the portion of Schedule I
relating to such Advance Sub-Class as Funding Agent and its permitted successors
and assigns (each, the “Funding Agent” with respect to such Investor Group and,
collectively, the “Funding Agents”),

 

(e)           with respect to each Advance Sub-Class, the commercial paper
conduits, if any, accepting an assignment pursuant to Section 9.17 with respect
to such Advance Sub-Class and made a party hereto and their respective permitted
successors and assigns (each, a “Conduit Investor” and, collectively, the
“Conduit Investors”),

 

(f)            with respect to the L/C Sub-Classes, the L/C Provider, if any,
that is made a party hereto pursuant to an amendment in accordance with 
Section 9.01 and its respective permitted successors and assigns (the “L/C
Provider”).

 

(g)           LEHMAN COMMERCIAL PAPER INC., as Swingline Lender, and

 

(h)           LEHMAN COMMERCIAL PAPER INC., in its capacity as administrative
agent for the Conduit Investors, the Committed Note Purchasers, the Funding
Agents, the L/C Provider and the Swingline Lender (together with its permitted
successors and assigns in such capacity, the “Class A-1 Administrative Agent”).

 

--------------------------------------------------------------------------------


 

BACKGROUND

 

1.             Contemporaneously with the execution and delivery of this
Agreement, the Co-Issuers and Wells Fargo Bank, National Association, as
Indenture Trustee, are entering into the Series 2007-1 Supplement, of even date
herewith (as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, the
“Series 2007-1 Supplement”), to the Base Indenture, of even date herewith (as
the same may be amended, supplemented, restated or otherwise modified from time
to time in accordance with the terms thereof, exclusive of any
Series Supplement, the “Base Indenture” and, together with the Series 2007-1
Supplement and any other Series Supplement, the “Indenture”), among the
Co-Issuers and the Indenture Trustee, pursuant to which the Co-Issuers will
issue Series 2007-1 Class A-1 Notes (as defined in the Series 2007-1
Supplement).

 

2.             The Co-Issuers wish to (a) issue the Series 2007-1 Class A-1
Advance Notes for each Advance Sub-Class to the Funding Agent (or its designee)
for each Investor Group with respect to such Advance Sub-Class on behalf of the
Investors in such Investor Group, and obtain the agreement of the applicable
Investors to make loans from time to time (each, an “Advance” or a
“Series 2007-1 Class A-1 Advance” and, collectively, the “Advances” or the
“Series 2007-1 Class A-1 Advances”) that will constitute the purchase of
Series 2007-1 Class A-1 Outstanding Principal Amounts on the terms and
conditions set forth in this Agreement; (b) issue the Series 2007-1 Class A-1
Swingline Notes to the Swingline Lender and obtain the agreement of the
Swingline Lender to make Swingline Loans on the terms and conditions set forth
in this Agreement; and (c) issue the Series 2007-1 Class A-1 L/C Notes to the
L/C Provider and obtain the agreement of the L/C Provider to provide Letters of
Credit on the terms and conditions set forth in this Agreement.  ASI has joined
in this Agreement to confirm certain representations, warranties and covenants
made by it for the benefit of each Lender Party.

 


ARTICLE I
DEFINITIONS


 

SECTION 1.01  Definitions.  As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble and the recitals hereto) shall have the meanings
assigned to such terms in the Series 2007-1 Supplemental Definitions List
attached to the Series 2007-1 Supplement as Annex A or in the Definitions
attached to the Base Indenture as Appendix A, as applicable.  Section 1.2 of the
Base Indenture is hereby incorporated by reference as if fully set forth
herein.  Unless otherwise specified herein, all Article, Exhibit, Section or
Subsection references herein shall refer to Articles, Exhibits, Sections or
Subsections of this Agreement.

 


ARTICLE II
PURCHASE AND SALE OF CLASS A-1 NOTES


 

SECTION 2.01  The Initial Advance Note Purchase.  On the terms and conditions
set forth in the Indenture and this Agreement, and in reliance on the covenants,

 

2

--------------------------------------------------------------------------------


 

representations and agreements set forth herein and therein, the Co-Issuers
shall issue and shall cause the Indenture Trustee to authenticate the initial
Series 2007-1 Class A-1 Advance Notes for each Advance Sub-Class, which the
Co-Issuers shall deliver to the Funding Agent for each Investor Group with
respect to such Advance Sub-Class on behalf of the Investors in such Investor
Group on the Series 2007-1 Closing Date.  Such initial Series 2007-1 Class A-1
Advance Note for each Advance Sub-Class for each Investor Group shall be dated
the Series 2007-1 Closing Date, shall be registered in the name of the related
Funding Agent or its nominee, as agent for the related Investors, or in such
other name as such Funding Agent may request, shall have a maximum principal
amount equal to the Maximum Investor Group Principal Amount for such Investor
Group, shall have an initial outstanding principal amount equal to such Investor
Group’s Commitment Percentage of the Series 2007-1 Class A-1 Initial Advance
Principal Amount, and shall be duly authenticated in accordance with the
provisions of the Indenture.

 

SECTION 2.02  Advances.  (a)  Subject to the terms and conditions of this
Agreement and the Indenture, with respect to any Investor Group that (i) does
not have a Conduit Investor or (ii) has a Conduit Investor but such Conduit
Investor determines that it will not make (or it does not in fact make) an
Advance or any portion of an Advance pursuant to Section 2.02(b), the Committed
Note Purchasers with respect to such Investor Group shall, upon the Co-Issuers’
request delivered in accordance with the provisions of Section 2.03 and the
satisfaction of all of the conditions precedent thereto (or under the
circumstances and in accordance with the provisions set forth in Section 2.05,
2.06 or 2.08), make Advances from time to time during the Commitment Term in the
amounts determined pursuant to Section 2.02(c).

 


(B)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE
INDENTURE, WITH RESPECT TO ANY INVESTOR GROUP THAT HAS A CONDUIT INVESTOR, SUCH
CONDUIT INVESTOR MAY, UPON THE CO-ISSUERS’ REQUEST DELIVERED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 2.03 AND THE SATISFACTION OF ALL OF THE CONDITIONS
PRECEDENT THERETO (OR UNDER THE CIRCUMSTANCES AND IN ACCORDANCE WITH THE
PROVISIONS SET FORTH IN SECTION 2.05, 2.06 OR 2.08), MAKE ADVANCES FROM TIME TO
TIME DURING THE COMMITMENT TERM IN THE AMOUNTS DETERMINED PURSUANT TO
SECTION 2.02(C).  NOTWITHSTANDING ANYTHING HEREIN OR IN ANY OTHER TRANSACTION
DOCUMENT TO THE CONTRARY, AT NO TIME WILL A CONDUIT INVESTOR BE OBLIGATED TO
MAKE ADVANCES HEREUNDER.


 


(C)           ANY ADVANCES MADE PURSUANT TO SECTION 2.02(A) OR
SECTION 2.02(B) SHALL BE MADE RATABLY BY EACH INVESTOR GROUP BASED ON THEIR
RESPECTIVE COMMITMENT PERCENTAGES AND THE PORTION OF ANY SUCH ADVANCE MADE BY
ANY COMMITTED NOTE PURCHASER IN SUCH INVESTOR GROUP SHALL BE ITS COMMITTED NOTE
PURCHASER PERCENTAGE OF THE ADVANCES TO BE MADE BY SUCH INVESTOR GROUP (OR THE
PORTION THEREOF NOT BEING MADE BY ANY CONDUIT INVESTOR IN SUCH INVESTOR GROUP);
PROVIDED THAT NO ADVANCE SHALL BE REQUIRED OR PERMITTED TO BE MADE BY ANY
INVESTOR ON ANY DATE IF, AFTER GIVING EFFECT TO SUCH ADVANCE, (I) THE RELATED
INVESTOR GROUP PRINCIPAL AMOUNT WOULD EXCEED THE RELATED MAXIMUM INVESTOR GROUP
PRINCIPAL AMOUNT, (II) THE SERIES 2007-1 CLASS A-1 OUTSTANDING PRINCIPAL AMOUNT
WOULD EXCEED THE SERIES 2007-1 CLASS A-1 MAXIMUM PRINCIPAL AMOUNT, (III) THE
SERIES 2007-1 CLASS A-1-A OUTSTANDING PRINCIPAL AMOUNT

 

3

--------------------------------------------------------------------------------


 


WOULD EXCEED THE SERIES 2007-1 CLASS A-1-A MAXIMUM PRINCIPAL AMOUNT OR (IV) THE
SERIES 2007-1 CLASS A-1-X OUTSTANDING PRINCIPAL AMOUNT WOULD EXCEED THE
SERIES 2007-1 CLASS A-1-X MAXIMUM PRINCIPAL AMOUNT.


 


(D)           EACH OF THE ADVANCES TO BE MADE ON ANY DATE SHALL BE MADE AS PART
OF A SINGLE BORROWING (EACH SUCH SINGLE BORROWING BEING A “BORROWING”).  THE
ADVANCES MADE BY EACH INVESTOR GROUP AS PART OF THE INITIAL BORROWING ON THE
SERIES 2007-1 CLOSING DATE WILL BE EVIDENCED BY THE SERIES 2007-1 CLASS A-1
ADVANCE NOTES OF THE APPLICABLE ADVANCE SUB-CLASS ISSUED TO SUCH INVESTOR GROUP
IN CONNECTION HEREWITH AND WILL CONSTITUTE PURCHASES OF SERIES 2007-1 CLASS A-1
INITIAL ADVANCE PRINCIPAL AMOUNTS CORRESPONDING TO THE AMOUNT OF SUCH ADVANCES
AND ALLOCATED TO THE APPLICABLE ADVANCE SUB-CLASS.  EACH OTHER BORROWING WILL
CONSTITUTE AN INCREASE, WITH THE ADVANCES MADE BY EACH INVESTOR GROUP AS PART OF
SUCH BORROWING BEING EVIDENCED BY THE SERIES 2007-1 CLASS A-1 ADVANCE NOTES OF
THE APPLICABLE ADVANCE SUB-CLASS ISSUED TO SUCH INVESTOR GROUP IN CONNECTION
HEREWITH AND CONSTITUTING PURCHASES OF SERIES 2007-1 CLASS A-1 OUTSTANDING
PRINCIPAL AMOUNTS CORRESPONDING TO THE AMOUNT OF SUCH ADVANCES AND ALLOCATED TO
THE APPLICABLE ADVANCE SUB-CLASS.


 


(E)           IN THE EVENT THE CO-ISSUERS WISH TO EFFECT A VOLUNTARY DECREASE OF
THE SERIES 2007-1 CLASS A-1 OUTSTANDING PRINCIPAL AMOUNT, THE CO-ISSUERS SHALL
(I) DELIVER WRITTEN NOTICE THEREOF IN ACCORDANCE WITH SECTION 3.2(B) OF THE
SERIES 2007-1 SUPPLEMENT IN THE FORM OF EXHIBIT A-2 HERETO (EACH, A “VOLUNTARY
DECREASE REQUEST”) AND (II) FOLLOW THE ADDITIONAL PROCEDURES FOR A VOLUNTARY
DECREASE SET FORTH IN SECTION 3.2(B) OF THE SERIES 2007-1 SUPPLEMENT.   EACH
SUCH VOLUNTARY DECREASE IN RESPECT OF ANY ADVANCES SHALL BE IN AN AGGREGATE
MINIMUM PRINCIPAL AMOUNT OF $500,000 AND INTEGRAL MULTIPLES OF $100,000 IN
EXCESS THEREOF.


 


(F)            SUBJECT TO THE TERMS OF THIS AGREEMENT AND THE SERIES 2007-1
SUPPLEMENT, THE AGGREGATE PRINCIPAL AMOUNT OF THE ADVANCES EVIDENCED BY THE
SERIES 2007-1 CLASS A-1 ADVANCE NOTES MAY BE INCREASED BY BORROWINGS OR
DECREASED BY VOLUNTARY DECREASES FROM TIME TO TIME.


 

SECTION 2.03  Borrowing Procedures.

 


(A)           WHENEVER THE CO-ISSUERS WISH A BORROWING TO BE MADE, THE
CO-ISSUERS SHALL (OR SHALL CAUSE THE SERVICER TO) NOTIFY THE CLASS A-1
ADMINISTRATIVE AGENT (WHO SHALL PROMPTLY NOTIFY EACH FUNDING AGENT (AND EACH
COMMITTED NOTE PURCHASER) OF ITS PRO RATA SHARE THEREOF AND NOTIFY THE INDENTURE
TRUSTEE, THE SERIES 2007-1 CLASS A INSURER, THE SWINGLINE LENDER AND THE L/C
PROVIDER IN WRITING OF SUCH BORROWING) UPON IRREVOCABLE WRITTEN NOTICE IN THE
FORM OF AN ADVANCE REQUEST DELIVERED TO THE CLASS A-1 ADMINISTRATIVE AGENT NO
LATER THAN 12:00 P.M. (NEW YORK TIME) ON THE BUSINESS DAY (OR, IN THE CASE OF
ANY EURODOLLAR ADVANCES FOR PURPOSES OF SECTION 3.01(B), ON THE THIRD BUSINESS
DAY) PRIOR TO THE DATE OF BORROWING, WHICH DATE OF BORROWING SHALL BE A BUSINESS
DAY DURING THE COMMITMENT TERM.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
IN EACH CASE REFER TO THIS AGREEMENT AND SPECIFY (I) THE BORROWING DATE,
(II) THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING TO BE MADE ON THE BORROWING
DATE, (III) THE AMOUNT OF OUTSTANDING SWINGLINE LOANS AND UNREIMBURSED L/C

 

4

--------------------------------------------------------------------------------


 


DRAWINGS TO BE REPAID WITH THE PROCEEDS OF SUCH BORROWING ON THE BORROWING DATE,
WHICH AMOUNT SHALL CONSTITUTE ALL OUTSTANDING SWINGLINE LOANS AND UNREIMBURSED
L/C DRAWINGS OUTSTANDING ON THE DATE OF SUCH NOTICE, AND (IV) SUFFICIENT
INSTRUCTIONS FOR APPLICATION OF THE BALANCE, IF ANY, OF THE PROCEEDS OF SUCH
BORROWING ON THE BORROWING DATE.  REQUESTS FOR ANY BORROWING MAY NOT BE MADE IN
AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $1,000,000 OR IN AN AGGREGATE
PRINCIPAL AMOUNT WHICH IS NOT AN INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF
(EXCEPT AS OTHERWISE PROVIDED HEREIN WITH RESPECT TO BORROWINGS FOR THE PURPOSE
OF REPAYING THEN OUTSTANDING SWINGLINE LOANS OR UNREIMBURSED L/C DRAWINGS OR IF
SUCH AMOUNT WOULD EXCEED THE SERIES 2007-1 CLASS A-1 MAXIMUM PRINCIPAL AMOUNT). 
THE CO-ISSUERS AGREE TO CAUSE REQUESTS FOR BORROWINGS TO BE MADE UPON NOTICE OF
ANY DRAWING UNDER A LETTER OF CREDIT, AND IN ANY EVENT AT LEAST ONE TIME EVERY
THREE (3) BUSINESS DAYS IF ANY SWINGLINE LOANS OR UNREIMBURSED L/C DRAWINGS ARE
OUTSTANDING, IN AMOUNTS AT LEAST SUFFICIENT TO REPAY IN FULL ALL SWINGLINE LOANS
AND UNREIMBURSED L/C DRAWINGS OUTSTANDING ON THE DATE OF THE APPLICABLE
REQUEST.  EACH BORROWING SHALL BE RATABLY ALLOCATED AMONG THE INVESTOR GROUPS
(AND THEIR RESPECTIVE SERIES 2007-1 CLASS A-1 ADVANCE NOTES) BASED ON THEIR
RESPECTIVE MAXIMUM INVESTOR GROUP PRINCIPAL AMOUNTS.  WITH RESPECT TO EACH
INVESTOR GROUP, IF ANY, THAT INCLUDES A CONDUIT INVESTOR, EACH FUNDING AGENT
SHALL PROMPTLY ADVISE ITS RELATED CONDUIT INVESTOR, IF ANY, OF ANY NOTICE GIVEN
PURSUANT TO THIS SECTION 2.03(A)  AND SHALL PROMPTLY THEREAFTER (BUT IN NO EVENT
LATER THAN 11:00 A.M. (NEW YORK TIME) ON THE DATE OF BORROWING) NOTIFY THE
CLASS A-1 ADMINISTRATIVE AGENT, THE CO-ISSUERS AND THE RELATED COMMITTED NOTE
PURCHASER(S) WHETHER SUCH CONDUIT INVESTOR HAS DETERMINED TO MAKE ALL OR ANY
PORTION OF THE ADVANCES IN SUCH BORROWING THAT ARE TO BE MADE BY ITS INVESTOR
GROUP.  ON THE DATE OF EACH BORROWING AND SUBJECT TO THE OTHER CONDITIONS SET
FORTH HEREIN AND IN THE SERIES 2007-1 SUPPLEMENT (AND, IF REQUESTED BY THE
CLASS A-1 ADMINISTRATIVE AGENT, CONFIRMATION FROM THE SWINGLINE LENDER AND THE
L/C PROVIDER, AS APPLICABLE, AS TO (X) THE AMOUNT OF OUTSTANDING SWINGLINE LOANS
AND UNREIMBURSED L/C DRAWINGS TO BE REPAID WITH THE PROCEEDS OF SUCH BORROWING
ON THE BORROWING DATE, (Y) THE UNDRAWN L/C FACE AMOUNT OF ALL LETTERS OF CREDIT
THEN OUTSTANDING AND (Z) THE PRINCIPAL AMOUNT OF ANY OTHER SWINGLINE LOANS OR
UNREIMBURSED L/C DRAWINGS THEN OUTSTANDING), THE APPLICABLE INVESTORS IN EACH
INVESTOR GROUP SHALL MAKE AVAILABLE TO THE CLASS A-1 ADMINISTRATIVE AGENT THE
AMOUNT OF THE ADVANCES IN SUCH BORROWING THAT ARE TO BE MADE BY SUCH INVESTOR
GROUP BY WIRE TRANSFER IN U.S. DOLLARS OF SUCH AMOUNT IN SAME DAY FUNDS NO LATER
THAN 3:00 P.M. (NEW YORK TIME) ON THE DATE OF SUCH BORROWING, AND UPON RECEIPT
THEREOF THE CLASS A-1 ADMINISTRATIVE AGENT SHALL IMMEDIATELY MAKE SUCH PROCEEDS
AVAILABLE, FIRST, TO THE SWINGLINE LENDER AND THE L/C PROVIDER FOR APPLICATION
TO REPAYMENT OF THE AMOUNT OF OUTSTANDING SWINGLINE LOANS AND UNREIMBURSED L/C
DRAWINGS AS SET FORTH IN THE APPLICABLE ADVANCE REQUEST, RATABLY IN PROPORTION
TO SUCH RESPECTIVE AMOUNTS, AND, SECOND, TO THE CO-ISSUERS AS INSTRUCTED IN THE
APPLICABLE ADVANCE REQUEST.


 


(B)           THE FAILURE OF ANY COMMITTED NOTE PURCHASER TO MAKE THE ADVANCE TO
BE MADE BY IT AS PART OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER COMMITTED
NOTE PURCHASER (WHETHER OR NOT IN THE SAME INVESTOR GROUP) OF ITS OBLIGATION, IF
ANY, HEREUNDER TO MAKE ITS ADVANCE ON THE DATE OF SUCH BORROWING, BUT NO
COMMITTED NOTE PURCHASER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
COMMITTED NOTE PURCHASER TO

 

5

--------------------------------------------------------------------------------



 


MAKE THE ADVANCE TO BE MADE BY SUCH OTHER COMMITTED NOTE PURCHASER ON THE DATE
OF ANY BORROWING.


 


(C)           UNLESS THE CLASS A-1 ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM A FUNDING AGENT PRIOR TO THE DATE OF ANY BORROWING THAT AN
APPLICABLE INVESTOR IN THE RELATED INVESTOR GROUP WILL NOT MAKE AVAILABLE TO THE
CLASS A-1 ADMINISTRATIVE AGENT SUCH INVESTOR’S SHARE OF THE ADVANCES TO BE MADE
BY SUCH INVESTOR GROUP AS PART OF SUCH BORROWING, THE CLASS A-1 ADMINISTRATIVE
AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) ASSUME THAT SUCH INVESTOR HAS MADE
SUCH SHARE AVAILABLE TO THE CLASS A-1 ADMINISTRATIVE AGENT ON THE DATE OF SUCH
BORROWING IN ACCORDANCE WITH SECTION 2.02(C) AND THE CLASS A-1 ADMINISTRATIVE
AGENT MAY (BUT SHALL NOT BE OBLIGATED TO), IN RELIANCE UPON SUCH ASSUMPTION,
MAKE AVAILABLE TO THE SWINGLINE LENDER, THE L/C PROVIDER AND/OR THE CO-ISSUERS,
AS APPLICABLE, ON SUCH DATE A CORRESPONDING AMOUNT, AND SHALL, IF SUCH
CORRESPONDING AMOUNT HAS NOT BEEN MADE AVAILABLE BY THE CLASS A-1 ADMINISTRATIVE
AGENT, MAKE AVAILABLE TO THE SWINGLINE LENDER, THE L/C PROVIDER AND/OR THE
CO-ISSUERS, AS APPLICABLE, ON SUCH DATE A CORRESPONDING AMOUNT ONCE SUCH
INVESTOR HAS MADE SUCH PORTION AVAILABLE TO THE CLASS A-1 ADMINISTRATIVE AGENT. 
IF AND TO THE EXTENT THAT ANY INVESTOR SHALL NOT HAVE MADE SUCH AMOUNT AVAILABLE
TO THE CLASS A-1 ADMINISTRATIVE AGENT, SUCH INVESTOR AND THE CO-ISSUERS JOINTLY
AND SEVERALLY AGREE TO REPAY (WITHOUT DUPLICATION) TO THE CLASS A-1
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT, TOGETHER
WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE
TO THE SWINGLINE LENDER, THE L/C PROVIDER AND/OR THE CO-ISSUERS, AS APPLICABLE,
UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE CLASS A-1 ADMINISTRATIVE AGENT, AT
(I) IN THE CASE OF THE CO-ISSUERS, THE INTEREST RATE APPLICABLE AT THE TIME TO
THE ADVANCES COMPRISING SUCH BORROWING AND (II) IN THE CASE OF SUCH INVESTOR,
THE FEDERAL FUNDS RATE AND WITHOUT DEDUCTION BY SUCH INVESTOR FOR ANY
WITHHOLDING TAXES.  IF SUCH INVESTOR SHALL REPAY TO THE CLASS A-1 ADMINISTRATIVE
AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO REPAID SHALL CONSTITUTE SUCH
INVESTOR’S ADVANCE AS PART OF SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT.


 

SECTION 2.04  The Series 2007-1 Class A-1 Notes.  On each date an Advance or
Swingline Loan is funded or a Letter of Credit is issued hereunder, and on each
date the outstanding amount thereof is reduced, a duly authorized officer,
employee or agent of the related Series 2007-1 Class A-1 Noteholder shall make
appropriate notations in its books and records of the amount, evidenced by the
related Series 2007-1 Class A-1 Note, of such Advance, Swingline Loan or Letter
of Credit and the amount of such reduction, as applicable.  The Co-Issuers
hereby authorize each duly authorized officer, employee and agent of such
Series 2007-1 Class A-1 Noteholder to make such notations on the books and
records as aforesaid and every such notation made in accordance with the
foregoing authority shall be prima facie evidence of the accuracy of the
information so recorded; provided, however, that in the event of a discrepancy
between the books and records of such Series 2007-1 Class A-1 Noteholder and the
records maintained by the Indenture Trustee pursuant to the Indenture, such
discrepancy shall be resolved by such Series 2007-1 Class A-1 Noteholder, the
Series 2007-1 Class A Insurer and the Indenture Trustee, and such resolution
shall control in the absence of manifest error; provided further that the
failure of any such notation to be made, or any

 

6

--------------------------------------------------------------------------------


 

finding that a notation is incorrect, in any such records shall not limit or
otherwise affect the obligations of the Co-Issuers under this Agreement or the
Indenture.

 

SECTION 2.05  Reduction in Commitments.

 


(A)           THE CO-ISSUERS MAY, WITH THE PRIOR WRITTEN CONSENT OF THE
SERIES 2007-1 CONTROLLING PARTY, AND UPON THREE BUSINESS DAYS’ NOTICE TO THE
CLASS A-1 ADMINISTRATIVE AGENT (WHO SHALL PROMPTLY NOTIFY THE INDENTURE TRUSTEE,
EACH FUNDING AGENT AND EACH INVESTOR), EFFECT A PERMANENT REDUCTION IN THE
SERIES 2007-1 CLASS A-1 MAXIMUM PRINCIPAL AMOUNT AND A CORRESPONDING REDUCTION,
ON A PRO RATA BASIS, IN EACH OF:  (I) THE SERIES 2007-1 CLASS A-1-A MAXIMUM
PRINCIPAL AMOUNT AND THE SERIES 2007-1 CLASS A-1-X MAXIMUM PRINCIPAL AMOUNT AND
(II) IN EACH COMMITMENT AMOUNT AND MAXIMUM INVESTOR GROUP PRINCIPAL AMOUNT;
PROVIDED THAT (I) ANY SUCH REDUCTION WILL BE LIMITED TO THE UNDRAWN PORTION OF
THE COMMITMENTS, ALTHOUGH ANY SUCH REDUCTION MAY BE COMBINED WITH A VOLUNTARY
DECREASE EFFECTED PURSUANT TO AND IN ACCORDANCE WITH SECTION 3.2(B) OF THE
SERIES 2007-1 SUPPLEMENT, (II) ANY SUCH REDUCTION MUST BE IN A MINIMUM AMOUNT OF
$10,000,000, (III) AFTER GIVING EFFECT TO SUCH REDUCTION, THE SERIES 2007-1
CLASS A-1 MAXIMUM PRINCIPAL AMOUNT EQUALS OR EXCEEDS $50,000,000, UNLESS REDUCED
TO ZERO, AND (IV) NO SUCH REDUCTION SHALL BE PERMITTED IF, AFTER GIVING EFFECT
THERETO, (X) THE AGGREGATE COMMITMENT AMOUNTS WOULD BE LESS THAN THE
SERIES 2007-1 CLASS A-1 OUTSTANDING PRINCIPAL AMOUNT (EXCLUDING ANY UNDRAWN L/C
FACE AMOUNTS WITH RESPECT TO WHICH CASH COLLATERAL IS HELD BY THE L/C PROVIDER
PURSUANT TO SECTION 4.03) OR (Y) THE AGGREGATE COMMITMENT AMOUNTS WOULD BE LESS
THAN THE SUM OF THE SWINGLINE COMMITMENT AND THE L/C COMMITMENT.  ANY REDUCTION
MADE PURSUANT TO THIS SECTION 2.05(A) SHALL BE MADE RATABLY AMONG THE INVESTOR
GROUPS, AND THEIR RESPECTIVE SERIES 2007-1 CLASS A-1 ADVANCE NOTES, BASED ON
THEIR RESPECTIVE MAXIMUM INVESTOR GROUP PRINCIPAL AMOUNTS.


 


(B)           IF ANY OF THE FOLLOWING EVENTS SHALL OCCUR, THEN THE COMMITMENTS
SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED ON THE DATES AND IN THE AMOUNTS
SET FORTH BELOW WITH RESPECT TO THE APPLICABLE EVENT AND THE OTHER CONSEQUENCES
SET FORTH BELOW WITH RESPECT TO THE APPLICABLE EVENT SHALL ENSUE (AND THE
CO-ISSUERS SHALL GIVE THE INDENTURE TRUSTEE, THE SERIES 2007-1 CLASS A INSURER
AND THE CLASS A-1 ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE THEREOF):


 

(I)            (A) ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE SERIES 2007-1
ADJUSTED REPAYMENT DATE, (X) THE PRINCIPAL AMOUNT OF ALL THEN-OUTSTANDING
SWINGLINE LOANS AND UNREIMBURSED L/C DRAWINGS SHALL BE REPAID IN FULL WITH
PROCEEDS OF ADVANCES MADE ON SUCH DATE (WHICH PROCEEDS SHALL BE RATABLY
ALLOCATED AMONG (I) THE SERIES 2007-1 CLASS A-1 SWINGLINE NOTES OF EACH
SWINGLINE SUB-CLASS BASED ON THEIR RESPECTIVE APPLICABLE SUB-CLASS PERCENTAGES
AND (II) THE SERIES 2007-1 CLASS A-1 L/C NOTES OF EACH L/C SUB-CLASS BASED ON
THEIR RESPECTIVE APPLICABLE SUB-CLASS PERCENTAGES, AS THE CASE MAY BE) (AND THE
CO-ISSUERS AGREE TO DELIVER SUCH ADVANCE REQUESTS UNDER SECTION 2.03 AS MAY BE
NECESSARY TO CAUSE SUCH ADVANCES TO BE MADE), AND (Y) THE SWINGLINE COMMITMENT
AND THE L/C COMMITMENT SHALL BOTH BE AUTOMATICALLY AND PERMANENTLY REDUCED TO
ZERO; (B) ON THE SERIES 2007-1 ADJUSTED REPAYMENT DATE,

 

7

--------------------------------------------------------------------------------


 

(X) ALL UNDRAWN PORTIONS OF THE COMMITMENTS SHALL AUTOMATICALLY AND PERMANENTLY
TERMINATE (ALL UNDRAWN L/C FACE AMOUNTS HAVING EXPIRED BY THEIR TERMS PRIOR TO
SUCH DATE), AND (Y) THE CORRESPONDING PORTIONS OF THE SERIES 2007-1 CLASS A-1
MAXIMUM PRINCIPAL AMOUNT, THE SERIES 2007-1 CLASS A-1-A MAXIMUM PRINCIPAL
AMOUNT, THE SERIES 2007-1 CLASS A-1-X MAXIMUM PRINCIPAL AMOUNT, THE COMMITMENT
AMOUNTS AND THE MAXIMUM INVESTOR GROUP PRINCIPAL AMOUNTS SHALL BE AUTOMATICALLY
AND PERMANENTLY REDUCED BY A CORRESPONDING AMOUNT (WHICH SUCH AMOUNTS SHALL BE
RATABLY ALLOCATED AMONG THE INVESTOR GROUPS AND THEIR RESPECTIVE SERIES 2007-1
CLASS A-1 ADVANCE NOTES); AND (C) EACH PAYMENT OF PRINCIPAL ON THE SERIES 2007-1
CLASS A-1 OUTSTANDING PRINCIPAL AMOUNT OCCURRING ON OR AFTER THE SERIES 2007-1
ADJUSTED REPAYMENT DATE SHALL RESULT AUTOMATICALLY AND PERMANENTLY IN A
DOLLAR-FOR-DOLLAR REDUCTION OF THE SERIES 2007-1 CLASS A-1 MAXIMUM PRINCIPAL
AMOUNT AND A CORRESPONDING REDUCTION, ON A PRO RATA BASIS:  (I) IN EACH OF THE
SERIES 2007-1 CLASS A-1-A MAXIMUM PRINCIPAL AMOUNT AND THE SERIES 2007-1
CLASS A-1-X MAXIMUM PRINCIPAL AMOUNT AND (II) IN EACH COMMITMENT AMOUNT AND
MAXIMUM INVESTOR GROUP PRINCIPAL AMOUNT;

 

(II)           IF A RAPID AMORTIZATION EVENT OCCURS PRIOR TO THE SERIES 2007-1
ADJUSTED REPAYMENT DATE (BUT SUBJECT TO THE RAPID AMORTIZATION CURE RIGHT, IF
APPLICABLE), THEN (A) ON THE EARLIEST OF (1) THE DATE THE RAPID AMORTIZATION
CURE RIGHT IS NO LONGER APPLICABLE, (2) IN THE CASE OF ANY RAPID AMORTIZATION
EVENT THAT COULD BE WAIVED, THE ONE-YEAR ANNIVERSARY OF SUCH RAPID AMORTIZATION
EVENT WITHOUT IT HAVING BEEN WAIVED, AND (3) THE SERIES 2007-1 ADJUSTED
REPAYMENT DATE (X) ALL PORTIONS OF THE COMMITMENTS IN EXCESS OF THE
SERIES 2007-1 CLASS A-1 OUTSTANDING PRINCIPAL AMOUNT (EXCLUDING ANY UNDRAWN L/C
FACE AMOUNTS TO THE EXTENT CASH COLLATERAL IS HELD WITH RESPECT THERETO BY THE
L/C PROVIDER PURSUANT TO SECTION 4.03) SHALL AUTOMATICALLY AND PERMANENTLY
TERMINATE, (Y) THE CORRESPONDING PORTIONS OF THE SERIES 2007-1 CLASS A-1 MAXIMUM
PRINCIPAL AMOUNT, THE SERIES 2007-1 CLASS A-1-A MAXIMUM PRINCIPAL AMOUNT, THE
SERIES 2007-1 CLASS A-1-X MAXIMUM PRINCIPAL AMOUNT, THE COMMITMENT AMOUNTS AND
THE MAXIMUM INVESTOR GROUP PRINCIPAL AMOUNTS SHALL BE AUTOMATICALLY AND
PERMANENTLY REDUCED BY A CORRESPONDING AMOUNT (WHICH SUCH AMOUNT SHALL BE
RATABLY ALLOCATED AMONG THE INVESTOR GROUPS AND THEIR RESPECTIVE SERIES 2007-1
CLASS A-1 ADVANCE NOTES), AND (Z) THE SWINGLINE COMMITMENT AND THE L/C
COMMITMENT SHALL BOTH BE AUTOMATICALLY AND PERMANENTLY REDUCED TO ZERO; (B) NO
LATER THAN THE SECOND BUSINESS DAY AFTER THE OCCURRENCE OF SUCH RAPID
AMORTIZATION EVENT, THE PRINCIPAL AMOUNT OF ALL THEN-OUTSTANDING SWINGLINE LOANS
AND UNREIMBURSED L/C DRAWINGS SHALL BE REPAID IN FULL WITH PROCEEDS OF ADVANCES
(WHICH PROCEEDS SHALL BE RATABLY ALLOCATED AMONG (I) THE SERIES 2007-1 CLASS A-1
SWINGLINE NOTES OF EACH SWINGLINE SUB-CLASS BASED ON THEIR RESPECTIVE APPLICABLE
SUB-CLASS PERCENTAGES AND (II) THE SERIES 2007-1 CLASS A-1 L/C NOTES OF EACH L/C
SUB-CLASS BASED ON THEIR RESPECTIVE APPLICABLE SUB-CLASS PERCENTAGES, AS THE
CASE MAY BE) (AND THE CO-ISSUERS AGREE TO DELIVER SUCH ADVANCE REQUESTS UNDER
SECTION 2.03 AS MAY BE NECESSARY TO CAUSE SUCH ADVANCES TO BE MADE); AND
(C) EACH PAYMENT OF PRINCIPAL ON THE SERIES 2007-1 CLASS A-1 OUTSTANDING
PRINCIPAL AMOUNT OCCURRING ON OR AFTER THE DATE OF SUCH

 

8

--------------------------------------------------------------------------------


 

RAPID AMORTIZATION EVENT (EXCLUDING THE REPAYMENT OF ANY OUTSTANDING SWINGLINE
LOANS AND UNREIMBURSED L/C OBLIGATIONS WITH PROCEEDS OF ADVANCES PURSUANT TO
CLAUSE (B) ABOVE BUT INCLUDING PAYMENTS THAT ARE USED TO CASH COLLATERALIZE ANY
UNDRAWN L/C FACE AMOUNTS) SHALL RESULT AUTOMATICALLY AND PERMANENTLY IN A
DOLLAR-FOR-DOLLAR REDUCTION OF THE SERIES 2007-1 CLASS A-1 MAXIMUM PRINCIPAL
AMOUNT AND A CORRESPONDING REDUCTION, ON A PRO RATA BASIS, (I) IN EACH OF THE
SERIES 2007-1 CLASS A-1-A MAXIMUM PRINCIPAL AMOUNT AND THE SERIES 2007-1
CLASS A-1-X MAXIMUM PRINCIPAL AMOUNT AND (II) IN EACH COMMITMENT AMOUNT AND
MAXIMUM INVESTOR GROUP PRINCIPAL AMOUNT;

 

(III)          IF A CHANGE OF CONTROL OCCURS (UNLESS THE CLASS A INSURER AND IF
DIFFERENT, THE SERIES 2007-1 CONTROLLING PARTY, HAS PROVIDED ITS PRIOR WRITTEN
CONSENT THERETO), THEN (A) ON THE DATE SUCH CHANGE OF CONTROL OCCURS, (X) ALL
PORTIONS OF THE COMMITMENTS IN EXCESS OF THE SERIES 2007-1 CLASS A-1 OUTSTANDING
PRINCIPAL AMOUNT (EXCLUDING ANY UNDRAWN L/C FACE AMOUNTS TO THE EXTENT CASH
COLLATERAL IS HELD WITH RESPECT THERETO BY THE L/C PROVIDER PURSUANT TO
SECTION 4.03) SHALL AUTOMATICALLY AND PERMANENTLY TERMINATE, (Y) THE
CORRESPONDING PORTIONS OF THE SERIES 2007-1 CLASS A-1 MAXIMUM PRINCIPAL AMOUNT,
THE SERIES 2007-1 CLASS A-1-A MAXIMUM PRINCIPAL AMOUNT, THE SERIES 2007-1
CLASS A-1-X MAXIMUM PRINCIPAL AMOUNT, THE COMMITMENT AMOUNTS AND THE MAXIMUM
INVESTOR GROUP PRINCIPAL AMOUNTS SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED
BY A CORRESPONDING AMOUNT, AND (Z) THE SWINGLINE COMMITMENT AND THE L/C
COMMITMENT SHALL BOTH BE AUTOMATICALLY AND PERMANENTLY REDUCED TO ZERO; (B) IF
THE SERIES 2007-1 PREPAYMENT DATE SPECIFIED IN THE APPLICABLE PREPAYMENT NOTICE
IS SCHEDULED TO OCCUR MORE THAN TWO BUSINESS DAYS AFTER SUCH OCCURRENCE, THEN NO
LATER THAN THE SECOND BUSINESS DAY AFTER THE OCCURRENCE OF SUCH CHANGE OF
CONTROL, THE PRINCIPAL AMOUNT OF ALL THEN-OUTSTANDING SWINGLINE LOANS AND
UNREIMBURSED L/C DRAWINGS SHALL BE REPAID IN FULL WITH PROCEEDS OF ADVANCES
(WHICH SUCH PROCEEDS SHALL BE RATABLY ALLOCATED AMONG (I) THE INVESTOR GROUPS
AND THEIR RESPECTIVE SERIES 2007-1 CLASS A-1 ADVANCE NOTES, BASED ON THEIR
RESPECTIVE MAXIMUM INVESTOR GROUP PRINCIPAL AMOUNTS, (II) THE SERIES 2007-1
CLASS A-1 SWINGLINE NOTES OF EACH SWINGLINE SUB-CLASS BASED ON THEIR RESPECTIVE
APPLICABLE SUB-CLASS PERCENTAGES AND (III) THE SERIES 2007-1 CLASS A-1 L/C NOTES
OF EACH L/C SUB-CLASS BASED ON THEIR RESPECTIVE APPLICABLE
SUB-CLASS PERCENTAGES) (AND THE CO-ISSUERS AGREE TO DELIVER SUCH ADVANCE
REQUESTS UNDER SECTION 2.03 AS MAY BE NECESSARY TO CAUSE SUCH ADVANCES TO BE
MADE); AND (C) ON THE SERIES 2007-1 PREPAYMENT DATE SPECIFIED IN THE APPLICABLE
PREPAYMENT NOTICE, (X) THE SERIES 2007-1 CLASS A-1 MAXIMUM PRINCIPAL AMOUNT, THE
SERIES 2007-1 CLASS A-1-A MAXIMUM PRINCIPAL AMOUNT AND THE SERIES 2007-1
CLASS A-1-X MAXIMUM PRINCIPAL AMOUNT, THE COMMITMENT AMOUNTS AND THE MAXIMUM
INVESTOR GROUP PRINCIPAL AMOUNTS SHALL ALL BE AUTOMATICALLY AND PERMANENTLY
REDUCED TO ZERO, AND (Y) THE CO-ISSUERS SHALL CAUSE THE SERIES 2007-1 CLASS A-1
OUTSTANDING PRINCIPAL AMOUNT TO BE PAID IN FULL (OR, IN THE CASE OF ANY
THEN-OUTSTANDING UNDRAWN L/C FACE AMOUNTS, TO BE FULLY CASH COLLATERALIZED
PURSUANT TO SECTIONS 4.02 AND 4.03), TOGETHER WITH ACCRUED INTEREST AND FEES AND
ALL OTHER AMOUNTS THEN DUE AND PAYABLE TO THE

 

9

--------------------------------------------------------------------------------


 

LENDER PARTIES, THE CLASS A-1 ADMINISTRATIVE AGENT AND THE FUNDING AGENTS UNDER
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS;

 

(IV)          IF PREPAYMENTS RELATED TO SERIES 2007-1 MONTHLY AGGREGATE
EXTENSION PREPAYMENT AMOUNTS, ASSET DISPOSITION PREPAYMENT AMOUNTS, INSURANCE
PROCEEDS AMOUNTS, SERIES 2007-1 PARTIAL AMORTIZATION AMOUNTS, OR INDEMNIFICATION
AMOUNTS (COLLECTIVELY “SENIOR PAYMENTS”) ARE ALLOCATED TO AND DEPOSITED IN THE
APPLICABLE SERIES DISTRIBUTION ACCOUNT FOR THE SERIES 2007-1 NOTES IN ACCORDANCE
WITH SECTION 4.7(C)(II) THROUGH 4.7(C)(VII) OF THE SERIES SUPPLEMENT AT A TIME
WHEN NO CLASS A SENIOR NOTES OTHER THAN CLASS A-1 SENIOR NOTES ARE OUTSTANDING,
(X) THE AGGREGATE AMOUNT OF THE COMMITMENTS SHALL BE AUTOMATICALLY AND
PERMANENTLY REDUCED ON THE DATE OF SUCH DEPOSIT BY AN AMOUNT (THE “SERIES 2007-1
CLASS A-1 ALLOCATED PAYMENT REDUCTION AMOUNT”) EQUAL TO THE PRODUCT OF (A) THE
PORTION, IF ANY, OF SUCH SENIOR PAYMENTS REMAINING AFTER DEPOSITING THE
APPLICABLE PORTION THEREOF IN THE APPLICABLE SERIES DISTRIBUTION ACCOUNTS FOR
ALL CLASSES OF CLASS A SENIOR NOTES OTHER THAN ANY CLASS A-1 SENIOR NOTES AND
(B) THE PERCENTAGE THAT THE THEN-OUTSTANDING AMOUNT OF THE COMMITMENTS BEARS TO
THE AGGREGATE AMOUNT OF ALL THEN-OUTSTANDING COMMITMENTS TO EXTEND CREDIT IN
RESPECT OF ALL CLASS A-1 SENIOR NOTES; (Y) THE CORRESPONDING PORTIONS OF THE
SERIES 2007-1 CLASS A-1 MAXIMUM PRINCIPAL AMOUNT, THE SERIES 2007-1 CLASS A-1-A
MAXIMUM PRINCIPAL AMOUNT, THE SERIES 2007-1 CLASS A-1-X MAXIMUM PRINCIPAL
AMOUNT, THE COMMITMENT AMOUNTS AND THE MAXIMUM INVESTOR GROUP PRINCIPAL AMOUNTS
SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED BY A CORRESPONDING AMOUNT (WHICH
SUCH AMOUNT SHALL BE RATABLY ALLOCATED AMONG THE INVESTOR GROUPS AND THEIR
RESPECTIVE SERIES 2007-1 CLASS A-1 ADVANCE NOTES) ON SUCH DATE (AND, IF AFTER
GIVING EFFECT TO SUCH REDUCTION THE AGGREGATE COMMITMENT AMOUNTS WOULD BE LESS
THAN THE SUM OF THE SWINGLINE COMMITMENT AND THE L/C COMMITMENT, THEN THE
AGGREGATE AMOUNT OF THE SWINGLINE COMMITMENT AND THE L/C COMMITMENT SHALL BE
REDUCED BY THE AMOUNT OF SUCH DIFFERENCE (WHICH SUCH AMOUNT SHALL BE RATABLY
ALLOCATED AMONG (I) THE SERIES 2007-1 CLASS A-1 SWINGLINE NOTES OF EACH
SWINGLINE SUB-CLASS BASED ON THEIR RESPECTIVE APPLICABLE SUB-CLASS PERCENTAGES
AND (II) THE SERIES 2007-1 CLASS A-1 L/C NOTES OF EACH L/C SUB-CLASS BASED ON
THEIR RESPECTIVE APPLICABLE SUB-CLASS PERCENTAGES, AS THE CASE MAY BE), WITH
SUCH REDUCTION TO BE ALLOCATED BETWEEN THEM IN ACCORDANCE WITH THE WRITTEN
INSTRUCTIONS OF THE CO-ISSUERS DELIVERED PRIOR TO SUCH DATE; PROVIDED THAT AFTER
GIVING EFFECT THERETO THE AGGREGATE AMOUNT OF THE SWINGLINE LOANS AND THE L/C
OBLIGATIONS DO NOT EXCEED THE SWINGLINE COMMITMENT AND THE L/C COMMITMENT,
RESPECTIVELY, AS SO REDUCED; PROVIDED FURTHER THAT IN THE ABSENCE OF SUCH
INSTRUCTIONS, SUCH REDUCTION SHALL BE ALLOCATED FIRST TO THE SWINGLINE
COMMITMENT AND THEN TO THE L/C COMMITMENT); AND (Z) THE SERIES 2007-1 CLASS A-1
OUTSTANDING PRINCIPAL AMOUNT SHALL BE REPAID OR PREPAID IN AN AGGREGATE AMOUNT
EQUAL TO SUCH SERIES 2007-1 CLASS A-1 ALLOCATED PAYMENT REDUCTION AMOUNT (WHICH
SUCH AMOUNT SHALL BE RATABLY ALLOCATED AMONG THE INVESTOR GROUPS, AND THEIR
RESPECTIVE SERIES 2007-1 CLASS A-1 NOTES) ON THE DATE AND IN THE ORDER REQUIRED
BY SECTION 4.7 OF THE SERIES 2007-1 SUPPLEMENT AND SECTION 4.02 OF THIS
AGREEMENT; OR

 

10

--------------------------------------------------------------------------------


 

(V)           IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING (AND SHALL
NOT HAVE BEEN WAIVED IN ACCORDANCE WITH THE BASE INDENTURE) AND AS A RESULT THE
PAYMENT OF THE SERIES 2007-1 CLASS A-1 NOTES IS ACCELERATED PURSUANT TO
SECTION 5.4 OF THE BASE INDENTURE (AND SUCH ACCELERATION SHALL NOT HAVE BEEN
RESCINDED IN ACCORDANCE WITH THE BASE INDENTURE), THEN IN ADDITION TO THE
CONSEQUENCES SET FORTH IN CLAUSE (II) ABOVE IN RESPECT OF THE RAPID AMORTIZATION
EVENT RESULTING FROM SUCH EVENT OF DEFAULT, THE SERIES 2007-1 CLASS A-1 MAXIMUM
PRINCIPAL AMOUNT, THE SERIES 2007-1 CLASS A-1-A MAXIMUM PRINCIPAL AMOUNT, THE
SERIES 2007-1 CLASS A-1-X MAXIMUM PRINCIPAL AMOUNT, THE COMMITMENT AMOUNTS AND
THE MAXIMUM INVESTOR GROUP PRINCIPAL AMOUNTS SHALL ALL BE AUTOMATICALLY AND
PERMANENTLY REDUCED TO ZERO UPON SUCH ACCELERATION AND THE CO-ISSUERS SHALL
IMMEDIATELY CAUSE THE SERIES 2007-1 CLASS A-1 OUTSTANDING PRINCIPAL AMOUNT TO BE
PAID IN FULL (OR, IN THE CASE OF ANY THEN-OUTSTANDING UNDRAWN L/C FACE AMOUNTS,
TO BE FULLY CASH COLLATERALIZED PURSUANT TO SECTIONS 4.02 AND 4.03), TOGETHER
WITH ACCRUED INTEREST AND FEES AND ALL OTHER AMOUNTS THEN DUE AND PAYABLE TO THE
LENDER PARTIES, THE CLASS A-1 ADMINISTRATIVE AGENT AND THE FUNDING AGENTS UNDER
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.

 

SECTION 2.06  Swingline Commitment.

 


(A)           ON THE TERMS AND CONDITIONS SET FORTH IN THE INDENTURE AND THIS
AGREEMENT, AND IN RELIANCE ON THE COVENANTS, REPRESENTATIONS AND AGREEMENTS SET
FORTH HEREIN AND THEREIN, THE CO-ISSUERS SHALL ISSUE AND SHALL CAUSE THE
INDENTURE TRUSTEE TO AUTHENTICATE THE INITIAL SERIES 2007-1 CLASS A-1 SWINGLINE
NOTES FOR EACH SWINGLINE SUB-CLASS WHICH THE CO-ISSUERS SHALL DELIVER TO THE
SWINGLINE LENDER ON THE SERIES 2007-1 CLOSING DATE.  SUCH INITIAL SERIES 2007-1
CLASS A-1 SWINGLINE NOTES FOR EACH SWINGLINE SUB-CLASS SHALL BE DATED THE
SERIES 2007-1 CLOSING DATE, SHALL BE REGISTERED IN THE NAME OF THE SWINGLINE
LENDER OR ITS NOMINEE, OR IN SUCH OTHER NAME AS THE SWINGLINE LENDER MAY
REQUEST, SHALL HAVE A MAXIMUM PRINCIPAL AMOUNT EQUAL TO THE APPLICABLE
SUB-CLASS PERCENTAGE FOR SUCH SWINGLINE SUB-CLASS OF THE SWINGLINE COMMITMENT,
SHALL HAVE AN INITIAL OUTSTANDING PRINCIPAL AMOUNT EQUAL TO THE APPLICABLE
SUB-CLASS PERCENTAGE FOR SUCH SWINGLINE SUB-CLASS OF THE SERIES 2007-1 CLASS A-1
INITIAL SWINGLINE PRINCIPAL AMOUNT, AND SHALL BE DULY AUTHENTICATED IN
ACCORDANCE WITH THE PROVISIONS OF THE BASE INDENTURE.  SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, THE SWINGLINE LENDER, IN RELIANCE ON THE AGREEMENTS OF THE
COMMITTED NOTE PURCHASERS SET FORTH IN THIS SECTION 2.06, AGREES TO MAKE
SWINGLINE LOANS (EACH, A “SWINGLINE LOAN” OR A “SERIES 2007-1 CLASS A-1
SWINGLINE LOAN” AND, COLLECTIVELY, THE “SWINGLINE LOANS” OR THE “SERIES 2007-1
CLASS A-1 SWINGLINE LOANS”) TO THE CO-ISSUERS FROM TIME TO TIME DURING THE
PERIOD COMMENCING ON THE SERIES 2007-1 CLOSING DATE AND ENDING ON THE DATE THAT
IS TWO BUSINESS DAYS PRIOR TO THE COMMITMENT TERMINATION DATE; PROVIDED THAT THE
SWINGLINE LENDER SHALL HAVE NO OBLIGATION OR RIGHT TO MAKE ANY SWINGLINE LOAN
IF, AFTER GIVING EFFECT THERETO, (I) THE AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE
LOANS OUTSTANDING WOULD EXCEED THE SWINGLINE COMMITMENT THEN IN EFFECT
(NOTWITHSTANDING THAT THE SWINGLINE LOANS OUTSTANDING AT ANY TIME, WHEN
AGGREGATED WITH THE SWINGLINE LENDER’S OTHER OUTSTANDING ADVANCES HEREUNDER, MAY
EXCEED THE SWINGLINE COMMITMENT THEN IN EFFECT), (II) THE SERIES 2007-1
CLASS A-1 OUTSTANDING PRINCIPAL AMOUNT WOULD EXCEED THE

 

11

--------------------------------------------------------------------------------


 


SERIES 2007-1 CLASS A-1 MAXIMUM PRINCIPAL AMOUNT, (III) THE SERIES 2007-1
CLASS A-1-A OUTSTANDING PRINCIPAL AMOUNT WOULD EXCEED THE SERIES 2007-1
CLASS A-1-A MAXIMUM PRINCIPAL AMOUNT OR (IV) THE SERIES 2007-1 CLASS A-1-X
OUTSTANDING PRINCIPAL AMOUNT WOULD EXCEED THE SERIES 2007-1 CLASS A-1-X MAXIMUM
PRINCIPAL AMOUNT.  EACH SUCH BORROWING OF A SWINGLINE LOAN WILL CONSTITUTE A
CORRESPONDING SUBFACILITY INCREASE, ON A PRO RATA BASIS, IN THE OUTSTANDING
PRINCIPAL AMOUNT EVIDENCED BY THE SERIES 2007-1 CLASS A-1 SWINGLINE NOTES BASED
ON THEIR RESPECTIVE APPLICABLE SUB-CLASS PERCENTAGES IN AN AGGREGATE AMOUNT
CORRESPONDING TO SUCH BORROWING.  ANY SUCH SUBFACILITY INCREASE CAUSED BY A
BORROWING OF A SWINGLINE LOAN  PURSUANT TO THIS SECTION 2.06(A) SHALL BE
ALLOCATED RATABLY AMONG THE SERIES 2007-1 CLASS A-1 SWINGLINE NOTES OF EACH
SWINGLINE SUB-CLASS BASED ON THEIR RESPECTIVE APPLICABLE SUB-CLASS PERCENTAGES. 
SUBJECT TO THE TERMS OF THIS AGREEMENT AND THE SERIES 2007-1 SUPPLEMENT, THE
OUTSTANDING PRINCIPAL AMOUNT EVIDENCED BY THE SERIES 2007-1 CLASS A-1 SWINGLINE
NOTES MAY BE INCREASED BY BORROWINGS OF SWINGLINE LOANS OR DECREASED BY PAYMENTS
OF PRINCIPAL THEREON FROM TIME TO TIME.


 


(B)           WHENEVER THE CO-ISSUERS DESIRE THAT THE SWINGLINE LENDER MAKE
SWINGLINE LOANS THEY SHALL (OR SHALL CAUSE THE SERVICER TO) GIVE THE SWINGLINE
LENDER AND THE CLASS A-1 ADMINISTRATIVE AGENT IRREVOCABLE NOTICE IN WRITING NOT
LATER THAN 12:00 P.M. (NEW YORK TIME) ON THE PROPOSED BORROWING DATE, SPECIFYING
(I) THE AMOUNT TO BE BORROWED, (II) THE REQUESTED BORROWING DATE (WHICH SHALL BE
A BUSINESS DAY DURING THE COMMITMENT TERM NOT LATER THAN THE DATE THAT IS TWO
BUSINESS DAYS PRIOR TO THE COMMITMENT TERMINATION DATE) AND (III) THE PAYMENT
INSTRUCTIONS FOR THE PROCEEDS OF SUCH BORROWING (WHICH SHALL BE CONSISTENT WITH
THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE INDENTURE).  SUCH NOTICE
SHALL BE IN THE FORM OF A SWINGLINE LOAN REQUEST IN THE FORM ATTACHED AS
EXHIBIT A-1 HERETO (A “SWINGLINE LOAN REQUEST”).  PROMPTLY UPON RECEIPT OF ANY
SWINGLINE LOAN REQUEST (BUT IN NO EVENT LATER THAN 1:00 P.M. ON THE DATE OF SUCH
RECEIPT), THE SWINGLINE LENDER SHALL PROMPTLY NOTIFY THE CLASS A-1
ADMINISTRATIVE AGENT, THE INDENTURE TRUSTEE AND THE SERIES 2007-1 CLASS A
INSURER THEREOF IN WRITING.  EACH BORROWING UNDER THE SWINGLINE COMMITMENT SHALL
BE IN A MINIMUM AMOUNT EQUAL TO $100,000.  PROMPTLY UPON RECEIPT OF ANY
SWINGLINE LOAN REQUEST (BUT IN NO EVENT LATER THAN 2:30 P.M. ON THE DATE OF SUCH
RECEIPT), THE CLASS A-1 ADMINISTRATIVE AGENT (BASED, WITH RESPECT TO ANY PORTION
OF THE SERIES 2007-1 CLASS A-1 OUTSTANDING SUBFACILITY AMOUNT HELD BY ANY PERSON
OTHER THAN THE CLASS A-1 ADMINISTRATIVE AGENT, SOLELY ON WRITTEN NOTICES
RECEIVED BY THE CLASS A-1 ADMINISTRATIVE AGENT UNDER THIS AGREEMENT) WILL INFORM
THE SWINGLINE LENDER WHETHER OR NOT, AFTER GIVING EFFECT TO THE REQUESTED
SWINGLINE LOAN, (I) THE SERIES 2007-1 CLASS A-1 OUTSTANDING PRINCIPAL AMOUNT
WOULD EXCEED THE SERIES 2007-1 CLASS A-1 MAXIMUM PRINCIPAL AMOUNT, (II) THE
SERIES 2007-1 CLASS A-1-A OUTSTANDING PRINCIPAL AMOUNT WOULD EXCEED THE
SERIES 2007-1 CLASS A-1-A MAXIMUM PRINCIPAL AMOUNT OR (III) THE SERIES 2007-1
CLASS A-1-X OUTSTANDING PRINCIPAL AMOUNT WOULD EXCEED THE SERIES 2007-1
CLASS A-1-X MAXIMUM PRINCIPAL AMOUNT.  IF THE CLASS A-1 ADMINISTRATIVE AGENT
CONFIRMS (I) THAT THE SERIES 2007-1 CLASS A-1 OUTSTANDING PRINCIPAL AMOUNT WOULD
NOT EXCEED THE SERIES 2007-1 CLASS A-1 MAXIMUM PRINCIPAL AMOUNT, (II) THE
SERIES 2007-1 CLASS A-1-A OUTSTANDING PRINCIPAL AMOUNT WOULD NOT EXCEED THE
SERIES 2007-1 CLASS A-1-A MAXIMUM PRINCIPAL AMOUNT AND (III) THE SERIES 2007-1
CLASS A-1-X OUTSTANDING PRINCIPAL AMOUNT WOULD NOT EXCEED THE SERIES 2007-1
CLASS A-1-X MAXIMUM PRINCIPAL

 

12

--------------------------------------------------------------------------------


 


AMOUNT AFTER GIVING EFFECT TO THE REQUESTED SWINGLINE LOAN, THEN NOT LATER THAN
3:00 P.M. (NEW YORK TIME) ON THE BORROWING DATE SPECIFIED IN THE SWINGLINE LOAN
REQUEST, SUBJECT TO THE OTHER CONDITIONS SET FORTH HEREIN AND IN THE
SERIES 2007-1 SUPPLEMENT, THE SWINGLINE LENDER SHALL MAKE AVAILABLE TO THE
CO-ISSUERS IN ACCORDANCE WITH THE PAYMENT INSTRUCTIONS SET FORTH IN SUCH NOTICE
AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE AMOUNT OF THE REQUESTED
SWINGLINE LOAN.


 


(C)           THE CO-ISSUERS HEREBY AGREE THAT EACH SWINGLINE LOAN MADE BY THE
SWINGLINE LENDER TO THE CO-ISSUERS PURSUANT TO SECTION 2.06(A) SHALL CONSTITUTE
THE PROMISE AND OBLIGATION OF THE CO-ISSUERS JOINTLY AND SEVERALLY TO PAY TO THE
SWINGLINE LENDER THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL SWINGLINE LOANS
MADE BY SUCH SWINGLINE LENDER PURSUANT TO SECTION 2.06(A), WHICH AMOUNTS SHALL
BE DUE AND PAYABLE (WHETHER AT MATURITY OR BY ACCELERATION) AS SET FORTH IN THE
INDENTURE FOR SERIES 2007-1 CLASS A-1 OUTSTANDING PRINCIPAL AMOUNT.


 


(D)           THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS
SOLE AND ABSOLUTE DISCRETION, MAY, ON BEHALF OF THE CO-ISSUERS (WHICH HEREBY
IRREVOCABLY DIRECT THE SWINGLINE LENDER TO ACT ON THEIR BEHALF), ON ONE BUSINESS
DAY’S NOTICE GIVEN BY THE SWINGLINE LENDER TO THE CLASS A-1 ADMINISTRATIVE AGENT
(WHO SHALL PROMPTLY NOTIFY EACH FUNDING AGENT OF ITS PRO RATA SHARE THEREOF AND
SHALL NOTIFY THE INDENTURE TRUSTEE AND THE SERIES 2007-1 CLASS A INSURER OF SUCH
BORROWING IN WRITING) NO LATER THAN 12:00 P.M. (NEW YORK  TIME), REQUEST EACH
INVESTOR GROUP TO MAKE, AND THE APPLICABLE INVESTORS IN EACH INVESTOR GROUP
HEREBY AGREE TO MAKE, ADVANCES IN AN AGGREGATE AMOUNT FOR EACH INVESTOR GROUP
EQUAL TO SUCH INVESTOR GROUP’S COMMITMENT PERCENTAGE OF THE AGGREGATE AMOUNT OF
THE SWINGLINE LOANS (THE “REFUNDED SWINGLINE LOANS”) OUTSTANDING ON THE DATE OF
SUCH NOTICE, TO REPAY THE SWINGLINE LENDER.  SUCH INVESTORS SHALL MAKE THE
AMOUNT OF SUCH ADVANCES AVAILABLE TO THE CLASS A-1 ADMINISTRATIVE AGENT IN
IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 10:00 A.M. (NEW YORK  TIME) ONE
BUSINESS DAY AFTER THE DATE OF SUCH NOTICE AND THE PROCEEDS OF SUCH ADVANCES
SHALL BE IMMEDIATELY MADE AVAILABLE BY THE CLASS A-1 ADMINISTRATIVE AGENT TO THE
SWINGLINE LENDER FOR APPLICATION BY THE SWINGLINE LENDER TO THE REPAYMENT OF THE
REFUNDED SWINGLINE LOANS; PROVIDED THAT AFTER GIVING EFFECT THERETO, (I) THE
RELATED INVESTOR GROUP PRINCIPAL AMOUNT WOULD NOT EXCEED THE RELATED MAXIMUM
INVESTOR GROUP PRINCIPAL AMOUNT, (II) THE SERIES 2007-1 CLASS A-1 OUTSTANDING
PRINCIPAL AMOUNT WOULD NOT EXCEED THE SERIES 2007-1 CLASS A-1 MAXIMUM PRINCIPAL
AMOUNT, (III) THE SERIES 2007-1 CLASS A-1-A OUTSTANDING PRINCIPAL AMOUNT WOULD
NOT EXCEED THE SERIES 2007-1 CLASS A-1-A MAXIMUM PRINCIPAL AMOUNT AND (IV) THE
SERIES 2007-1 CLASS A-1-X OUTSTANDING PRINCIPAL AMOUNT WOULD NOT EXCEED THE
SERIES 2007-1 CLASS A-1-X MAXIMUM PRINCIPAL AMOUNT.


 


(E)           IF PRIOR TO THE TIME ADVANCES WOULD HAVE OTHERWISE BEEN MADE
PURSUANT TO SECTION 2.06(D), AN EVENT OF BANKRUPTCY SHALL HAVE OCCURRED AND BE
CONTINUING WITH RESPECT TO ANY CO-ISSUER OR GUARANTOR OR IF FOR ANY OTHER
REASON, AS DETERMINED BY THE SWINGLINE LENDER IN ITS SOLE AND ABSOLUTE
DISCRETION, ADVANCES MAY NOT BE MADE AS CONTEMPLATED BY SECTION 2.06(D), EACH
COMMITTED NOTE PURCHASER WITH RESPECT TO EACH ADVANCE SUB-CLASS SHALL, ON THE
DATE SUCH ADVANCES WERE TO HAVE BEEN MADE PURSUANT TO THE NOTICE REFERRED TO IN
SECTION 2.06(D) (THE “REFUNDING DATE”),

 

13

--------------------------------------------------------------------------------


 


PURCHASE FOR CASH AN UNDIVIDED PARTICIPATING INTEREST IN THE THEN OUTSTANDING
SWINGLINE LOANS EVIDENCED BY THE SERIES 2007-1 CLASS A-1 SWINGLINE NOTE HAVING
THE SAME ALPHANUMERIC LABEL AS SUCH ADVANCE SUB-CLASS (THE “APPLICABLE SWINGLINE
LOANS”) BY PAYING TO THE SWINGLINE LENDER AN AMOUNT (THE “SWINGLINE
PARTICIPATION AMOUNT”) EQUAL TO (I) ITS COMMITTED NOTE PURCHASER PERCENTAGE OF
THE RELATED INVESTOR GROUP’S COMMITMENT PERCENTAGE TIMES (II) THE SUM OF THE
AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS THEN OUTSTANDING THAT WERE TO HAVE
BEEN REPAID WITH SUCH ADVANCES.


 


(F)            WHENEVER, AT ANY TIME AFTER THE SWINGLINE LENDER HAS RECEIVED
FROM ANY INVESTOR SUCH INVESTOR’S SWINGLINE PARTICIPATION AMOUNT, THE SWINGLINE
LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF THE APPLICABLE SWINGLINE LOANS, THE
SWINGLINE LENDER WILL DISTRIBUTE TO SUCH INVESTOR ITS SWINGLINE PARTICIPATION
AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE
PERIOD OF TIME DURING WHICH SUCH INVESTOR’S PARTICIPATING INTEREST WAS
OUTSTANDING AND FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS, TO
REFLECT SUCH INVESTOR’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT
SUFFICIENT TO PAY THE PRINCIPAL OF AND INTEREST ON ALL SWINGLINE LOANS THEN
DUE); PROVIDED, HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE
SWINGLINE LENDER IS REQUIRED TO BE RETURNED, SUCH INVESTOR WILL RETURN TO THE
SWINGLINE LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE
SWINGLINE LENDER.


 


(G)           EACH APPLICABLE INVESTOR’S OBLIGATION TO MAKE THE ADVANCES
REFERRED TO IN SECTION 2.06(D) AND EACH COMMITTED NOTE PURCHASER’S OBLIGATION TO
PURCHASE PARTICIPATING INTERESTS PURSUANT TO SECTION 2.06(E) SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING
(I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH
INVESTOR, COMMITTED NOTE PURCHASER OR THE CO-ISSUERS MAY HAVE AGAINST THE
SWINGLINE LENDER, THE CO-ISSUERS OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER;
(II) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE
FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN ARTICLE VII OTHER
THAN AT THE TIME THE RELATED SWINGLINE LOAN WAS MADE; (III) ANY ADVERSE CHANGE
IN THE CONDITION (FINANCIAL OR OTHERWISE) OF THE CO-ISSUERS; (IV) ANY BREACH OF
THIS AGREEMENT OR ANY OTHER INDENTURE DOCUMENT BY ANY CO-ISSUER OR ANY OTHER
PERSON; OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR
NOT SIMILAR TO ANY OF THE FOREGOING.


 


(H)           THE CO-ISSUERS MAY, UPON THREE BUSINESS DAYS’ NOTICE TO THE
CLASS A-1 ADMINISTRATIVE AGENT AND THE SWINGLINE LENDER, EFFECT A PERMANENT
REDUCTION IN THE SWINGLINE COMMITMENT; PROVIDED THAT ANY SUCH REDUCTION WILL BE
LIMITED TO THE UNDRAWN PORTION OF THE SWINGLINE COMMITMENT.  IF REQUESTED BY THE
CO-ISSUERS IN WRITING AND WITH THE PRIOR WRITTEN CONSENT OF THE CLASS A-1
ADMINISTRATIVE AGENT, THE SWINGLINE LENDER MAY (BUT SHALL NOT BE OBLIGATED TO)
INCREASE THE AMOUNT OF THE SWINGLINE COMMITMENT; PROVIDED THAT, AFTER GIVING
EFFECT THERETO, THE AGGREGATE AMOUNT OF THE SWINGLINE COMMITMENT AND THE L/C
COMMITMENT DOES NOT EXCEED THE AGGREGATE AMOUNT OF THE COMMITMENTS.  ANY
REDUCTION OR INCREASE MADE PURSUANT TO THIS SECTION 2.06(H) SHALL BE MADE
RATABLY AMONG THE SERIES 2007-1 CLASS A-1 SWINGLINE NOTES OF EACH SWINGLINE
SUB-CLASS BASED ON THEIR RESPECTIVE APPLICABLE SUB-CLASS PERCENTAGES.

 

14

--------------------------------------------------------------------------------


 


(I)            THE CO-ISSUERS MAY, UPON NOTICE TO THE SWINGLINE LENDER (WHO
SHALL PROMPTLY NOTIFY THE CLASS A-1 ADMINISTRATIVE AGENT AND THE INDENTURE
TRUSTEE THEREOF IN WRITING), AT ANY TIME AND FROM TIME TO TIME, VOLUNTARILY
PREPAY SWINGLINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED
THAT (X) SUCH NOTICE MUST BE RECEIVED BY THE SWINGLINE LENDER NOT LATER THAN
1:00 P.M. (NEW YORK TIME) ON THE DATE OF THE PREPAYMENT, AND (Y) ANY SUCH
PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $100,000 OR A WHOLE
MULTIPLE OF $100,000 IN EXCESS THEREOF OR, IF LESS, THE ENTIRE PRINCIPAL AMOUNT
THEREOF THEN OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF
SUCH PREPAYMENT.  IF SUCH NOTICE IS GIVEN, THE CO-ISSUERS SHALL MAKE SUCH
PREPAYMENT DIRECTLY TO THE SWINGLINE LENDER AND THE PAYMENT AMOUNT SPECIFIED IN
SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN.  ANY PAYMENT
MADE PURSUANT TO THIS SECTION 2.06(I) SHALL BE MADE RATABLY AMONG THE
SERIES 2007-1 CLASS A-1 SWINGLINE NOTES OF EACH SWINGLINE SUB-CLASS BASED ON
THEIR RESPECTIVE APPLICABLE SUB-CLASS PERCENTAGES.


 

SECTION 2.07  L/C Commitment.

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE L/C PROVIDER, IN
RELIANCE ON THE AGREEMENTS OF THE COMMITTED NOTE PURCHASERS SET FORTH IN
SECTIONS 2.08 AND 2.09, AGREES TO PROVIDE STANDBY LETTERS OF CREDIT (EACH, A
“LETTER OF CREDIT” AND, COLLECTIVELY, THE “LETTERS OF CREDIT”) FOR THE ACCOUNT
OF THE CO-ISSUERS ON ANY BUSINESS DAY DURING THE PERIOD COMMENCING ON THE
SERIES 2007-1 CLOSING DATE AND ENDING ON THE DATE THAT IS SEVEN BUSINESS DAYS
PRIOR TO THE COMMITMENT TERMINATION DATE TO BE ISSUED IN ACCORDANCE WITH
SECTION 2.07(H) IN SUCH FORM AS MAY BE APPROVED FROM TIME TO TIME BY THE L/C
PROVIDER; PROVIDED THAT THE L/C PROVIDER SHALL HAVE NO OBLIGATION OR RIGHT TO
PROVIDE ANY LETTER OF CREDIT IF, AFTER GIVING EFFECT TO SUCH ISSUANCE, (I) THE
L/C OBLIGATIONS WOULD EXCEED THE L/C COMMITMENT, (II) THE SERIES 2007-1
CLASS A-1 OUTSTANDING PRINCIPAL AMOUNT WOULD EXCEED THE SERIES 2007-1 CLASS A-1
MAXIMUM PRINCIPAL AMOUNT, (III) THE SERIES 2007-1 CLASS A-1-A OUTSTANDING
PRINCIPAL AMOUNT WOULD EXCEED THE SERIES 2007-1 CLASS A-1-A MAXIMUM PRINCIPAL
AMOUNT OR (IV) THE SERIES 2007-1 CLASS A-1-X OUTSTANDING PRINCIPAL AMOUNT WOULD
EXCEED THE SERIES 2007-1 CLASS A-1-X MAXIMUM PRINCIPAL AMOUNT.  EACH LETTER OF
CREDIT SHALL (X) BE DENOMINATED IN DOLLARS, (Y) HAVE A FACE AMOUNT OF AT LEAST
$100,000 (UNLESS OTHERWISE AGREED BY THE L/C PROVIDER) AND (Z) EXPIRE NO LATER
THAN THE EARLIER OF (A) THE FIRST ANNIVERSARY OF ITS DATE OF ISSUANCE AND
(B) THE DATE THAT IS SEVEN BUSINESS DAYS PRIOR TO THE COMMITMENT TERMINATION
DATE; PROVIDED THAT ANY LETTER OF CREDIT MAY PROVIDE FOR THE RENEWAL THEREOF FOR
ADDITIONAL PERIODS NOT TO EXCEED ONE YEAR (WHICH SHALL IN NO EVENT EXTEND BEYOND
THE DATE REFERRED TO IN CLAUSE (B) ABOVE).  THE L/C PROVIDER SHALL NOT AT ANY
TIME BE OBLIGATED TO (I) PROVIDE ANY LETTER OF CREDIT HEREUNDER IF SUCH ISSUANCE
WOULD CONFLICT WITH, OR CAUSE ANY L/C ISSUING BANK TO EXCEED ANY LIMITS IMPOSED
BY, ANY APPLICABLE REQUIREMENT OF LAW OR (II) AMEND ANY LETTER OF CREDIT
HEREUNDER IF (1) THE L/C PROVIDER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE
SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF OR (2) THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.


 


(B)           ON THE TERMS AND CONDITIONS SET FORTH IN THE INDENTURE AND THIS
AGREEMENT, AND IN RELIANCE ON THE COVENANTS, REPRESENTATIONS AND AGREEMENTS SET
FORTH

 

15

--------------------------------------------------------------------------------


 


HEREIN AND THEREIN, THE CO-ISSUERS SHALL ISSUE AND SHALL CAUSE THE INDENTURE
TRUSTEE TO AUTHENTICATE THE INITIAL SERIES 2007-1 CLASS A-1 L/C NOTES FOR EACH
L/C SUB-CLASS WHICH THE CO-ISSUERS SHALL DELIVER TO THE L/C PROVIDER ON THE
SERIES 2007-1 CLOSING DATE.  SUCH INITIAL SERIES 2007-1 CLASS A-1 L/C NOTES FOR
EACH L/C SUB-CLASS SHALL BE DATED THE SERIES 2007-1 CLOSING DATE, SHALL BE
REGISTERED IN THE NAME OF THE L/C PROVIDER OR ITS NOMINEE, OR IN SUCH OTHER NAME
AS THE L/C PROVIDER MAY REQUEST, SHALL HAVE A MAXIMUM PRINCIPAL AMOUNT EQUAL TO
THE APPLICABLE SUB-CLASS PERCENTAGE FOR SUCH L/C SUB-CLASS OF THE L/C
COMMITMENT, SHALL HAVE AN INITIAL OUTSTANDING PRINCIPAL AMOUNT EQUAL TO THE
APPLICABLE SUB-CLASS PERCENTAGE FOR SUCH L/C SUB-CLASS OF THE SERIES 2007-1
CLASS A-1 INITIAL AGGREGATE UNDRAWN L/C FACE AMOUNT, AND SHALL BE DULY
AUTHENTICATED IN ACCORDANCE WITH THE PROVISIONS OF THE INDENTURE.  EACH ISSUANCE
OF A LETTER OF CREDIT AFTER THE SERIES 2007-1 CLOSING DATE WILL CONSTITUTE A
CORRESPONDING SUBFACILITY INCREASE, ON A PRO RATA BASIS, IN THE OUTSTANDING
PRINCIPAL AMOUNT EVIDENCED BY THE SERIES 2007-1 CLASS A-1 L/C NOTES BASED ON
THEIR RESPECTIVE APPLICABLE SUB-CLASS PERCENTAGES, IN AN AGGREGATE AMOUNT
CORRESPONDING TO THE UNDRAWN L/C FACE AMOUNT OF SUCH LETTER OF CREDIT.  ALL L/C
OBLIGATIONS (WHETHER IN RESPECT OF UNDRAWN L/C FACE AMOUNTS OR UNREIMBURSED L/C
DRAWINGS) SHALL BE DEEMED TO BE PRINCIPAL OUTSTANDING UNDER THE SERIES 2007-1
CLASS A-1 L/C NOTES BASED ON THEIR RESPECTIVE APPLICABLE SUB-CLASS PERCENTAGES
FOR ALL PURPOSES OF THIS AGREEMENT, THE INDENTURE AND THE OTHER TRANSACTION
DOCUMENTS OTHER THAN, IN THE CASE OF UNDRAWN L/C FACE AMOUNTS, FOR PURPOSES OF
ACCRUAL OF INTEREST.  ANY PAYMENT OF SUCH PRINCIPAL IN RESPECT OF UNDRAWN L/C
FACE AMOUNTS SHALL BE DEPOSITED INTO A CASH COLLATERAL ACCOUNT AS PROVIDED IN
SECTIONS 4.02 AND 4.03.  SUBJECT TO THE TERMS OF THIS AGREEMENT AND THE
SERIES 2007-1 SUPPLEMENT, THE OUTSTANDING PRINCIPAL AMOUNT EVIDENCED BY THE
SERIES 2007-1 CLASS A-1 L/C NOTES MAY BE INCREASED BY ISSUANCES OF LETTERS OF
CREDIT OR DECREASED BY EXPIRATIONS THEREOF OR PAYMENTS OF DRAWINGS THEREUNDER OR
OTHER CIRCUMSTANCES RESULTING IN THE PERMANENT REDUCTION IN ANY UNDRAWN L/C FACE
AMOUNTS FROM TIME TO TIME.  THE L/C PROVIDER AND THE CO-ISSUERS AGREE TO
PROMPTLY NOTIFY THE CLASS A-1 ADMINISTRATIVE AGENT AND THE INDENTURE TRUSTEE OF
ANY SUCH DECREASES FOR WHICH NOTICE TO THE CLASS A-1 ADMINISTRATIVE AGENT IS NOT
OTHERWISE PROVIDED HEREUNDER.


 


(C)           THE CO-ISSUERS MAY FROM TIME TO TIME REQUEST THAT THE L/C PROVIDER
PROVIDE A LETTER OF CREDIT BY DELIVERING TO THE L/C PROVIDER AT ITS ADDRESS FOR
NOTICES SPECIFIED HEREIN AN APPLICATION THEREFOR (IN THE FORM REQUIRED BY THE
APPLICABLE L/C ISSUING BANK AS NOTIFIED TO THE CO-ISSUERS BY THE L/C PROVIDER),
COMPLETED TO THE SATISFACTION OF THE L/C PROVIDER, AND SUCH OTHER CERTIFICATES,
DOCUMENTS AND OTHER PAPERS AND INFORMATION AS THE L/C PROVIDER MAY REQUEST ON
BEHALF OF THE L/C ISSUING BANK.  UPON RECEIPT OF ANY COMPLETED APPLICATION, THE
L/C PROVIDER SHALL NOTIFY THE CLASS A-1 ADMINISTRATIVE AGENT AND THE INDENTURE
TRUSTEE IN WRITING OF THE AMOUNT, THE BENEFICIARY AND THE REQUESTED EXPIRATION
OF THE REQUESTED LETTER OF CREDIT WHICH SHALL COMPLY WITH SECTION 2.07(A) AND,
SUBJECT TO THE OTHER CONDITIONS SET FORTH HEREIN AND IN THE SERIES 2007-1
SUPPLEMENT AND UPON RECEIPT OF CONFIRMATION FROM THE CLASS A-1 ADMINISTRATIVE
AGENT (BASED, WITH RESPECT TO ANY PORTION OF THE SERIES 2007-1 CLASS A-1
OUTSTANDING SUBFACILITY AMOUNT HELD BY ANY PERSON OTHER THAN THE CLASS A-1
ADMINISTRATIVE AGENT, SOLELY ON WRITTEN NOTICES RECEIVED BY THE CLASS A-1
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT) THAT AFTER GIVING EFFECT TO THE
REQUESTED ISSUANCE, (I) THE SERIES 2007-1 CLASS A-1 OUTSTANDING PRINCIPAL AMOUNT
WOULD NOT EXCEED THE

 

16

--------------------------------------------------------------------------------

 


SERIES 2007-1 CLASS A-1 MAXIMUM PRINCIPAL AMOUNT, (II) THE SERIES 2007-1
CLASS A-1-A OUTSTANDING PRINCIPAL AMOUNT WOULD NOT EXCEED THE SERIES 2007-1
CLASS A-1-A MAXIMUM PRINCIPAL AMOUNT AND (III) THE SERIES 2007-1 CLASS A-1-X
OUTSTANDING PRINCIPAL AMOUNT WOULD NOT EXCEED THE SERIES 2007-1 CLASS A-1-X
MAXIMUM PRINCIPAL AMOUNT, THE L/C PROVIDER WILL CAUSE SUCH APPLICATION TO BE
PROCESSED AND THE CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION
DELIVERED IN CONNECTION THEREWITH IN ACCORDANCE WITH THE L/C ISSUING BANK’S
CUSTOMARY PROCEDURES AND SHALL PROMPTLY PROVIDE THE LETTER OF CREDIT REQUESTED
THEREBY (BUT IN NO EVENT SHALL THE L/C PROVIDER BE REQUIRED TO PROVIDE ANY
LETTER OF CREDIT EARLIER THAN THREE BUSINESS DAYS AFTER ITS RECEIPT OF THE
APPLICATION THEREFOR AND ALL SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS
AND INFORMATION RELATING THERETO) BY ISSUING THE ORIGINAL OF SUCH LETTER OF
CREDIT TO THE BENEFICIARY THEREOF OR AS OTHERWISE MAY BE AGREED TO BY THE L/C
PROVIDER AND THE CO-ISSUERS.  THE L/C PROVIDER SHALL FURNISH A COPY OF SUCH
LETTER OF CREDIT TO THE SERVICER (WITH A COPY TO THE CLASS A-1 ADMINISTRATIVE
AGENT) PROMPTLY FOLLOWING THE ISSUANCE THEREOF.  THE L/C PROVIDER SHALL PROMPTLY
FURNISH TO THE CLASS A-1 ADMINISTRATIVE AGENT, WHICH SHALL IN TURN PROMPTLY
FURNISH TO THE FUNDING AGENTS, THE INVESTORS, THE INDENTURE TRUSTEE AND THE
SERIES 2007-1 CLASS A INSURER, WRITTEN NOTICE OF THE ISSUANCE OF EACH LETTER OF
CREDIT (INCLUDING THE AMOUNT THEREOF).


 


(D)           THE CO-ISSUERS SHALL JOINTLY AND SEVERALLY PAY FEES (THE “L/C
MONTHLY FEES”) WITH RESPECT TO EACH LETTER OF CREDIT AT A PER ANNUM RATE EQUAL
TO THE L/C MONTHLY FEES RATE CALCULATED ON THE DAILY MAXIMUM AMOUNT THEN
AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT (WHETHER OR NOT SUCH MAXIMUM
AMOUNT IS THEN IN EFFECT UNDER SUCH LETTER OF CREDIT IF SUCH MAXIMUM AMOUNT
INCREASES PERIODICALLY PURSUANT TO THE TERMS OF SUCH LETTER OF CREDIT) DURING
THE APPLICABLE INTEREST PERIOD, SHARED RATABLY AMONG THE COMMITTED NOTE
PURCHASERS AND PAYABLE IN ARREARS ON EACH PAYMENT DATE IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE INDENTURE.  IN ADDITION, UNDER THE CIRCUMSTANCES
SET FORTH IN SECTION 4.4 OF THE SERIES 2007-1 SUPPLEMENT, THE CO-ISSUERS SHALL
JOINTLY AND SEVERALLY PAY CONTINGENT ADDITIONAL FEES IN RESPECT OF THE
OUTSTANDING LETTERS OF CREDIT IN AN AMOUNT EQUAL TO THE SERIES 2007-1 CLASS A-1
CONTINGENT ADDITIONAL L/C FEES PAYABLE PURSUANT TO SUCH SECTION 4.4 AND SHARED
RATABLY AMONG THE COMMITTED NOTE PURCHASERS.


 


(E)           IN ADDITION, THE CO-ISSUERS SHALL JOINTLY AND SEVERALLY PAY TO OR
REIMBURSE THE L/C PROVIDER FOR THE FOLLOWING AMOUNTS FOR THE ACCOUNT OF THE
APPLICABLE L/C ISSUING BANK: (I) FRONTING FEES (THE “L/C FRONTING FEES”) WITH
RESPECT TO EACH LETTER OF CREDIT ISSUED BY IT AT A PER ANNUM RATE EQUAL TO THE
L/C FRONTING FEES RATE CALCULATED ON THE DAILY MAXIMUM AMOUNT THEN AVAILABLE TO
BE DRAWN UNDER SUCH LETTER OF CREDIT (WHETHER OR NOT SUCH MAXIMUM AMOUNT IS THEN
IN EFFECT UNDER SUCH LETTER OF CREDIT IF SUCH MAXIMUM AMOUNT INCREASES
PERIODICALLY PURSUANT TO THE TERMS OF SUCH LETTER OF CREDIT) DURING THE
APPLICABLE INTEREST ACCRUAL PERIOD, PAYABLE IN ARREARS ON EACH PAYMENT DATE IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE INDENTURE, AND (II) SUCH NORMAL
AND CUSTOMARY COSTS AND EXPENSES AS ARE INCURRED OR CHARGED BY THE L/C ISSUING
BANK IN ISSUING, NEGOTIATING, EFFECTING PAYMENT UNDER, AMENDING OR OTHERWISE
ADMINISTERING ANY LETTER OF CREDIT AND SEPARATELY CHARGED TO ACCOUNT PARTIES
(THE “L/C ADDITIONAL CHARGES”).  SUBJECT TO THE PRIORITY OF PAYMENTS, THE L/C
ADDITIONAL CHARGES ARE DUE AND PAYABLE WITHIN TEN (10) BUSINESS DAYS OF DEMAND
AND ARE NONREFUNDABLE.

 

17

--------------------------------------------------------------------------------


 


(F)            TO THE EXTENT THAT ANY PROVISION OF ANY APPLICATION RELATED TO
ANY LETTER OF CREDIT IS INCONSISTENT WITH THE PROVISIONS OF THIS ARTICLE II, THE
PROVISIONS OF THIS ARTICLE II SHALL APPLY.


 


(G)           THE CO-ISSUERS MAY, UPON THREE BUSINESS DAYS’ NOTICE TO THE
CLASS A-1 ADMINISTRATIVE AGENT AND THE L/C PROVIDER, EFFECT A PERMANENT
REDUCTION IN THE L/C COMMITMENT; PROVIDED THAT ANY SUCH REDUCTION WILL BE
LIMITED TO THE UNUSED PORTION OF THE L/C COMMITMENT.  IF REQUESTED BY THE
CO-ISSUERS IN WRITING AND WITH THE PRIOR WRITTEN CONSENT OF THE CLASS A-1
ADMINISTRATIVE AGENT, THE L/C PROVIDER MAY (BUT SHALL NOT BE OBLIGATED TO)
INCREASE THE AMOUNT OF THE L/C COMMITMENT; PROVIDED FURTHER THAT, AFTER GIVING
EFFECT THERETO, THE AGGREGATE AMOUNT OF THE SWINGLINE COMMITMENT AND THE L/C
COMMITMENT DOES NOT EXCEED THE AGGREGATE AMOUNT OF THE COMMITMENTS.  ANY
REDUCTION OR INCREASE MADE PURSUANT TO THIS SECTION 2.07(G) SHALL BE MADE
RATABLY AMONG THE SERIES 2007-1 CLASS A-1 L/C NOTES OF EACH L/C SUB-CLASS BASED
ON THEIR RESPECTIVE APPLICABLE SUB-CLASS PERCENTAGES.


 


(H)           THE L/C PROVIDER SHALL HAVE THE RIGHT TO SATISFY ITS OBLIGATIONS
UNDER THIS SECTION 2.07 WITH RESPECT TO PROVIDING ANY LETTER OF CREDIT HEREUNDER
EITHER BY ISSUING SUCH LETTER OF CREDIT ITSELF OR BY CAUSING ANOTHER PERSON
SELECTED BY THE L/C PROVIDER TO ISSUE SUCH LETTER OF CREDIT (THE L/C PROVIDER IN
ITS CAPACITY AS THE ISSUER OF SUCH LETTER OF CREDIT OR SUCH OTHER PERSON
SELECTED BY THE L/C PROVIDER BEING REFERRED TO AS THE “L/C ISSUING BANK”);
PROVIDED THAT THE L/C ISSUING BANK IS A U.S. COMMERCIAL BANK THAT HAS, AT THE
TIME OF SUCH ISSUANCE, (I) A SHORT-TERM CERTIFICATE OF DEPOSIT RATING OF NOT
LESS THAN “P-1” FROM MOODY’S AND “A-1” FROM S&P AND (II) A LONG-TERM UNSECURED
DEBT RATING OF NOT LESS THAN “AA1” FROM MOODY’S AND “A+” FROM S&P.


 

SECTION 2.08  L/C Reimbursement Obligations.

 


(A)           FOR THE PURPOSE OF REIMBURSING THE PAYMENT OF ANY DRAFT PRESENTED
UNDER ANY LETTER OF CREDIT, THE CO-ISSUERS JOINTLY AND SEVERALLY AGREE TO PAY
THE L/C PROVIDER FOR ITS OWN ACCOUNT (IF IT HAS ALREADY REIMBURSED THE
APPLICABLE L/C ISSUING BANK FOR THE PAYMENT OF SUCH DRAFT) OR FOR THE ACCOUNT OF
THE L/C ISSUING BANK, AS APPLICABLE, ON THE BUSINESS DAY AFTER THE BUSINESS DAY
ON WHICH THE L/C PROVIDER NOTIFIES THE CO-ISSUERS AND THE CLASS A-1
ADMINISTRATIVE AGENT BY 10:00 A.M. (NEW YORK TIME) (OR, ON THE SECOND BUSINESS
DAY AFTER THE BUSINESS DAY ON WHICH THE L/C PROVIDER NOTIFIES THE CO-ISSUERS AND
THE CLASS A-1 ADMINISTRATIVE AGENT AFTER 10:00 A.M. (NEW YORK TIME)) (AND IN
EACH CASE THE CLASS A-1 ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE FUNDING
AGENTS) OF THE DATE AND AMOUNT OF SUCH DRAFT AN AMOUNT IN DOLLARS EQUAL TO THE
SUM OF (I) THE AMOUNT OF SUCH DRAFT SO PAID (THE “L/C REIMBURSEMENT AMOUNT” AND
(II) ANY TAXES, FEES, CHARGES OR OTHER COSTS OR EXPENSES (COLLECTIVELY, THE “L/C
OTHER REIMBURSEMENT COSTS”) INCURRED BY THE L/C ISSUING BANK IN CONNECTION WITH
SUCH PAYMENT.  EACH DRAWING UNDER ANY LETTER OF CREDIT SHALL (UNLESS AN EVENT OF
BANKRUPTCY SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO ANY CO-ISSUER
OR GUARANTOR, IN WHICH CASES THE PROCEDURES SPECIFIED IN SECTION 2.09 FOR
FUNDING BY COMMITTED NOTE PURCHASERS SHALL APPLY) CONSTITUTE A REQUEST BY THE
CO-ISSUERS TO THE CLASS A-1 ADMINISTRATIVE AGENT AND EACH FUNDING AGENT FOR A
BORROWING PURSUANT TO SECTION 2.02 IN THE AMOUNT OF THE APPLICABLE L/C
REIMBURSEMENT AMOUNT, AND THE

 

18

--------------------------------------------------------------------------------


 


CO-ISSUERS AGREE TO MAKE SUCH REQUEST PURSUANT TO THE PROCEDURES SET FORTH IN
SECTION 2.03.  THE APPLICABLE INVESTORS IN EACH INVESTOR GROUP HEREBY AGREE TO
MAKE ADVANCES IN AN AGGREGATE AMOUNT FOR EACH INVESTOR GROUP EQUAL TO SUCH
INVESTOR GROUP’S COMMITMENT PERCENTAGE OF THE L/C REIMBURSEMENT AMOUNT TO PAY
THE L/C PROVIDER.  EACH SUCH ADVANCE MADE PURSUANT TO THIS SECTION 2.08(A) SHALL
BE MADE RATABLY AMONG THE INVESTOR GROUPS AND THEIR RESPECTIVE SERIES 2007-1
CLASS A-1 ADVANCE NOTES.  THE BORROWING DATE WITH RESPECT TO SUCH BORROWING
SHALL BE THE FIRST DATE ON WHICH A BORROWING COULD BE MADE PURSUANT TO
SECTION 2.02 IF THE CLASS A-1 ADMINISTRATIVE AGENT HAD RECEIVED A NOTICE OF SUCH
BORROWING AT THE TIME THE CLASS A-1 ADMINISTRATIVE AGENT RECEIVES NOTICE FROM
THE L/C PROVIDER OF SUCH DRAWING UNDER SUCH LETTER OF CREDIT.  SUCH INVESTORS
SHALL MAKE THE AMOUNT OF SUCH ADVANCES AVAILABLE TO THE CLASS A-1 ADMINISTRATIVE
AGENT IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 3:00 P.M. (NEW YORK TIME) ON
SUCH BORROWING DATE AND THE PROCEEDS OF SUCH ADVANCES SHALL BE IMMEDIATELY MADE
AVAILABLE BY THE CLASS A-1 ADMINISTRATIVE AGENT TO THE L/C PROVIDER FOR
APPLICATION TO THE REIMBURSEMENT OF SUCH DRAWING; PROVIDED THAT AFTER GIVING
EFFECT THERETO, (I) THE RELATED INVESTOR GROUP PRINCIPAL AMOUNT WOULD NOT EXCEED
THE RELATED MAXIMUM INVESTOR GROUP PRINCIPAL AMOUNT, (II) THE SERIES 2007-1
CLASS A-1 OUTSTANDING PRINCIPAL AMOUNT WOULD NOT EXCEED THE SERIES 2007-1
CLASS A-1 MAXIMUM PRINCIPAL AMOUNT, (III) THE SERIES 2007-1 CLASS A-1-A
OUTSTANDING PRINCIPAL AMOUNT WOULD NOT EXCEED THE SERIES 2007-1 CLASS A-1-A
MAXIMUM PRINCIPAL AMOUNT AND (IV) THE SERIES 2007-1 CLASS A-1-X OUTSTANDING
PRINCIPAL AMOUNT WOULD NOT EXCEED THE SERIES 2007-1 CLASS A-1-X MAXIMUM
PRINCIPAL AMOUNT.


 


(B)           THE CO-ISSUERS’ OBLIGATIONS UNDER SECTION 2.08(A) SHALL BE
ABSOLUTE AND UNCONDITIONAL, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT, UNDER ANY AND ALL CIRCUMSTANCES AND IRRESPECTIVE OF
(I) ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT THAT THE CO-ISSUERS MAY HAVE
OR HAVE HAD AGAINST THE L/C PROVIDER, THE L/C ISSUING BANK, ANY BENEFICIARY OF A
LETTER OF CREDIT OR ANY OTHER PERSON, (II) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR
PROVISION THEREIN, (III) PAYMENT BY THE L/C ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, (IV) PAYMENT BY THE L/C ISSUING BANK
UNDER A LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER THE BANKRUPTCY CODE OR ANY OTHER LIQUIDATION,
CONSERVATORSHIP, ASSIGNMENT FOR THE BENEFIT OF CREDITORS, MORATORIUM,
REARRANGEMENT, RECEIVERSHIP, INSOLVENCY, REORGANIZATION OR SIMILAR DEBTOR RELIEF
LAWS OF ANY JURISDICTIONS OR (V) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR THE
PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, ANY CO-ISSUER’S OBLIGATIONS HEREUNDER.  THE
CO-ISSUERS ALSO AGREE THAT THE L/C PROVIDER AND THE L/C ISSUING BANK SHALL NOT
BE RESPONSIBLE FOR, AND THE CO-ISSUERS’ REIMBURSEMENT OBLIGATIONS UNDER
SECTION 2.08(A) SHALL NOT BE AFFECTED BY, AMONG OTHER THINGS, THE VALIDITY OR
GENUINENESS OF DOCUMENTS OR OF ANY ENDORSEMENTS THEREON, EVEN THOUGH SUCH
DOCUMENTS SHALL IN FACT PROVE TO BE INVALID, FRAUDULENT OR FORGED, OR ANY
DISPUTE BETWEEN OR AMONG THE CO-ISSUERS AND ANY BENEFICIARY OF ANY LETTER OF
CREDIT OR

 

19

--------------------------------------------------------------------------------


 


ANY OTHER PARTY TO WHICH SUCH LETTER OF CREDIT MAY BE TRANSFERRED OR ANY CLAIMS
WHATSOEVER OF THE CO-ISSUERS AGAINST ANY BENEFICIARY OF SUCH LETTER OF CREDIT OR
ANY SUCH TRANSFEREE.  NEITHER THE L/C PROVIDER NOR THE L/C ISSUING BANK SHALL BE
LIABLE FOR ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION,
DISPATCH OR DELIVERY OF ANY MESSAGE OR ADVICE, HOWEVER TRANSMITTED, IN
CONNECTION WITH ANY LETTER OF CREDIT, EXCEPT FOR DIRECT DAMAGES (AS OPPOSED TO
CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY THE
CO-ISSUERS TO THE EXTENT PERMITTED BY APPLICABLE LAW) CAUSED BY ERRORS OR
OMISSIONS FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE L/C PROVIDER OR THE L/C ISSUING BANK, AS THE CASE MAY BE.  THE CO-ISSUERS
AGREE THAT ANY ACTION TAKEN OR OMITTED BY THE L/C PROVIDER OR THE L/C ISSUING
BANK, AS THE CASE MAY BE, UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT OR
THE RELATED DRAFTS OR DOCUMENTS, IF DONE IN THE ABSENCE OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AND IN ACCORDANCE WITH THE STANDARDS OF CARE SPECIFIED IN THE
UCC OF THE STATE OF NEW YORK, SHALL BE BINDING ON THE CO-ISSUERS AND SHALL NOT
RESULT IN ANY LIABILITY OF THE L/C PROVIDER OR THE L/C ISSUING BANK TO THE
CO-ISSUERS.  AS BETWEEN THE CO-ISSUERS AND THE L/C ISSUING BANK, THE CO-ISSUERS
HEREBY ASSUME ALL RISKS OF THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR
TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF CREDIT.  IN FURTHERANCE OF
THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE CO-ISSUERS AGREE
WITH THE L/C ISSUING BANK THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR
ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF
CREDIT, THE L/C ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE
PAYMENT UPON SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND
MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE
WITH THE TERMS OF SUCH LETTER OF CREDIT.


 


(C)           IF ANY DRAFT SHALL BE PRESENTED FOR PAYMENT UNDER ANY LETTER OF
CREDIT, THE L/C PROVIDER SHALL PROMPTLY NOTIFY THE CO-ISSUERS AND THE CLASS A-1
ADMINISTRATIVE AGENT OF THE DATE AND AMOUNT THEREOF.  THE RESPONSIBILITY OF THE
APPLICABLE L/C ISSUING BANK TO THE CO-ISSUERS IN CONNECTION WITH ANY DRAFT
PRESENTED FOR PAYMENT UNDER ANY LETTER OF CREDIT SHALL, IN ADDITION TO ANY
PAYMENT OBLIGATION EXPRESSLY PROVIDED FOR IN SUCH LETTER OF CREDIT, BE LIMITED
TO DETERMINING THAT THE DOCUMENTS (INCLUDING EACH DRAFT) DELIVERED UNDER SUCH
LETTER OF CREDIT IN CONNECTION WITH SUCH PRESENTMENT ARE SUBSTANTIALLY IN
CONFORMITY WITH SUCH LETTER OF CREDIT AND, IN PAYING SUCH DRAFT, SUCH L/C
ISSUING BANK SHALL NOT HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER
THAN ANY SIGHT DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY SUCH
LETTER OF CREDIT) OR TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF
ANY SUCH DOCUMENT OR THE AUTHORITY OF ANY PERSON(S) EXECUTING OR DELIVERING ANY
SUCH DOCUMENT.


 

SECTION 2.09  L/C Participations.

 


(A)           THE L/C PROVIDER IRREVOCABLY AGREES TO GRANT AND HEREBY GRANTS TO
EACH COMMITTED NOTE PURCHASER WITH RESPECT TO EACH ADVANCE SUB-CLASS, AND, TO
INDUCE THE L/C PROVIDER TO PROVIDE LETTERS OF CREDIT HEREUNDER (AND, IF THE L/C
PROVIDER IS NOT THE L/C ISSUING BANK FOR ANY LETTER OF CREDIT, TO INDUCE THE L/C
PROVIDER TO AGREE TO REIMBURSE SUCH L/C ISSUING BANK FOR ANY PAYMENT OF ANY
DRAFTS PRESENTED THEREUNDER), EACH COMMITTED NOTE PURCHASER WITH RESPECT TO SUCH
ADVANCE SUB-CLASS IRREVOCABLY AND

 

20

--------------------------------------------------------------------------------


 


UNCONDITIONALLY AGREES TO ACCEPT AND PURCHASE AND HEREBY ACCEPTS AND PURCHASES
FROM THE L/C PROVIDER, ON THE TERMS AND CONDITIONS SET FORTH BELOW, FOR SUCH
COMMITTED NOTE PURCHASER’S OWN ACCOUNT AND RISK, AN UNDIVIDED INTEREST IN THE
SERIES 2007-1 CLASS A-1 L/C NOTE HAVING THE SAME ALPHANUMERIC LABEL AS SUCH
ADVANCE SUB-CLASS (THE “APPLICABLE L/C NOTE”) EQUAL TO ITS COMMITTED NOTE
PURCHASER PERCENTAGE OF THE RELATED INVESTOR GROUP’S COMMITMENT PERCENTAGE OF
THE L/C PROVIDER’S OBLIGATIONS AND RIGHTS UNDER AND IN RESPECT OF EACH LETTER OF
CREDIT PROVIDED HEREUNDER AND THE L/C REIMBURSEMENT AMOUNT WITH RESPECT TO EACH
DRAFT PAID OR REIMBURSED BY THE L/C PROVIDER IN CONNECTION THEREWITH.  EACH
COMMITTED NOTE PURCHASER WITH RESPECT TO EACH ADVANCE SUB-CLASS UNCONDITIONALLY
AND IRREVOCABLY AGREES WITH THE L/C PROVIDER THAT, IF A DRAFT IS PAID UNDER ANY
LETTER OF CREDIT FOR WHICH THE L/C PROVIDER IS NOT PAID IN FULL BY THE
CO-ISSUERS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, SUCH COMMITTED NOTE
PURCHASER SHALL PAY TO THE CLASS A-1 ADMINISTRATIVE AGENT UPON DEMAND OF THE L/C
PROVIDER AN AMOUNT EQUAL TO ITS COMMITTED NOTE PURCHASER PERCENTAGE OF THE
RELATED INVESTOR GROUP’S COMMITMENT PERCENTAGE OF THE L/C REIMBURSEMENT AMOUNT
WITH RESPECT TO SUCH LETTER OF CREDIT, OR ANY PART THEREOF, THAT IS NOT SO PAID,
WHICH PAYMENT SHALL CONSTITUTE AN UNDIVIDED PARTICIPATING INTEREST IN THE
APPLICABLE L/C NOTE; PROVIDED THAT AFTER GIVING EFFECT THERETO, (I) THE RELATED
INVESTOR GROUP PRINCIPAL AMOUNT WOULD NOT EXCEED THE RELATED MAXIMUM INVESTOR
GROUP PRINCIPAL AMOUNT, (II) THE SERIES 2007-1 CLASS A-1 OUTSTANDING PRINCIPAL
AMOUNT WOULD NOT EXCEED THE SERIES 2007-1 CLASS A-1 MAXIMUM PRINCIPAL AMOUNT,
(III) THE SERIES 2007-1 CLASS A-1-A OUTSTANDING PRINCIPAL AMOUNT WOULD NOT
EXCEED THE SERIES 2007-1 CLASS A-1-A MAXIMUM PRINCIPAL AMOUNT AND (IV) THE
SERIES 2007-1 CLASS A-1-X OUTSTANDING PRINCIPAL AMOUNT WOULD NOT EXCEED THE
SERIES 2007-1 CLASS A-1-X MAXIMUM PRINCIPAL AMOUNT.  THE CLASS A-1
ADMINISTRATIVE AGENT SHALL PROMPTLY FORWARD SUCH AMOUNTS TO THE L/C PROVIDER.


 


(B)           IF ANY AMOUNT REQUIRED TO BE PAID BY ANY COMMITTED NOTE PURCHASER
TO THE CLASS A-1 ADMINISTRATIVE AGENT FOR FORWARDING TO THE L/C PROVIDER
PURSUANT TO SECTION 2.09(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY
PAYMENT MADE OR REIMBURSED BY THE L/C PROVIDER UNDER ANY LETTER OF CREDIT IS
PAID TO THE CLASS A-1 ADMINISTRATIVE AGENT FOR FORWARDING TO THE L/C PROVIDER
WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, SUCH COMMITTED
NOTE PURCHASER SHALL PAY TO THE CLASS A-1 ADMINISTRATIVE AGENT FOR FORWARDING TO
THE L/C PROVIDER ON DEMAND AN AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT,
TIMES (II) THE DAILY AVERAGE FEDERAL FUNDS RATE DURING THE PERIOD FROM AND
INCLUDING THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS
IMMEDIATELY AVAILABLE TO THE L/C PROVIDER, TIMES (III) A FRACTION THE NUMERATOR
OF WHICH IS THE NUMBER OF DAYS THAT ELAPSE DURING SUCH PERIOD AND THE
DENOMINATOR OF WHICH IS 360.  IF ANY SUCH AMOUNT REQUIRED TO BE PAID BY ANY
COMMITTED NOTE PURCHASER PURSUANT TO SECTION 2.09(A) IS NOT MADE AVAILABLE TO
THE CLASS A-1 ADMINISTRATIVE AGENT FOR FORWARDING TO THE L/C PROVIDER BY SUCH
COMMITTED NOTE PURCHASER WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT
IS DUE, THE L/C PROVIDER SHALL BE ENTITLED TO RECOVER FROM SUCH COMMITTED NOTE
PURCHASER, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON CALCULATED FROM SUCH DUE
DATE AT THE BASE RATE.  A CERTIFICATE OF THE L/C PROVIDER SUBMITTED TO ANY
COMMITTED NOTE PURCHASER WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS
SECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  SUCH AMOUNTS
PAYABLE UNDER THIS SECTION 2.09(B) SHALL BE PAID WITHOUT ANY DEDUCTION FOR ANY
WITHHOLDING TAXES.

 

21

--------------------------------------------------------------------------------


 


(C)           WHENEVER, AT ANY TIME AFTER PAYMENT HAS BEEN MADE UNDER ANY LETTER
OF CREDIT AND THE L/C PROVIDER HAS RECEIVED FROM ANY COMMITTED NOTE PURCHASER
ITS PRO RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.09(A), THE
CLASS A-1 ADMINISTRATIVE AGENT OR THE L/C PROVIDER RECEIVES ANY PAYMENT RELATED
TO SUCH LETTER OF CREDIT (WHETHER DIRECTLY FROM THE CO-ISSUERS OR OTHERWISE,
INCLUDING PROCEEDS OF COLLATERAL APPLIED THERETO BY THE L/C PROVIDER), OR ANY
PAYMENT OF INTEREST ON ACCOUNT THEREOF, THE CLASS A-1 ADMINISTRATIVE AGENT OR
THE L/C PROVIDER, AS THE CASE MAY BE, WILL DISTRIBUTE TO SUCH COMMITTED NOTE
PURCHASER ITS PRO RATA SHARE THEREOF; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ANY SUCH PAYMENT RECEIVED BY THE CLASS A-1 ADMINISTRATIVE AGENT OR THE L/C
PROVIDER, AS THE CASE MAY BE, SHALL BE REQUIRED TO BE RETURNED BY THE CLASS A-1
ADMINISTRATIVE AGENT OR THE L/C PROVIDER, SUCH COMMITTED NOTE PURCHASER SHALL
RETURN TO THE CLASS A-1 ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C PROVIDER
THE PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE CLASS A-1 ADMINISTRATIVE AGENT
OR THE L/C PROVIDER, AS THE CASE MAY BE, TO IT.


 


(D)           EACH COMMITTED NOTE PURCHASER’S OBLIGATION TO MAKE THE ADVANCES
REFERRED TO IN SECTION 2.08(A) AND TO PAY ITS PRO RATA SHARE OF ANY UNREIMBURSED
DRAFT PURSUANT TO SECTION 2.09(A) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL
NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH COMMITTED NOTE PURCHASER OR THE
CO-ISSUERS MAY HAVE AGAINST THE L/C PROVIDER, ANY L/C ISSUING BANK, THE
CO-ISSUERS OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE FAILURE TO SATISFY ANY OF
THE OTHER CONDITIONS SPECIFIED IN ARTICLE VII OTHER THAN AT THE TIME THE RELATED
LETTER OF CREDIT WAS ISSUED; (III) AN ADVERSE CHANGE IN THE CONDITION (FINANCIAL
OR OTHERWISE) OF THE CO-ISSUERS; (IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER
INDENTURE DOCUMENT BY ANY CO-ISSUER OR ANY OTHER PERSON; (V) ANY AMENDMENT,
RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT IN COMPLIANCE WITH THIS AGREEMENT
OR WITH THE TERMS OF SUCH LETTER OF CREDIT, AS APPLICABLE; OR (VI) ANY OTHER
CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING.


 

SECTION 2.10  Cash Collateralization of Existing Letters of Credit. 
Notwithstanding anything to the contrary herein, the Servicer and each Co-Issuer
hereby agree that all proceeds received from Borrowings on the Series 2007-1
Closing Date up to an aggregate amount equal to $20,746,329 shall be allocated
to Cash Collateralize the outstanding amount of all letters of credit issued
under Applebee’s International’s existing credit agreement dated as of as of
December 18, 2006 (as amended, restated, supplemented and/or otherwise modified
prior to the date hereof), and entered into by and among Applebee’s
International, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, Bank of America, N.A., The Bank of Tokyo-Mitsubishi UFJ,
Ltd., Chicago Branch, and Citibank, N.A., as syndication agents, and J.P. Morgan
Securities Inc. and Banc of America Securities LLC, as joint lead arrangers and
book runners (the “Existing Letters of Credit”).

 

For purposes hereof, “Cash Collateralize” means to deposit as directed by and
for the benefit of JPMorgan Chase Bank, N.A., as collateral for the Existing
Letters of Credit, cash or deposit account balances (“cash collateral”) pursuant
to documentation

 

22

--------------------------------------------------------------------------------


 

in form and substance reasonably satisfactory to JPMorgan Chase Bank, N.A.(which
documents are hereby consented to by the Servicer and each of the Co-Issuers).

 


ARTICLE III
INTEREST AND FEES


 

SECTION 3.01  Interest.

 


(A)           EACH ADVANCE FUNDED OR MAINTAINED BY A CONDUIT INVESTOR THROUGH
THE ISSUANCE OF COMMERCIAL PAPER SHALL BEAR INTEREST AT THE CP RATE APPLICABLE
TO SUCH CONDUIT INVESTOR; PROVIDED THAT IF AT ANY TIME SUCH CONDUIT INVESTOR IS
NOT AN ELIGIBLE CONDUIT INVESTOR, (I) SUCH CONDUIT INVESTOR SHALL PROMPTLY
NOTIFY THE CLASS A-1 ADMINISTRATIVE AGENT (WHO SHALL PROMPTLY NOTIFY THE RELATED
FUNDING AGENT AND THE CO-ISSUERS) THEREOF AND (II) THE CO-ISSUERS SHALL HAVE THE
RIGHT, EXERCISABLE UPON THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE
CLASS A-1 ADMINISTRATIVE AGENT (WHO SHALL PROMPTLY NOTIFY THE RELATED FUNDING
AGENT) TO CAUSE SUCH ADVANCE COMMENCING AS OF THE NEXT PAYMENT DATE TO BEAR
INTEREST AT THE BASE RATE OR EURODOLLAR RATE, AS APPLICABLE, IN ACCORDANCE WITH
THE FOLLOWING SENTENCE.  EACH ADVANCE FUNDED OR MAINTAINED EITHER (A) BY A
CONDUIT INVESTOR THROUGH MEANS OTHER THAN THE ISSUANCE OF COMMERCIAL PAPER OR
(B) BY A COMMITTED NOTE PURCHASER OR A PROGRAM SUPPORT PROVIDER OR TO THE EXTENT
PROVIDED IN THE PRECEDING SENTENCE SHALL BEAR INTEREST AT (I) THE BASE RATE OR
(II) IF THE REQUIRED NOTICE HAS BEEN GIVEN PURSUANT TO SECTION 3.01(B) WITH
RESPECT TO SUCH ADVANCE FOR ANY EURODOLLAR INTEREST PERIOD, THE EURODOLLAR RATE
APPLICABLE TO SUCH EURODOLLAR INTEREST PERIOD FOR SUCH ADVANCE, IN EACH CASE
EXCEPT AS OTHERWISE PROVIDED IN THE DEFINITION OF EURODOLLAR INTEREST PERIOD OR
IN SECTION 3.03 OR 3.04.  FOR THE AVOIDANCE OF DOUBT, NO CONDUIT INVESTOR SHALL
BE OBLIGATED TO FUND OR MAINTAIN AN ADVANCE THROUGH THE ISSUANCE OF COMMERCIAL
PAPER.  BY (X) 11:00 A.M. (NEW YORK TIME) ON THE SECOND BUSINESS DAY PRECEDING
EACH ACCOUNTING DATE, EACH FUNDING AGENT SHALL NOTIFY THE CLASS A-1
ADMINISTRATIVE AGENT OF THE APPLICABLE CP RATE, IF ANY, FOR EACH ADVANCE MADE BY
ITS INVESTOR GROUP THAT BEARS INTEREST AT THE CP RATE AND IS OUTSTANDING DURING
ALL OR ANY PORTION OF THE INTEREST ACCRUAL PERIOD ENDING IMMEDIATELY PRIOR TO
SUCH ACCOUNTING DATE AND (Y) 3:00 P.M. ON SUCH DATE, THE CLASS A-1
ADMINISTRATIVE AGENT SHALL NOTIFY THE CO-ISSUERS, THE SERVICER AND THE FUNDING
AGENTS OF SUCH APPLICABLE CP RATE AND OF THE APPLICABLE INTEREST RATE FOR EACH
OTHER ADVANCE FOR SUCH INTEREST ACCRUAL PERIOD.


 


(B)           WITH RESPECT TO ANY ADVANCE (OTHER THAN ONE THAT BEARS INTEREST AT
THE CP RATE), SO LONG NO RAPID AMORTIZATION PERIOD OR EVENT OF DEFAULT HAS
COMMENCED AND IS CONTINUING, THE CO-ISSUERS MAY ELECT THAT SUCH ADVANCE BEAR
INTEREST AT THE EURODOLLAR RATE FOR ANY EURODOLLAR INTEREST PERIOD WHILE SUCH
ADVANCE IS OUTSTANDING TO THE EXTENT PROVIDED IN SECTION 3.01(A) BY GIVING
NOTICE THEREOF TO THE FUNDING AGENTS AND THE CLASS A-1 ADMINISTRATIVE AGENT
PRIOR TO 12:00 P.M. (NEW YORK TIME) ON THE DATE WHICH IS THREE EURODOLLAR
BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF SUCH EURODOLLAR INTEREST PERIOD.  IF
SUCH NOTICE IS NOT GIVEN IN A TIMELY MANNER, SUCH ADVANCE SHALL BEAR INTEREST AT
THE BASE RATE.  EACH SUCH CONVERSION TO OR CONTINUATION OF EURODOLLAR ADVANCES
FOR A NEW EURODOLLAR INTEREST PERIOD IN ACCORDANCE WITH THIS
SECTION 3.01(B) SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF $1,000,000 OR AN
INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF.

 

23

--------------------------------------------------------------------------------


 


(C)           ANY OUTSTANDING SWINGLINE LOANS AND UNREIMBURSED L/C DRAWINGS
SHALL BEAR INTEREST AT THE BASE RATE UNLESS AND UNTIL REPAID BY A EURODOLLAR
ADVANCE OR A CP RATE ADVANCE.  BY (X) 11:00 A.M. (NEW YORK TIME) ON THE SECOND
BUSINESS DAY PRECEDING EACH ACCOUNTING DATE, THE SWINGLINE LENDER SHALL NOTIFY
THE CLASS A-1 ADMINISTRATIVE AGENT IN REASONABLE DETAIL OF THE AMOUNT OF
INTEREST ACCRUED ON ANY SWINGLINE LOANS DURING THE INTEREST ACCRUAL PERIOD
ENDING ON SUCH DATE AND THE L/C PROVIDER SHALL NOTIFY THE CLASS A-1
ADMINISTRATIVE AGENT IN REASONABLE DETAIL OF THE AMOUNT OF INTEREST ACCRUED ON
ANY UNREIMBURSED L/C DRAWINGS DURING SUCH INTEREST ACCRUAL PERIOD AND THE AMOUNT
OF FEES ACCRUED ON ANY UNDRAWN L/C FACE AMOUNTS DURING SUCH INTEREST ACCRUAL
PERIOD AND (Y) 3:00 P.M. ON SUCH DATE, THE CLASS A-1 ADMINISTRATIVE AGENT SHALL
NOTIFY THE CO-ISSUERS AND THE SERVICER OF THE AMOUNT OF SUCH ACCRUED INTEREST
AND FEES AS SET FORTH IN SUCH NOTICES.


 


(D)           ALL ACCRUED INTEREST PURSUANT TO SECTION 3.01(A) OR (C) SHALL BE
DUE AND PAYABLE IN ARREARS ON EACH PAYMENT DATE IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE INDENTURE.


 


(E)           IN ADDITION, UNDER THE CIRCUMSTANCES SET FORTH IN SECTION 4.4 OF
THE SERIES 2007-1 SUPPLEMENT, THE CO-ISSUERS SHALL JOINTLY AND SEVERALLY PAY
CONTINGENT ADDITIONAL INTEREST IN RESPECT OF THE SERIES 2007-1 CLASS A-1
OUTSTANDING PRINCIPAL AMOUNT IN AN AMOUNT EQUAL TO THE SERIES 2007-1 CLASS A-1
CONTINGENT ADDITIONAL INTEREST AND THE SERIES 2007-1 CLASS A-1 POST-ARD MONTHLY
CONTINGENT ADDITIONAL INTEREST PAYABLE PURSUANT TO SUCH SECTION 4.4.


 


(F)            ALL COMPUTATIONS OF INTEREST AT THE CP RATE AND THE EURODOLLAR
RATE, ALL COMPUTATIONS OF SERIES 2007-1 CLASS A-1 CONTINGENT ADDITIONAL INTEREST
AND SERIES 2007-1 CLASS A-1 POST-ARD MONTHLY CONTINGENT ADDITIONAL INTEREST
(OTHER THAN ANY ACCRUING ON ANY BASE RATE ADVANCES) AND ALL COMPUTATIONS OF FEES
SHALL BE MADE ON THE BASIS OF A YEAR OF 360 DAYS AND THE ACTUAL NUMBER OF DAYS
ELAPSED.  ALL COMPUTATIONS OF INTEREST AT THE BASE RATE AND ALL COMPUTATIONS OF
SERIES 2007-1 CLASS A-1 CONTINGENT ADDITIONAL INTEREST OR SERIES 2007-1
CLASS A-1 POST-ARD MONTHLY CONTINGENT ADDITIONAL INTEREST, IN EACH CASE ACCRUING
ON ANY BASE RATE ADVANCES, SHALL BE MADE ON THE BASIS OF A 365 (OR 366, AS
APPLICABLE) DAY YEAR AND ACTUAL NUMBER OF DAYS ELAPSED.  WHENEVER ANY PAYMENT OF
INTEREST, PRINCIPAL OR FEES HEREUNDER SHALL BE DUE ON A DAY OTHER THAN A
BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND
SUCH EXTENSION OF TIME SHALL BE INCLUDED IN THE COMPUTATION OF THE AMOUNT OF
INTEREST OWED.  INTEREST SHALL ACCRUE ON EACH ADVANCE, SWINGLINE LOAN AND
UNREIMBURSED L/C DRAWING FROM AND INCLUDING THE DAY ON WHICH IT IS MADE TO BUT
EXCLUDING THE DATE OF REPAYMENT THEREOF.


 

SECTION 3.02  Fees.

 


(A)           THE CO-ISSUERS JOINTLY AND SEVERALLY SHALL PAY TO THE CLASS A-1
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT THE CLASS A-1 ADMINISTRATIVE AGENT FEES
AS PROVIDED IN THE SERIES 2007-1 CLASS A-1 VFN FEE LETTER.

 

24

--------------------------------------------------------------------------------


 


(B)           ON EACH PAYMENT DATE ON OR PRIOR TO THE COMMITMENT TERMINATION
DATE, THE CO-ISSUERS JOINTLY AND SEVERALLY SHALL, IN ACCORDANCE WITH
SECTION 4.01, PAY TO EACH FUNDING AGENT, FOR THE ACCOUNT OF THE RELATED
COMMITTED NOTE PURCHASER(S), UNDRAWN COMMITMENT FEES (THE “UNDRAWN COMMITMENT
FEES”) EQUAL TO THE UNDRAWN COMMITMENT FEES RATE PER ANNUM OF THE RELATED
INVESTOR GROUP’S COMMITMENT PERCENTAGE OF THE DAILY AVERAGE AMOUNT BY WHICH
(I) THE AGGREGATE COMMITMENT AMOUNTS EXCEED (II) THE SUM OF (X) THE AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING OF ALL ADVANCES PLUS (Y) ALL L/C OBLIGATIONS THEN
OUTSTANDING DURING THE RELATED INTEREST ACCRUAL PERIOD, PAYABLE IN ARREARS IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE INDENTURE.  FOR THE AVOIDANCE
OF DOUBT, FOR PURPOSES OF CALCULATING THE UNDRAWN COMMITMENT FEES ONLY, NO
PORTION OF THE COMMITMENTS SHALL BE DEEMED DRAWN AS A RESULT OF ANY OUTSTANDING
SWINGLINE LOANS.


 


(C)           THE CO-ISSUERS JOINTLY AND SEVERALLY SHALL PAY THE FEES REQUIRED
PURSUANT TO SECTION 2.07 IN RESPECT OF LETTERS OF CREDIT.


 


(D)           ALL FEES PAYABLE PURSUANT TO THIS SECTION 3.02 SHALL BE CALCULATED
IN ACCORDANCE WITH SECTION 3.01(F) AND PAID ON THE DATE DUE IN ACCORDANCE WITH
THE APPLICABLE PROVISIONS OF THE INDENTURE.  ONCE PAID, ALL FEES SHALL BE
NONREFUNDABLE UNDER ALL CIRCUMSTANCES.


 

SECTION 3.03  Eurodollar Lending Unlawful.  If any Investor or Program Support
Provider shall determine that any Change in Law makes it unlawful, or any
Official Body asserts that it is unlawful, for any such Person to fund or
maintain any Advance as a Eurodollar Advance, the obligation of such Person to
fund or maintain any such Advance as a Eurodollar Advance shall, upon such
determination, forthwith be suspended until such Person shall notify the
Class A-1 Administrative Agent, the related Funding Agent and the Co-Issuers
that the circumstances causing such suspension no longer exist, and all then
outstanding Eurodollar Advances of such Person shall be automatically converted
into Base Rate Advances at the end of the then current Eurodollar Interest
Period with respect thereto or sooner, if required by such law or assertion.  If
any suspension occurs under this Section 3.03 with respect to any Investor or
Program Support Provider, the Co-Issuers may replace every member (but not any
subset thereof) of the entire related Investor Group by giving written notice to
each member of such Investor Group and the Class A-1 Administrative Agent
designating one or more Persons that are willing and able to purchase each
member of such Investor Group’s rights and obligations under this Agreement for
a purchase price that with respect to each such member of such Investor Group
will equal the amount owed to each such member of such Investor Group with
respect to the Series 2007-1 Class A-1 Advance Notes (whether arising under the
Indenture, this Agreement, the Series 2007-1 Class A-1 Advance Notes or
otherwise, including any Breakage Amounts).  Upon receipt of such written
notice, each member of such Investor Group shall assign its rights and
obligations under this Agreement pursuant to and in accordance with Sections
9.17(a), (b), (c), and (d) as applicable, in consideration for such purchase
price and at the reasonable expense of the Co-Issuers (including, without
limitation, the reasonable documented fees and out-of-pocket expenses of counsel
to each such member); provided,

 

25

--------------------------------------------------------------------------------


 

however, that no member of such Investor Group shall be obligated to assign any
of its rights and obligations under this Agreement if the purchase price to be
paid to such member is not at least equal to the amount owed to such member with
respect to the Series 2007-1 Class A-1 Advance Notes (whether arising under the
Indenture, this Agreement, the Series 2007-1 Class A-1 Advance Notes or
otherwise, including any Breakage Amounts).

 

SECTION 3.04  Deposits Unavailable.  If the Class A-1 Administrative Agent shall
have determined that:

 

(A)           BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE
AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE INTEREST RATE APPLICABLE
HEREUNDER TO THE EURODOLLAR ADVANCES; OR

 

(B)           WITH RESPECT TO ANY INTEREST RATE OTHERWISE APPLICABLE HEREUNDER
TO ANY EURODOLLAR ADVANCES THE EURODOLLAR INTEREST PERIOD FOR WHICH HAS NOT THEN
COMMENCED, INVESTOR GROUPS HOLDING IN THE AGGREGATE MORE THAN 50% OF THE
EURODOLLAR ADVANCES HAVE DETERMINED THAT SUCH INTEREST RATE WILL NOT ADEQUATELY
AND FAIRLY REFLECT THE COST TO THEM OF FUNDING, AGREEING TO FUND OR MAINTAINING
SUCH EURODOLLAR ADVANCES FOR SUCH EURODOLLAR INTEREST PERIOD,

 

then, upon notice from the Class A-1 Administrative Agent to the Funding Agents
and the Co-Issuers, the obligations of the Investors to fund or maintain any
Advance as a Eurodollar Advance after the end of the then current Eurodollar
Interest Period, if any, with respect thereto shall forthwith be suspended until
the Class A-1 Administrative Agent has notified the Funding Agents and the
Co-Issuers that the circumstances causing such suspension no longer exist.

 

SECTION 3.05  Increased Costs, etc.  The Co-Issuers jointly and severally agree 
to reimburse each Investor and any Program Support Provider (each, an “Affected
Person”, which term, for purposes of Sections 3.07 and 3.08, shall also include
the Swingline Lender and the L/C Issuing Bank) for any increase in the cost of,
or any reduction in the amount of any sum receivable by any such Affected
Person, including reductions in the rate of return on such Affected Person’s
capital, in respect of funding or maintaining (or of its obligation to fund or
maintain) any Advances as Eurodollar Advances that arise in connection with any
Changes in Law, except for such Changes in Law with respect to increased capital
costs and taxes which are governed by Sections 3.07 and 3.08, respectively
(whether or not amounts are payable thereunder in respect thereof).  Each such
demand shall be provided to the related Funding Agent and the Co-Issuers in
writing and shall state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate such Affected Person for such
increased cost or reduced amount or return.  Such additional amounts (“Increased
Costs”) shall be payable by the Co-Issuers to such Funding Agent and by such
Funding Agent directly to such Affected Person on or before 15 days after the
Co-Issuers’ receipt of such notice, and such notice shall, in the absence of
manifest error, be conclusive and binding on the Co-Issuers.  The applicable
Funding Agent shall give the Co-Issuers and the Servicer prompt written notice
of any event which results in Increased Costs (provided, that such

 

26

--------------------------------------------------------------------------------


 

Funding Agent shall be obligated to deliver such written notice only upon such
Funding Agent’s obtaining actual knowledge of the accurate and complete amount
of such Increased Costs) and the Co-Issuers shall have no liability for any
Increased Costs which accrue more than 365 days prior to the time the applicable
Funding Agent gives such notice.

 

SECTION 3.06  Funding Losses.  In the event any Affected Person shall incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Affected
Person to fund or maintain any portion of the principal amount of any Advance as
a Eurodollar Advance) as a result of:

 

(A)           ANY CONVERSION, REPAYMENT, PREPAYMENT OR REDEMPTION (FOR ANY
REASON, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF ANY DECREASE, THE
ACCELERATION OF THE MATURITY OF SUCH EURODOLLAR ADVANCE) OR ASSIGNMENT PURSUANT
TO SECTION 3.03 OF THE PRINCIPAL AMOUNT OF ANY EURODOLLAR ADVANCE ON A DATE
OTHER THAN THE SCHEDULED LAST DAY OF THE EURODOLLAR INTEREST PERIOD APPLICABLE
THERETO;

 

(B)           ANY ADVANCE NOT BEING FUNDED OR MAINTAINED AS A EURODOLLAR ADVANCE
AFTER A REQUEST THEREFOR HAS BEEN MADE IN ACCORDANCE WITH THE TERMS CONTAINED
HEREIN (FOR A REASON OTHER THAN THE FAILURE OF SUCH AFFECTED PERSON TO MAKE AN
ADVANCE AFTER ALL CONDITIONS THERETO HAVE BEEN MET); OR

 

(C)           ANY FAILURE OF THE CO-ISSUERS TO MAKE A DECREASE, PREPAYMENT OR
REDEMPTION WITH RESPECT TO ANY EURODOLLAR ADVANCE AFTER GIVING NOTICE THEREOF
PURSUANT TO THE APPLICABLE PROVISIONS OF THE SERIES 2007-1 SUPPLEMENT;

 

then, upon the written notice of any Affected Person to the related Funding
Agent and the Co-Issuers, the Co-Issuers jointly and severally shall pay to such
Funding Agent and such Funding Agent shall pay directly to such Affected Person,
on or before 15 days after its receipt thereof, such amount (“Breakage Amount”
or “Series 2007-1 Class A-1 Breakage Amount”) as will (in the reasonable
determination of such Affected Person) reimburse such Affected Person for such
loss or expense.  Such written notice (which shall include calculations in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Co-Issuers.

 

SECTION 3.07  Increased Capital Costs.  If any Change in Law affects or would
affect the amount of capital required to be maintained by any Affected Person or
any Person controlling such Affected Person and such Affected Person determines
that the rate of return on its or such controlling Person’s capital as a
consequence of its commitment or the Advances, Swingline Loans or Letters of
Credit made or issued by such Affected Person is reduced to a level below that
which such Affected Person or such controlling Person would have achieved but
for the occurrence of any such circumstance, then, in any such case after notice
from time to time by such Affected Person (or in the case of an L/C Issuing
Bank, by the L/C Provider) to the related Funding Agent and the Co-Issuers (or,
in the case of the Swingline Lender or the L/C Provider, to the Co-Issuers), the
Co-Issuers jointly and severally shall pay to such Funding Agent (or, in

 

27

--------------------------------------------------------------------------------


 

the case of the Swingline Lender or the L/C Provider, directly to such Person)
and such Funding Agent shall pay to such Affected Person, on or before 15 days
after the Co-Issuers’ receipt of such notice, such amounts (“Increased Capital
Costs”) as will be sufficient to compensate such Affected Person or such
controlling Person for such reduction in rate of return.  A statement of such
Affected Person as to any such additional amount or amounts (including
calculations thereof in reasonable detail), in the absence of manifest error,
shall be conclusive and binding on the Co-Issuers.  In determining such
additional amount, such Affected Person may use any method of averaging and
attribution that it (in its reasonable discretion) shall deem applicable so long
as it applies such method to other similar transactions.  The applicable Funding
Agent shall give the Co-Issuers and the Servicer prompt written notice of any
event which results in Increased Capital Costs (provided, that such Funding
Agent shall be obligated to deliver such written notice only upon such Funding
Agent’s obtaining actual knowledge of the accurate and complete amount of such
Increased Capital Costs) and the Co-Issuers shall have no liability for any
Increased Costs which accrue more than 365 days prior to the time the applicable
Funding Agent gives such notice.

 

SECTION 3.08  Taxes

 


(A)           EXCEPT AS OTHERWISE REQUIRED BY LAW, ALL PAYMENTS BY THE
CO-ISSUERS OF PRINCIPAL OF, AND INTEREST ON, THE ADVANCES, THE SWINGLINE LOANS
AND THE L/C OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER (INCLUDING FEES)
SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON
ACCOUNT OF ANY PRESENT OR FUTURE INCOME, EXCISE, DOCUMENTARY, PROPERTY, STAMP OR
FRANCHISE TAXES AND OTHER TAXES, FEES, DUTIES, WITHHOLDINGS OR OTHER CHARGES OF
ANY NATURE WHATSOEVER IMPOSED BY ANY TAXING AUTHORITY INCLUDING ALL INTEREST,
PENALTIES OR ADDITIONS TO TAX AND OTHER LIABILITIES WITH RESPECT THERETO (ALL
SUCH TAXES, FEES, DUTIES, WITHHOLDINGS AND OTHER CHARGES, AND INCLUDING ALL
INTEREST, PENALTIES OR ADDITIONS TO TAX AND OTHER LIABILITIES WITH RESPECT
THERETO, BEING CALLED “CLASS A-1 TAXES”), BUT EXCLUDING IN THE CASE OF ANY
AFFECTED PERSON (I) NET INCOME, FRANCHISE (IMPOSED IN LIEU OF NET INCOME) OR
SIMILAR CLASS A-1 TAXES (AND INCLUDING BRANCH PROFITS OR ALTERNATIVE MINIMUM
CLASS A-1 TAXES) IMPOSED OR LEVIED ON THE AFFECTED PERSON AS A RESULT OF A
CONNECTION BETWEEN THE AFFECTED PERSON AND THE JURISDICTION OF THE GOVERNMENTAL
AUTHORITY IMPOSING SUCH CLASS A-1 TAXES OR ANY POLITICAL SUBDIVISION OR TAXING
AUTHORITY THEREOF OR THEREIN (OTHER THAN ANY SUCH CONNECTION ARISING SOLELY FROM
SUCH AFFECTED PERSON HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR
RECEIVED A PAYMENT UNDER, OR ENFORCED, THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT) AND (II) WITH RESPECT TO ANY AFFECTED PERSON ORGANIZED UNDER THE LAWS
OF A JURISDICTION OTHER THAN THE UNITED STATES OR ANY STATE OF THE UNITED STATES
(“FOREIGN AFFECTED PERSON”), ANY WITHHOLDING TAX THAT IS IMPOSED ON AMOUNTS
PAYABLE TO THE FOREIGN AFFECTED PERSON AT THE TIME THE FOREIGN AFFECTED PERSON
BECOMES A PARTY TO THIS AGREEMENT (OR DESIGNATES A NEW LENDING OFFICE), EXCEPT
TO THE EXTENT THAT SUCH FOREIGN AFFECTED PERSON (OR ITS ASSIGNOR, IF ANY) WAS
ALREADY ENTITLED, AT THE TIME OF THE DESIGNATION OF THE NEW LENDING OFFICE (OR
ASSIGNMENT), TO RECEIVE ADDITIONAL AMOUNTS FROM THE CO-ISSUERS WITH RESPECT TO
WITHHOLDING TAX (SUCH CLASS A-1 TAXES NOT EXCLUDED BY (I) AND (II) ABOVE BEING
CALLED “NON-EXCLUDED TAXES”).  IF ANY CLASS A-1 TAXES ARE IMPOSED AND REQUIRED
BY LAW TO BE DEDUCTED FROM ANY AMOUNT PAYABLE BY THE CO-ISSUERS

 

28

--------------------------------------------------------------------------------


 


HEREUNDER, THEN (X) IF SUCH CLASS A-1 TAXES ARE NON-EXCLUDED TAXES, THE AMOUNT
OF THE PAYMENT SHALL BE INCREASED SO THAT SUCH PAYMENT IS MADE, AFTER
WITHHOLDING OR DEDUCTION FOR OR ON ACCOUNT OF SUCH NON-EXCLUDED TAXES, IN AN
AMOUNT THAT IS NOT LESS THAN THE AMOUNT PROVIDED FOR HEREUNDER AND (Y) THE
CO-ISSUERS SHALL WITHHOLD THE AMOUNT OF SUCH CLASS A-1 TAXES FROM SUCH PAYMENT
(AS INCREASED, IF APPLICABLE, PURSUANT TO THE PRECEDING CLAUSE (X)) AND SHALL
PAY SUCH AMOUNT TO THE TAXING AUTHORITY IMPOSING SUCH CLASS A-1 TAXES IN
ACCORDANCE WITH APPLICABLE LAW.


 


(B)           MOREOVER, IF ANY NON-EXCLUDED TAXES ARE DIRECTLY ASSERTED AGAINST
ANY AFFECTED PERSON OR ITS AGENT WITH RESPECT TO ANY PAYMENT RECEIVED BY SUCH
AFFECTED PERSON OR ITS AGENT FROM THE CO-ISSUERS OR OTHERWISE IN RESPECT OF ANY
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN, SUCH AFFECTED
PERSON OR ITS AGENT MAY PAY SUCH NON-EXCLUDED TAXES AND THE CO-ISSUERS WILL
JOINTLY AND SEVERALLY, ON OR BEFORE 15 DAYS AFTER ANY CO-ISSUER’S RECEIPT OF
WRITTEN NOTICE STATING THE AMOUNT OF SUCH NON-EXCLUDED TAXES (INCLUDING THE
CALCULATION THEREOF IN REASONABLE DETAIL), PAY SUCH ADDITIONAL AMOUNTS
(COLLECTIVELY, “INCREASED TAX COSTS,” WHICH TERM SHALL INCLUDE ALL AMOUNTS
PAYABLE BY OR ON BEHALF OF ANY CO-ISSUER PURSUANT TO THIS SECTION 3.08) AS IS
NECESSARY IN ORDER THAT THE NET AMOUNT RECEIVED BY SUCH AFFECTED PERSON OR AGENT
AFTER THE PAYMENT OF SUCH NON-EXCLUDED TAXES (INCLUDING ANY NON-EXCLUDED TAXES
ON SUCH ADDITIONAL AMOUNT) SHALL EQUAL THE AMOUNT SUCH PERSON WOULD HAVE
RECEIVED HAD NO SUCH NON-EXCLUDED TAXES BEEN ASSERTED.


 


(C)           AS PROMPTLY AS PRACTICABLE AFTER THE PAYMENT OF ANY CLASS A-1
TAXES, AND IN ANY EVENT WITHIN THIRTY (30) DAYS OF ANY SUCH PAYMENT BEING DUE,
THE CO-ISSUERS SHALL FURNISH TO EACH APPLICABLE AFFECTED PERSON OR ITS AGENTS A
CERTIFIED COPY OF AN OFFICIAL RECEIPT (OR OTHER DOCUMENTARY EVIDENCE
SATISFACTORY TO SUCH AFFECTED PERSON AND AGENTS) EVIDENCING THE PAYMENT OF SUCH
CLASS A-1 TAXES.  IF THE CO-ISSUERS FAIL TO PAY ANY CLASS A-1 TAXES WHEN DUE TO
THE APPROPRIATE TAXING AUTHORITY OR FAIL TO REMIT TO THE AFFECTED PERSONS OR
THEIR AGENTS THE REQUIRED RECEIPTS (OR SUCH OTHER DOCUMENTARY EVIDENCE), THE
CO-ISSUERS SHALL JOINTLY AND SEVERALLY INDEMNIFY EACH AFFECTED PERSON AND ITS
AGENTS FOR ANY INCREMENTAL CLASS A-1 TAXES THAT MAY BECOME PAYABLE BY ANY SUCH
AFFECTED PERSON OR ITS AGENTS AS A RESULT OF ANY SUCH FAILURE TO THE EXTENT SUCH
AMOUNTS WERE PREVIOUSLY NOT PAID TO SUCH AFFECTED PERSON.  FOR PURPOSES OF THIS
SECTION 3.08, A DISTRIBUTION HEREUNDER BY THE AGENT FOR THE RELEVANT AFFECTED
PERSON SHALL BE DEEMED A PAYMENT BY THE CO-ISSUERS.


 


(D)           EACH AFFECTED PERSON (OTHER THAN ANY AFFECTED PERSON THAT IS NOT A
FOREIGN AFFECTED PERSON AND IS A CORPORATION FOR FEDERAL TAX PURPOSES WHOSE NAME
CONTAINS ANY OF THE FOLLOWING:  INCORPORATED, INC., CORPORATION, CORP., P.C.,
INSURANCE COMPANY, REINSURANCE COMPANY OR ASSURANCE COMPANY) ON OR PRIOR TO THE
DATE IT BECOMES A PARTY TO THIS AGREEMENT (FROM TIME TO TIME THEREAFTER AS SOON
AS PRACTICABLE AFTER THE OBSOLESCENCE AND PRIOR TO THE DATE OF  EXPIRATION OR
INVALIDITY OF ANY FORM OR DOCUMENT PREVIOUSLY DELIVERED) AND TO THE EXTENT
PERMISSIBLE UNDER THEN CURRENT LAW, SHALL DELIVER TO ANY CO-ISSUER (OR TO MORE
THAN ONE CO-ISSUER, AS THE CO-ISSUERS MAY REASONABLY REQUEST), A UNITED STATES
INTERNAL REVENUE SERVICE FORM W-8BEN, FORM W-8ECI OR FORM W-9, AS APPLICABLE, OR
APPLICABLE SUCCESSOR FORM, OR SUCH OTHER FORMS OR DOCUMENTS (OR SUCCESSOR FORMS
OR DOCUMENTS), APPROPRIATELY COMPLETED AND EXECUTED, AS

 

29

--------------------------------------------------------------------------------


 


MAY BE APPLICABLE TO ESTABLISH THE EXTENT TO WHICH A PAYMENT TO SUCH AFFECTED
PERSON IS EXEMPT FROM WITHHOLDING OR DEDUCTION OF UNITED STATES FEDERAL
WITHHOLDING TAXES.  THE CO-ISSUERS SHALL NOT BE REQUIRED TO PAY ANY INCREASED
AMOUNT UNDER SECTION 3.08(A) OR SECTION 3.08(B) TO AN AFFECTED PERSON IN RESPECT
OF THE WITHHOLDING OR DEDUCTION OF UNITED STATES FEDERAL WITHHOLDING TAXES
IMPOSED AS THE RESULT OF THE FAILURE OF SUCH AFFECTED PERSON TO COMPLY WITH THE
REQUIREMENTS SET FORTH IN THIS SECTION 3.08(D).  THE CO-ISSUERS MAY RELY ON ANY
FORM OR DOCUMENT PROVIDED PURSUANT TO THIS SECTION 3.08(D) UNTIL NOTIFIED
OTHERWISE BY THE AFFECTED PERSON THAT DELIVERED SUCH FORM OR DOCUMENT.


 


(E)           IF AN AFFECTED PERSON DETERMINES, IN ITS SOLE DISCRETION, THAT IT
HAS RECEIVED A REFUND OF ANY NON-EXCLUDED TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED PURSUANT TO THIS SECTION 3.08 OR AS TO WHICH IT HAS BEEN PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.08, IT SHALL PROMPTLY NOTIFY A
CO-ISSUER IN WRITING OF SUCH REFUND AND SHALL, WITHIN 30 DAYS AFTER RECEIPT OF A
WRITTEN REQUEST FROM THE CO-ISSUERS, PAY OVER SUCH REFUND TO A CO-ISSUER (BUT
ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE OR ADDITIONAL AMOUNTS PAID TO SUCH
AFFECTED PERSON UNDER THIS SECTION 3.08 WITH RESPECT TO THE NON-EXCLUDED TAXES
GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES (INCLUDING THE
NET AMOUNT OF TAXES, IF ANY, IMPOSED ON OR WITH RESPECT TO SUCH REFUND OR
PAYMENT) OF THE AFFECTED PERSON AND WITHOUT INTEREST (OTHER THAN ANY INTEREST
PAID BY THE RELEVANT TAXING AUTHORITY THAT IS DIRECTLY ATTRIBUTABLE TO SUCH
REFUND OF SUCH NON-EXCLUDED TAXES); PROVIDED THAT THE CO-ISSUERS, IMMEDIATELY
UPON THE REQUEST OF THE AFFECTED PERSON TO ANY CO-ISSUER (WHICH REQUEST SHALL
INCLUDE A CALCULATION IN REASONABLE DETAIL OF THE AMOUNT TO BE REPAID), AGREE TO
REPAY THE AMOUNT OF THE REFUND (AND ANY APPLICABLE INTEREST) (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT TAXING AUTHORITY
WITH RESPECT TO SUCH AMOUNT) TO THE AFFECTED PERSON IN THE EVENT THE AFFECTED
PERSON OR ANY OTHER PERSON IS REQUIRED TO REPAY SUCH REFUND TO SUCH TAXING
AUTHORITY. THIS SECTION 3.08 SHALL NOT BE CONSTRUED TO REQUIRE THE AFFECTED
PERSON TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO
ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE CO-ISSUERS OR ANY OTHER PERSON.


 

SECTION 3.09  Change of Lending Office.  Each Committed Note Purchaser agrees
that, upon the occurrence of any event giving rise to the operation of
Section 3.05 or 3.07 or the payment of additional amounts to it under
Section 3.08(a) or (b) with respect to such Committed Note Purchaser, it will,
if requested by the Co-Issuers, use commercially reasonable efforts (subject to
overall policy considerations of such Committed Note Purchaser) to avoid the
need to pay, or reduce the amount of, any reimbursement obligations under such
Section 3.05, 3.07, or 3.08 including, without limitation, designating another
lending office for any Advances affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole reasonable judgment of such Committed Note Purchaser,
cause such Committed Note Purchaser and its lending office(s) or its related
Conduit Investor to suffer no economic, legal or regulatory disadvantage;
provided further that nothing in this Section shall affect or postpone any of
the obligations of the Co-Issuers or the rights of any Committed Note Purchaser
pursuant to Section 3.05, 3.07 and 3.08.

 

30

--------------------------------------------------------------------------------


 


ARTICLE IV
OTHER PAYMENT TERMS


 

SECTION 4.01  Time and Method of Payment.  Except as otherwise provided in
Section 4.02, all amounts payable to any Funding Agent or Investor hereunder or
with respect to the Series 2007-1 Class A-1 Advance Notes shall be made to the
Class A-1 Administrative Agent for the benefit of the applicable Person, by wire
transfer of immediately available funds in Dollars not later than 1:00 p.m.
(New York time) on the date due.  The Class A-1 Administrative Agent will
promptly distribute to the applicable Funding Agent for the benefit of the
applicable Person, or upon the order of the applicable Funding Agent for the
benefit of the applicable Person, its pro rata share (or other applicable share
as provided herein) of such payment by wire transfer in like funds as received. 
Except as otherwise provided in Section 4.02, all amounts payable to the
Swingline Lender or the L/C Provider hereunder or with respect to the Swingline
Loans and L/C Obligations shall be made to or upon the order of the Swingline
Lender or the L/C Provider, respectively, by wire transfer of immediately
available funds in Dollars not later than 3:00 p.m. (New York time) on the date
due.  Any funds received after that time will be deemed to have been received on
the next Business Day. The Co-Issuers’ obligations hereunder in respect of any
amounts payable to any Investor shall be discharged to the extent funds are
disbursed by the Co-Issuers to the Class A-1 Administrative Agent as provided
herein or by the Indenture Trustee in accordance with Section 4.02 whether or
not such funds are properly applied by such Class A-1 Administrative Agent or by
the Indenture Trustee.  The Class A-1 Administrative Agent’s obligations
hereunder in respect of any amounts payable to any Investor shall be discharged
to the extent funds are disbursed by the Class A-1 Administrative Agent to the
applicable Funding Agent as provided herein whether or not such funds are
properly applied by such Funding Agent.

 


SECTION 4.02  ORDER OF DISTRIBUTIONS.  ANY AMOUNTS DEPOSITED INTO THE
SERIES 2007-1 CLASS A-1 DISTRIBUTION ACCOUNT IN RESPECT OF ACCRUED INTEREST,
LETTER OF CREDIT FEES OR UNDRAWN COMMITMENT FEES SHALL BE DISTRIBUTED BY THE
INDENTURE TRUSTEE OR THE PAYING AGENT, AS APPLICABLE, ON THE DATE DUE AND
PAYABLE UNDER THE INDENTURE AND IN THE MANNER PROVIDED THEREIN, TO THE
SERIES 2007-1 CLASS A-1 NOTEHOLDERS OF RECORD ON THE APPLICABLE RECORD DATE,
RATABLY IN PROPORTION TO THE RESPECTIVE AMOUNTS DUE TO SUCH PAYEES AT EACH
APPLICABLE LEVEL OF THE PRIORITY OF PAYMENTS IN ACCORDANCE WITH THE MONTHLY
SERVICER’S CERTIFICATE, THE APPLICABLE WRITTEN REPORT PROVIDED TO THE INDENTURE
TRUSTEE UNDER THE SERIES 2007-1 SUPPLEMENT OR AS PROVIDED IN SECTION 4.3(B) OF
THE SERIES 2007-1 SUPPLEMENT.  ANY AMOUNTS DEPOSITED INTO THE SERIES 2007-1
CLASS A-1 DISTRIBUTION ACCOUNT IN RESPECT OF OUTSTANDING PRINCIPAL OR FACE
AMOUNTS SHALL BE DISTRIBUTED BY THE INDENTURE TRUSTEE OR THE PAYING AGENT, AS
APPLICABLE, ON THE DATE DUE AND PAYABLE UNDER THE INDENTURE AND IN THE MANNER
PROVIDED THEREIN, TO THE SERIES 2007-1 CLASS A-1 NOTEHOLDERS OF RECORD ON THE
APPLICABLE RECORD DATE, IN THE FOLLOWING ORDER OF PRIORITY IN ACCORDANCE WITH
THE MONTHLY SERVICER’S CERTIFICATE, THE APPLICABLE WRITTEN REPORT PROVIDED TO
THE INDENTURE TRUSTEE UNDER THE SERIES 2007-1 SUPPLEMENT OR AS PROVIDED IN
SECTION 4.3(B) OF THE SERIES 2007-1 SUPPLEMENT:  FIRST, TO THE SWINGLINE LENDER
AND THE L/C PROVIDER IN RESPECT OF OUTSTANDING SWINGLINE LOANS AND

 

31

--------------------------------------------------------------------------------


 


UNREIMBURSED L/C DRAWINGS, RATABLY IN PROPORTION TO THE RESPECTIVE AMOUNTS DUE
TO SUCH PAYEES AND ON A RATABLE BASIS AMONG THE VARIOUS APPLICABLE SUB-CLASSES;
SECOND, TO THE OTHER SERIES 2007-1 CLASS A-1 NOTEHOLDERS IN RESPECT OF THEIR
OUTSTANDING ADVANCES, RATABLY IN PROPORTION THERETO (OR, IN THE CASE OF AN
ALLOCATION OF THE PAYMENT OF A MANDATORY DECREASE RESULTING FROM A SERIES 2007-1
CLASS A-1 EXCESS PRINCIPAL EVENT RELATING TO ONE OR MORE ADVANCE SUB-CLASSES, TO
THE HOLDERS OF THE SERIES 2007-1 ADVANCE NOTES OF SUCH ADVANCE SUB-CLASSES
RATABLY IN PROPORTION TO THE OUTSTANDING PRINCIPAL AMOUNTS THEREOF); AND, THIRD,
ANY BALANCE REMAINING OF SUCH AMOUNTS (UP TO AN AGGREGATE AMOUNT NOT TO EXCEED
THE AMOUNT OF ANY THEN UNDRAWN L/C FACE AMOUNTS) SHALL BE PAID TO THE L/C
PROVIDER, TO BE DEPOSITED BY THE L/C PROVIDER INTO A CASH COLLATERAL ACCOUNT IN
THE NAME OF THE L/C PROVIDER IN ACCORDANCE WITH SECTION 4.03.  ANY AMOUNTS
DISTRIBUTED TO THE CLASS A-1 ADMINISTRATIVE AGENT PURSUANT TO THE PRIORITY OF
PAYMENTS IN RESPECT OF ANY OTHER AMOUNTS SHALL BE DISTRIBUTED BY THE CLASS A-1
ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTION 4.01 ON THE DATE SUCH AMOUNTS
ARE DUE AND PAYABLE HEREUNDER TO THE APPLICABLE SERIES 2007-1 CLASS A-1
NOTEHOLDERS AND/OR THE CLASS A-1 ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT, AS
APPLICABLE, RATABLY IN PROPORTION TO THE RESPECTIVE AGGREGATE OF SUCH AMOUNTS
DUE TO SUCH PAYEES.


 

SECTION 4.03  L/C Cash Collateral.  All amounts to be deposited in a cash
collateral account pursuant to Section 4.02  shall be held by the L/C Provider
as collateral to secure the Co-Issuers’ Reimbursement Obligations with respect
to any outstanding Letters of Credit.  The L/C Provider shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposit in
Permitted Investments, which investments shall be made at the written direction,
and at the risk and expense of, of the Master Issuer (provided that if an Event
of Default has occurred and is continuing, such investments shall be made solely
at the option and sole discretion of the L/C Provider), such deposits shall not
bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account and all Taxes on such amounts shall be payable by the
Co-Issuers.  Moneys in such account shall automatically be applied by such L/C
Provider to reimburse it for any Unreimbursed L/C Drawings and on a ratable
basis among the various applicable sub-classes.  Upon expiration of all then
outstanding Letters of Credit and payment in full of all Unreimbursed L/C
Drawings, any balance remaining in such account shall be paid over (i) if the
Base Indenture and any Series Supplement remains in effect, to the Indenture
Trustee to be deposited into the Collection Account and distributed in
accordance with the terms of the Base Indenture and (ii) otherwise to the Master
Issuer.

 


ARTICLE V
THE CLASS A-1 ADMINISTRATIVE AGENT AND THE FUNDING AGENTS


 

SECTION 5.01  Authorization and Action of the Class A-1 Administrative Agent. 
Each of the Lender Parties and the Funding Agents hereby designates and appoints
Lehman Commercial Paper Inc. as the Class A-1 Administrative Agent hereunder,
and hereby authorizes the Class A-1 Administrative Agent to take such actions as
agent on their behalf and to exercise such powers as are delegated to the
Class A-1 Administrative Agent by the terms of this Agreement together with such
powers as

 

32

--------------------------------------------------------------------------------


 

are reasonably incidental thereto.  The Class A-1 Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender Party or any Funding Agent, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Class A-1 Administrative Agent shall be read into
this Agreement or otherwise exist for the Class A-1 Administrative Agent.  In
performing its functions and duties hereunder, the Class A-1 Administrative
Agent shall act solely as agent for the Lender Parties and the Funding Agents
and does not assume nor shall it be deemed to have assumed any obligation or
relationship of trust or agency with or for the Co-Issuers or any of their
successors or assigns.  The Class A-1 Administrative Agent shall not be required
to take any action that exposes the Class A-1 Administrative Agent to personal
liability or that is contrary to this Agreement or any Requirement of Law.  The
appointment and authority of the Class A-1 Administrative Agent hereunder shall
terminate upon the indefeasible payment in full of the Series 2007-1 Class A-1
Notes and all other amounts owed by the Co-Issuers hereunder to the Class A-1
Administrative Agent, the Investor Groups, the Swingline Lender and the L/C
Provider (the “Aggregate Unpaids”) and termination in full of all Commitments,
the Swingline Commitment and the L/C Commitment.

 

SECTION 5.02  Delegation of Duties.  The Class A-1 Administrative Agent may
execute any of its duties under this Agreement by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Class A-1 Administrative Agent shall not
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it in good faith.

 

SECTION 5.03  Exculpatory Provisions.  Neither the Class A-1 Administrative
Agent nor any of its directors, officers, agents or employees shall be
(a) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement (except for its, their or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any Lender Party or any Funding Agent for any recitals, statements,
representations or warranties made by the Co-Issuers contained in this Agreement
or in any certificate, report, statement or other document referred to or
provided for in, or received under or in connection with, this Agreement for the
due execution, legality, value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document furnished
in connection herewith, or for any failure of any Co-Issuer to perform its
obligations hereunder, or for the satisfaction of any condition specified in
Article VII.  The Class A-1 Administrative Agent shall not be under any
obligation to any Investor or any Funding Agent to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement, or to inspect the properties, books or
records of the Co-Issuers.  The Class A-1 Administrative Agent shall not be
deemed to have knowledge of any Potential Rapid Amortization Event, Rapid
Amortization Event, Change of Control, Default or Event of Default unless the
Class A-1 Administrative Agent has received notice of such event from any
Co-Issuer, any Lender Party or any Funding Agent.

 

33

--------------------------------------------------------------------------------


 

SECTION 5.04  Reliance.  The Class A-1 Administrative Agent shall in all cases
be entitled to rely, and shall be fully protected in relying, upon any document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Co-Issuers), independent accountants and other experts selected by the Class A-1
Administrative Agent.  The Class A-1 Administrative Agent shall in all cases be
fully justified in failing or refusing to take any action under this Agreement
or any other document furnished in connection herewith unless it shall first
receive such advice or concurrence of any Lender Party or any Funding Agent as
it deems appropriate or it shall first be indemnified to its satisfaction by any
Lender Party or any Funding Agent; provided that unless and until the Class A-1
Administrative Agent shall have received such advice, the Class A-1
Administrative Agent may take or refrain from taking any action, as the
Class A-1 Administrative Agent shall deem advisable and in the best interests of
the Lender Parties and the Funding Agents.  The Class A-1 Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of (i) Investor Groups holding more than 75% of the
Commitments if any one Investor Group holds more than 50% of the Commitments or
(ii) Investor Groups holding more than 50% of the Commitments if no one Investor
Group holds more than 50% of the Commitments, and such request and any action
taken or failure to act pursuant thereto shall be binding upon the Lender
Parties and the Funding Agents.

 

SECTION 5.05  Non-Reliance on the Class A-1 Administrative Agent and Other
Purchasers.  Each of the Lender Parties and the Funding Agents expressly
acknowledges that neither the Class A-1 Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Class A-1
Administrative Agent hereafter taken, including, without limitation, any review
of the affairs of the Co-Issuers, shall be deemed to constitute any
representation or warranty by the Class A-1 Administrative Agent.  Each of the
Lender Parties and the Funding Agents represents and warrants to the Class A-1
Administrative Agent that it has and will, independently and without reliance
upon the Class A-1 Administrative Agent and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Co-Issuers and made its own
decision to enter into this Agreement.

 

SECTION 5.06  The Class A-1 Administrative Agent in its Individual Capacity. 
The Class A-1 Administrative Agent and any of its Affiliates may make loans to,
accept deposits from, and generally engage in any kind of business with the
Co-Issuers or any Affiliate of the Co-Issuers as though the Class A-1
Administrative Agent were not the Class A-1 Administrative Agent hereunder.

 

SECTION 5.07  Successor Class A-1 Administrative Agent.  The Class A-1
Administrative Agent may, upon 30 days written notice to the Co-Issuers and each
of the Lender Parties and the Funding Agents, and the Class A-1 Administrative
Agent will, upon the direction of Investor Groups holding (i) more than 75% of
the Commitments or

 

34

--------------------------------------------------------------------------------


 

(ii) if any material default has occurred with respect to the obligations of the
Class A-1 Administrative Agent set forth in Section 2.09, 4.01 or 4.02, at least
25% of the Commitments, resign as Class A-1 Administrative Agent.  If the
Class A-1 Administrative Agent shall resign, then the (i) Investor Groups
holding more than 75% of the Commitments or (ii) if any material default has
occurred with respect to the obligations of the Class A-1 Administrative Agent
set forth in Section 2.09, 4.01 or 4.02, the non-defaulting Investor Groups
holding at least 25% of the Commitments, during such 30 day period, shall
appoint a member or an Affiliate of a member of the Investor Groups as a
successor agent, subject to the consent of (i) the Co-Issuers at all times other
than while an Event of Default has occurred and is continuing (which consent of
the Co-Issuers shall not be unreasonably withheld) and (ii) the Series 2007-1
Controlling Party.  If for any reason no successor Class A-1 Administrative
Agent is appointed by the Investor Groups during such 30 day period, then
effective upon the expiration of such 30 day period, the Co-Issuers shall make
all payments in respect of the Aggregate Unpaids or under any fee letter
delivered in connection herewith directly to the Funding Agents or the Swingline
Lender or the L/C Provider, as applicable, and for all purposes shall deal
directly with the Funding Agents or the Swingline Lender or the L/C Provider, as
applicable, until such time, if any, as a successor agent is appointed as
provided above, and the Co-Issuers shall instruct the Indenture Trustee in
writing accordingly.  After any retiring Class A-1 Administrative Agent’s
resignation hereunder as Class A-1 Administrative Agent, the provisions of
Section 9.05 and this Article V shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Class A-1 Administrative
Agent under this Agreement.

 

SECTION 5.08  Authorization and Action of Funding Agents.  Each Investor is
hereby deemed to have designated and appointed its related Funding Agent set
forth next to such Investor’s name on Schedule I (or identified as such
Investor’s Funding Agent pursuant to any applicable Assignment and Assumption
Agreement or Investor Group Supplement) as the agent of such Person hereunder,
and hereby authorizes such Funding Agent to take such actions as agent on its
behalf and to exercise such powers as are delegated to such Funding Agent by the
terms of this Agreement together with such powers as are reasonably incidental
thereto. Each Funding Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with the
related Investor Group, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of such Funding Agent shall be
read into this Agreement or otherwise exist for such Funding Agent.  In
performing its functions and duties hereunder, each Funding Agent shall act
solely as agent for the related Investor Group and does not assume nor shall it
be deemed to have assumed any obligation or relationship of trust or agency with
or for the Co-Issuers, any of their successors or assigns or any other Person. 
Each Funding Agent shall not be required to take any action that exposes such
Funding Agent to personal liability or that is contrary to this Agreement or any
Requirement of Law.  The appointment and authority of the Funding Agents
hereunder shall terminate upon the indefeasible payment in full of the Aggregate
Unpaids of the Investor Groups and the termination in full of all the
Commitments.

 

35

--------------------------------------------------------------------------------


 

SECTION 5.09  Delegation of Duties.  Each Funding Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties.  Each Funding Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it in good faith.

 

SECTION 5.10  Exculpatory Provisions.  Each Funding Agent and any of its
directors, officers, agents or employees shall not be (a) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement (except for its, their or such Person’s own gross negligence or
willful misconduct), or (b) responsible in any manner to the related Investor
Group for any recitals, statements, representations or warranties made by the
Co-Issuers contained in this Agreement or in any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of the Co-Issuers
to perform its obligations hereunder, or for the satisfaction of any condition
specified in Article VII.  Each Funding Agent shall not be under any obligation
to the related Investor Group to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Co-Issuers.  Each Funding Agent shall not be deemed to have knowledge of any
Potential Rapid Amortization Event, Rapid Amortization Event, Change of Control,
Default or Event of Default unless such Funding Agent has received notice of
such event from any Co-Issuer or any member of the related Investor Group.

 

SECTION 5.11  Reliance.  Each Funding Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of the Class A-1
Administrative Agent and legal counsel (including, without limitation, counsel
to the Co-Issuers), independent accountants and other experts selected by such
Funding Agent.  Each Funding Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the related Investor Group as it deems appropriate or
it shall first be indemnified to its satisfaction by the related Investor Group;
provided that unless and until such Funding Agent shall have received such
advice, such Funding Agent may take or refrain from taking any action, as such
Funding Agent shall deem advisable and in the best interests of the related
Investor Group.  Each Funding Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
related Investor Group and such request and any action taken or failure to act
pursuant thereto shall be binding upon the related Investor Group.

 

SECTION 5.12  Non-Reliance on the Funding Agent and Other Purchasers.  The
related Investor Group expressly acknowledges that its Funding Agent

 

36

--------------------------------------------------------------------------------

 

and any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has not made any representations or warranties to it and that no act
by such Funding Agent hereafter taken, including, without limitation, any review
of the affairs of the Co-Issuers, shall be deemed to constitute any
representation or warranty by such Funding Agent.  The related Investor Group
represents and warrants to such Funding Agent that it has made and will make,
independently and without reliance upon such Funding Agent and based on such
documents and information as it has deemed appropriate, its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Co-Issuers and has made its own
decision to enter into this Agreement.

 

SECTION 5.13  The Funding Agent in its Individual Capacity.  Each Funding Agent
and any of its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Co-Issuers or any Affiliate of the
Co-Issuers as though such Funding Agent were not a Funding Agent hereunder.

 

SECTION 5.14  Successor Funding Agent.  Any Funding Agent may resign as Funding
Agent upon 10 days written notice to the Class A-1 Administrative Agent, the
Co-Issuers and the members of the related Investor Group.  Each Funding Agent
will, upon the direction of the related Investor Group, resign as such Funding
Agent.  If any Funding Agent shall resign, then the related Investor Group shall
appoint a member or an Affiliate of a member of the related Investor Group as a
successor agent (it being understood that such resignation shall not be
effective until such successor is appointed).  After any retiring Funding
Agent’s resignation hereunder as Funding Agent, subject to the limitations set
forth herein, the provisions of Section 9.05 and this Article V shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Funding Agent under this Agreement.

 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES


 

SECTION 6.01  The Co-Issuers.  The Co-Issuers jointly and severally represent
and warrant to each Lender Party, as of the Series 2007-1 Closing Date and the
date of each Borrowing, that:

 

(A)           EACH OF ITS REPRESENTATIONS AND WARRANTIES IN THE INDENTURE AND
THE OTHER TRANSACTION DOCUMENTS (OTHER THAN A TRANSACTION DOCUMENT RELATING
SOLELY TO A SERIES OF NOTES OTHER THAN THE SERIES 2007-1 NOTES) IS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS (UNLESS STATED TO RELATE SOLELY TO AN EARLIER
DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE);

 

(B)           NO POTENTIAL RAPID AMORTIZATION EVENT, RAPID AMORTIZATION EVENT,
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(C)           NEITHER THEY NOR OR ANY OF THEIR AFFILIATES, HAVE, DIRECTLY OR
THROUGH AN AGENT, ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING IN

 

37

--------------------------------------------------------------------------------


 

CONNECTION WITH THE OFFERING OF THE SERIES 2007-1 CLASS A-1 NOTES UNDER THE
SECURITIES ACT OR IN ANY MANNER INVOLVING A PUBLIC OFFERING WITHIN THE MEANING
OF SECTION 4(2) OF THE SECURITIES ACT INCLUDING, BUT NOT LIMITED TO,
ADVERTISEMENTS, ARTICLES, NOTICES OR OTHER COMMUNICATIONS PUBLISHED IN ANY
NEWSPAPER, MAGAZINE, OR SIMILAR MEDIUM OR BROADCAST OVER TELEVISION OR RADIO OR
ANY SEMINAR OR MEETING WHOSE ATTENDEES HAVE BEEN INVITED BY ANY GENERAL
SOLICITATION OR GENERAL ADVERTISING; PROVIDED THAT NO REPRESENTATION OR WARRANTY
IS MADE WITH RESPECT TO THE LENDER PARTIES AND THEIR AFFILIATES OR THE INITIAL
PURCHASER AND ITS AFFILIATES; AND NONE OF THE CO-ISSUERS NOR ANY OF THEIR
AFFILIATES HAS ENTERED INTO ANY CONTRACTUAL ARRANGEMENT WITH RESPECT TO THE
DISTRIBUTION OF THE SERIES 2007-1 CLASS A-1 NOTES, EXCEPT FOR THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS, AND THE CO-ISSUERS WILL NOT ENTER INTO ANY SUCH
ARRANGEMENT;

 

(D)           NEITHER THEY NOR ANY OF THEIR AFFILIATES (OTHER THAN THE LENDER
PARTIES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
THE INITIAL PURCHASER, IN EACH CASE ABOUT WHICH NO REPRESENTATION IS MADE BY THE
CO-ISSUERS) HAVE, DIRECTLY OR THROUGH ANY AGENT, SOLD, OFFERED FOR SALE,
SOLICITED OFFERS TO BUY OR OTHERWISE NEGOTIATED IN RESPECT OF, ANY “SECURITY”
(AS DEFINED IN THE SECURITIES ACT) THAT IS OR WILL BE INTEGRATED WITH THE SALE
OF THE SERIES 2007-1 CLASS A-1 NOTES IN A MANNER THAT WOULD REQUIRE THE
REGISTRATION OF THE SERIES 2007-1 CLASS A-1 NOTES UNDER SECTION 4(2) OR
RULE 144A OF THE SECURITIES ACT OR UNDER THE INVESTMENT COMPANY ACT;

 

(E)           NEITHER THEY NOR ANY OF THEIR AFFILIATES HAVE TAKEN NOR WILL TAKE
ANY ACTION PROHIBITED BY REGULATION M UNDER THE EXCHANGE ACT, IN CONNECTION WITH
THE OFFERING OF THE SERIES 2007-1 CLASS A-1 NOTES;

 

(F)            ASSUMING EACH LENDER PARTY IS NOT PURCHASING WITH A VIEW TOWARD
FURTHER DISTRIBUTION AND THERE HAS BEEN NO GENERAL SOLICITATION OR GENERAL
ADVERTISING WITHIN THE MEANING OF SECTION 502(C) OF REGULATION D UNDER THE
SECURITIES ACT (INCLUDING, BUT NOT LIMITED TO, ADVERTISEMENTS, ARTICLES, NOTICES
OR OTHER COMMUNICATIONS PUBLISHED IN ANY NEWSPAPER, MAGAZINE, OR SIMILAR MEDIUM
OR BROADCAST OVER TELEVISION OR RADIO OR ANY SEMINAR OR MEETING WHOSE ATTENDEES
HAVE BEEN INVITED BY ANY GENERAL SOLICITATION OR GENERAL ADVERTISING) BY THE
LENDER PARTIES OR THEIR AFFILIATES, AND FURTHER ASSUMING THAT THE
REPRESENTATIONS AND WARRANTIES OF EACH LENDER PARTY SET FORTH IN SECTION 6.03 OF
THIS AGREEMENT AND THE REPRESENTATIONS AND WARRANTIES OF THE INITIAL PURCHASER
IN SECTION 2 OF THE SERIES 2007-1 TERM NOTE PURCHASE AGREEMENT ARE TRUE AND
CORRECT, THE OFFER AND SALE OF THE SERIES 2007-1 CLASS A-1 NOTES IN THE MANNER
CONTEMPLATED BY THIS AGREEMENT IS A TRANSACTION EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, AND THE BASE INDENTURE IS NOT REQUIRED TO BE
QUALIFIED UNDER THE TRUST INDENTURE ACT; AND

 

(G)           EACH CO-ISSUER HAS FURNISHED TO THE CLASS A-1 ADMINISTRATIVE AGENT
TRUE, ACCURATE AND COMPLETE COPIES OF ALL OTHER TRANSACTION DOCUMENTS (EXCLUDING
SERIES SUPPLEMENTS AND OTHER TRANSACTION DOCUMENTS RELATING SOLELY TO A
SERIES OF NOTES OTHER THAN THE SERIES 2007-1 NOTES) TO WHICH IT IS A PARTY AS OF

 

38

--------------------------------------------------------------------------------


 

THE SERIES 2007-1 CLOSING DATE, ALL OF WHICH TRANSACTION DOCUMENTS ARE IN FULL
FORCE AND EFFECT AS OF THE SERIES 2007-1 CLOSING DATE AND NO TERMS OF ANY SUCH
AGREEMENTS OR DOCUMENTS HAVE BEEN AMENDED, MODIFIED OR OTHERWISE WAIVED AS OF
SUCH DATE, OTHER THAN SUCH AMENDMENTS, MODIFICATIONS OR WAIVERS ABOUT WHICH THE
CO-ISSUERS HAVE INFORMED EACH FUNDING AGENT, THE SWINGLINE LENDER AND THE L/C
PROVIDER.

 

SECTION 6.02  Servicer.  The Servicer represents and warrants to each Lender
Party, as of the Series 2007-1 Closing Date and the date of each Borrowing,
that:

 

(A)           EACH REPRESENTATION AND WARRANTY MADE BY IT IN EACH TRANSACTION
DOCUMENT (OTHER THAN A TRANSACTION DOCUMENT RELATING SOLELY TO A SERIES OF NOTES
OTHER THAN THE SERIES 2007-1 NOTES) TO WHICH IT IS A PARTY (INCLUDING ANY
REPRESENTATIONS AND WARRANTIES MADE BY IT AS SERVICER) IS TRUE AND CORRECT IN
ALL MATERIAL RESPECTS (UNLESS STATED TO RELATE SOLELY TO AN EARLIER DATE, IN
WHICH  CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH EARLIER DATE); AND

 

(B)           THE AUDITED COMBINED BALANCE SHEET OF APPLEBEE’S INTERNATIONAL AND
ITS AFFILIATES AS OF DECEMBER 31, 2006 AND THE RELATED CONSOLIDATED STATEMENTS
OF INCOME, STOCKHOLDERS EQUITY AND CASH FLOWS FOR FISCAL YEAR ENDED DECEMBER 31,
2006 HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND PRESENT FAIRLY THE FINANCIAL
POSITION OF APPLEBEE’S INTERNATIONAL AND ITS AFFILIATES AS OF THE DATE THEREOF
AND THE RESULTS OF THEIR OPERATIONS AND THEIR CASH FLOWS FOR THE PERIODS COVERED
THEREBY.

 

SECTION 6.03  Lender Parties.  Each of the Lender Parties represents and
warrants to the Co-Issuers and the Servicer as of the date hereof (or, in the
case of a successor or assign of an Investor, as of the subsequent date on which
such successor or assign shall become a party hereto) that:

 

(A)           IT HAS HAD AN OPPORTUNITY TO DISCUSS THE CO-ISSUERS’ AND THE
SERVICER’S BUSINESS, MANAGEMENT AND FINANCIAL AFFAIRS, AND THE TERMS AND
CONDITIONS OF THE PROPOSED PURCHASE, WITH THE CO-ISSUERS AND THE SERVICER AND
THEIR RESPECTIVE REPRESENTATIVES;

 

(B)           IT IS AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF
RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT AND A
“QUALIFIED PURCHASER” WITHIN THE MEANING OF SECTION 2(A)(51) OF THE INVESTMENT
COMPANY ACT AND HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF INVESTING
IN, AND IS ABLE AND PREPARED TO BEAR THE ECONOMIC RISK OF INVESTING IN, THE
SERIES 2007-1 CLASS A-1 NOTES;

 

(C)           IT IS PURCHASING THE SERIES 2007-1 CLASS A-1 NOTES FOR ITS OWN
ACCOUNT, OR FOR THE ACCOUNT OF ONE OR MORE “ACCREDITED INVESTORS” WITHIN THE
MEANING OF RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES

 

39

--------------------------------------------------------------------------------


 

ACT AND “QUALIFIED PURCHASERS” WITHIN THE MEANING OF SECTION 2(A)(51) OF THE
INVESTMENT COMPANY ACT THAT MEET THE CRITERIA DESCRIBED IN SUBSECTION (B) AND
FOR WHICH IT IS ACTING WITH COMPLETE INVESTMENT DISCRETION, FOR INVESTMENT
PURPOSES ONLY AND NOT WITH A VIEW TO DISTRIBUTION, SUBJECT, NEVERTHELESS, TO THE
UNDERSTANDING THAT THE DISPOSITION OF ITS PROPERTY SHALL AT ALL TIMES BE AND
REMAIN WITHIN ITS CONTROL, AND NEITHER IT NOR ITS AFFILIATES HAS ENGAGED IN ANY
GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN THE MEANING OF THE SECURITIES
ACT WITH RESPECT TO THE SERIES 2007-1 CLASS A-1 NOTES;

 

(D)           IT UNDERSTANDS THAT (I) THE SERIES 2007-1 CLASS A-1 NOTES HAVE NOT
BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION AND ARE BEING OFFERED ONLY IN A TRANSACTION NOT INVOLVING ANY
PUBLIC OFFERING WITHIN THE MEANING OF THE SECURITIES ACT AND MAY NOT BE RESOLD
OR OTHERWISE TRANSFERRED UNLESS SO REGISTERED OR QUALIFIED OR UNLESS AN
EXEMPTION FROM REGISTRATION OR QUALIFICATION IS AVAILABLE, (II) THE CO-ISSUERS
ARE NOT REQUIRED TO REGISTER THE SERIES 2007-1 CLASS A-1 NOTES, (III) ANY
TRANSFEREE MUST BE A “QUALIFIED PURCHASER” WITHIN THE MEANING OF
SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT AND (IV) ANY TRANSFER MUST COMPLY
WITH THE PROVISIONS OF SECTION 2.5 OF THE BASE INDENTURE AND SECTION 9.03 OR
9.17, AS APPLICABLE, OF THIS AGREEMENT;

 

(E)           IT WILL COMPLY WITH THE REQUIREMENTS OF PARAGRAPH (D) ABOVE IN
CONNECTION WITH ANY TRANSFER BY IT OF THE SERIES 2007-1 CLASS A-1 NOTES;

 

(F)            IT UNDERSTANDS THAT THE SERIES 2007-1 CLASS A-1 NOTES WILL BEAR
THE LEGEND SET OUT IN THE FORM OF SERIES 2007-1 CLASS A-1 NOTES ATTACHED TO THE
SERIES 2007-1 SUPPLEMENT AND BE SUBJECT TO THE RESTRICTIONS ON TRANSFER
DESCRIBED IN SUCH LEGEND; AND

 

(G)           IT WILL OBTAIN FOR THE BENEFIT OF THE CO-ISSUERS FROM ANY
PURCHASER OF THE SERIES 2007-1 CLASS A-1 NOTES SUBSTANTIALLY THE SAME
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE FOREGOING PARAGRAPHS.

 


ARTICLE VII
CONDITIONS


 

SECTION 7.01  Conditions to Purchase and Effectiveness.  Each Lender Party will
have no obligation to purchase the Series 2007-1 Class A-1 Notes hereunder on
the Series 2007-1 Closing Date, and the Commitments, the Swingline Commitment
and the L/C Commitment will not become effective, unless:

 

(A)           THE BASE INDENTURE, THE SERIES 2007-1 SUPPLEMENT, THE GUARANTY AND
COLLATERAL AGREEMENTS, THE SERIES 2007-1 CLASS A-1 VFN FEE LETTER AND THE OTHER
TRANSACTION DOCUMENTS SHALL BE IN FULL FORCE AND EFFECT;

 

(B)           THE SERIES 2007-1 CLASS A POLICY SHALL HAVE BEEN EXECUTED AND
DELIVERED TO THE INDENTURE TRUSTEE AND SHALL BE IN FULL FORCE AND EFFECT;

 

40

--------------------------------------------------------------------------------


 

(C)           ON THE SERIES 2007-1 CLOSING DATE, EACH INVESTOR SHALL HAVE
RECEIVED A LETTER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO IT, FROM
EACH OF MOODY’S AND S&P STATING THAT THE APPLICABLE RATINGS REQUIRED BY
SECTION 6.1(D) AND (E) OF THE SERIES 2007-1 SUPPLEMENT HAVE BEEN ASSIGNED TO THE
SERIES 2007-1 CLASS A-1 NOTES;

 

(D)           EACH LENDER PARTY SHALL HAVE RECEIVED OPINIONS OF COUNSEL FROM
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP, COUNSEL TO THE CO-ISSUERS, THE
GUARANTORS AND THE PARENT COMPANIES (AS DEFINED IN THE SERIES 2007-1 TERM NOTE
PURCHASE AGREEMENT), AND SUCH LOCAL, FRANCHISE, SPECIAL AND FOREIGN COUNSEL AS
THE CLASS A-1 ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, DATED AS OF THE
SERIES 2007-1 CLOSING DATE AND ADDRESSED TO THE LENDER PARTIES, WITH RESPECT TO
SUCH MATTERS AS THE CLASS A-1 ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST
(INCLUDING, WITHOUT LIMITATION, COMPANY MATTERS, APPROPRIATE OPINIONS REGARDING
NON-CONSOLIDATION, UCC SECURITY INTEREST, TAX AND NO-CONFLICTS MATTERS,
APPROPRIATE OPINIONS TO THE EFFECT THAT PROPERTY TRANSFERRED TO THE RESPECTIVE
SECURITIZATION ENTITIES ARE EACH A “TRUE CONTRIBUTION” OR OTHER ABSOLUTE
TRANSFER AND IS NOT PROPERTY OF THE BANKRUPTCY ESTATE OF THE RESPECTIVE
TRANSFERORS AND, FROM APPROPRIATE SPECIAL COUNSEL, APPROPRIATE OPINIONS
REGARDING FRANCHISE LAW MATTERS); AND

 

(E)           AT THE TIME OF SUCH PURCHASE AND EFFECTIVENESS, THE ADDITIONAL
CONDITIONS SET FORTH IN SCHEDULE III AND ALL OTHER CONDITIONS TO THE ISSUANCE OF
THE SERIES 2007-1 CLASS A-1 NOTES UNDER THE INDENTURE SHALL HAVE BEEN SATISFIED
OR WAIVED BY SUCH LENDER PARTY.

 

SECTION 7.02  Conditions to Initial Extensions of Credit.  The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, the initial Borrowing hereunder, and the obligations of the Swingline
Lender and the L/C Provider to fund the initial Swingline Loan or provide the
initial Letters of Credit hereunder, respectively, shall be subject to the
satisfaction of the conditions precedent that (a) each Funding Agent shall have
received a duly executed and authenticated Series 2007-1 Class A-1 Advance Note
registered in its name or in such other name as shall have been directed by such
Funding Agent and stating that the principal amount thereof shall not exceed the
Maximum Investor Group Principal Amount of the related Investor Group, (b) each
of the Swingline Lender and the L/C Provider shall have received a duly executed
and authenticated Series 2007-1 Class A-1-A Swingline Note and Series 2007-1
Class A-1-X Swingline Note, Series 2007-1 Class A-1-A L/C Note and Series 2007-1
Class A-1-X L/C Note, as applicable, registered in its name or in such other
name as shall have been directed by it and stating that the principal amount
thereof shall not exceed the Applicable Sub-Class Percentage of the Swingline
Commitment or L/C Commitment, respectively, and (c) the Co-Issuers shall have
paid all fees required to be paid by them on the Series 2007-1 Closing Date,
including all fees required hereunder.

 

SECTION 7.03  Conditions to Each Extension of Credit.  The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, any Borrowing on any day (including the initial Borrowing but excluding
any

 

41

--------------------------------------------------------------------------------


 

Borrowings to repay Swingline Loans or L/C Obligations pursuant to Section 2.05,
2.06 or 2.08, as applicable), and the obligations of the Swingline Lender to
fund any Swingline Loan (including the initial Swingline Loan) and of the L/C
Provider to provide any Letter of Credit (including the initial one),
respectively, shall be subject to the conditions precedent that on the date of
such funding or provision, before and after giving effect thereto and to the
application of any proceeds therefrom, the following statements shall be true
(without regard to (x) any waiver, amendment or other modification of
Section 7.03, (d), (e) or (f) or any definitions used therein consented to by
the Series 2007-1 Controlling Party unless (i) Investors holding more than 75%
of the Commitments if any one Investor Group holds more than 50% of the
Commitments or (ii) Investors holding more than 50% of the Commitments if no one
Investor Group holds more than 50% of the Commitments have consented to such
waiver, amendment or other modification for purposes of this Section 7.03 or
(y) any waiver, amendment or other modifications of Section 7.03(a), (b) or
(c) or any definitions used therein consented to by the Series 2007-1
Controlling Party unless either (A) the Series 2007-1 Controlling Party is the
Series 2007-1 Class A Insurer or (B) (i) Investors holding more than 75% of the
Commitments if any one Investor Group holds more than 50% of the Commitments or
(ii) Investors holding more than 50% of the Commitments if no one Investor Group
holds more than 50% of the Commitments have consented to such waiver, amendment
or other modification for purposes of this Section 7.03; provided, however, that
if a Rapid Amortization Event has occurred and is continuing, consent to such
waiver, amendment or other modification from all Investors as well as the
Series 2007-1 Controlling Party is required for purposes of this Section 7.03;
provided further that if the proviso to Section 9.01 is applicable to such
waiver, amendment or other modification, then consent to such waiver, amendment
or other modification from the Persons required by such proviso shall also be
required for purposes of this Section 7.03):

 

(A)           (I) THE REPRESENTATIONS AND WARRANTIES OF THE CO-ISSUERS SET OUT
IN THIS AGREEMENT, (II) THE REPRESENTATIONS AND WARRANTIES OF THE SERVICER SET
OUT IN THIS AGREEMENT AND (III) THE REPRESENTATIONS AND WARRANTIES OF THE
CO-ISSUERS AND THE SERVICER SET OUT IN THE BASE INDENTURE AND THE OTHER
TRANSACTION DOCUMENTS (OTHER THAN SERIES SUPPLEMENTS AND TRANSACTION DOCUMENTS
RELATING SOLELY TO A SERIES OF NOTES OTHER THAN THE SERIES 2007-1 NOTES) TO
WHICH EACH IS A PARTY, IN EACH SUCH CASE, SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE OF SUCH FUNDING OR ISSUANCE, WITH THE SAME
EFFECT AS THOUGH MADE ON THAT DATE (UNLESS STATED TO RELATE SOLELY TO AN EARLIER
DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE);

 

(B)           THERE SHALL BE NO POTENTIAL RAPID AMORTIZATION EVENT, RAPID
AMORTIZATION EVENT, DEFAULT OR EVENT OF DEFAULT IN EXISTENCE AT THE TIME OF, OR
AFTER GIVING EFFECT TO, SUCH FUNDING OR ISSUANCE, AND NO CHANGE OF CONTROL TO
WHICH THE CLASS A INSURER AND, IF DIFFERENT, THE SERIES 2007-1 CONTROLLING PARTY
HAS NOT PROVIDED ITS PRIOR WRITTEN CONSENT;

 

(C)           (I) ON OR AFTER THE THIRD PAYMENT DATE FOLLOWING THE SERIES 2007-1
CLOSING DATE BUT BEFORE THE NINETEENTH PAYMENT DATE FOLLOWING THE SERIES 2007-1
CLOSING DATE, THE THREE-MONTH ADJUSTED DSCR IS AT LEAST 1.85X AS OF THE MOST

 

42

--------------------------------------------------------------------------------


 

RECENT PAYMENT DATE AFTER GIVING EFFECT TO ALL PAYMENTS OF PRINCIPAL OF ALL
SERIES OF NOTES OUTSTANDING ON SUCH PAYMENT DATE WITHOUT GIVING CREDIT TO ANY
RETAINED COLLECTIONS CONTRIBUTION; AND (II) ON OR AFTER THE NINETEENTH PAYMENT
DATE FOLLOWING THE SERIES 2007-1 CLOSING DATE, THE THREE-MONTH DSCR IS AT LEAST
1.85X AS OF THE MOST RECENT PAYMENT DATE AFTER GIVING EFFECT TO ALL PAYMENTS OF
PRINCIPAL OF ALL SERIES OF NOTES OUTSTANDING ON SUCH PAYMENT DATE WITHOUT GIVING
CREDIT TO ANY RETAINED COLLECTIONS CONTRIBUTION;

 

(D)           IN THE CASE OF ANY BORROWING, THE CO-ISSUERS SHALL HAVE DELIVERED
TO THE CLASS A-1 ADMINISTRATIVE AGENT AN EXECUTED ADVANCE REQUEST IN THE FORM OF
EXHIBIT A HERETO WITH RESPECT TO SUCH BORROWING SUCH THAT, AFTER GIVING EFFECT
TO ANY SUCH BORROWING OR BORROWINGS MADE HEREUNDER, THE ADVANCE REQUESTS UNDER
SERIES 2007-1 CLASS A-1-A ADVANCE NOTES AND SERIES 2007-1 CLASS A-1-X ADVANCE
NOTES ARE MADE RATABLY AMONG SERIES 2007-1 CLASS A-1-A ADVANCE NOTES AND
SERIES 2007-1 CLASS A-1-X ADVANCE NOTES (EACH SUCH REQUEST, AN “ADVANCE REQUEST”
OR A “SERIES 2007-1 CLASS A-1 ADVANCE REQUEST”);

 

(E)           ALL CONDITIONS TO SUCH FUNDING OR PROVISION SPECIFIED IN
SECTION 2.02, 2.03, 2.06 OR 2.07, AS APPLICABLE, SHALL HAVE BEEN SATISFIED; AND

 

(F)            THE SERIES 2007-1 CLASS A POLICY SHALL BE IN FULL FORCE AND
EFFECT AND NO INSURER DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

provided, however, that neither (b) nor (c) immediately above shall apply for
one or more Borrowings made after the date of any such events, which amounts
shall not exceed $15,000,000 in the aggregate to the extent that the proceeds of
such Borrowing or Borrowings, as the case may be, are used by the Securitization
Entities to pay amounts owed to third parties for Advertising Fees for which
there are insufficient funds in the National Advertising Fund attributable to
the Securitization Entities.

 

The giving of any notice pursuant to Section 2.03, 2.06 or 2.07, as applicable,
shall constitute a representation and warranty by the Co-Issuers and the
Servicer that all conditions precedent to such funding or provision have been
satisfied.

 


ARTICLE VIII
COVENANTS


 

SECTION 8.01  Covenants.  Each of the Co-Issuers, jointly and severally, and the
Servicer, severally, covenants and agrees that, until all Aggregate Unpaids have
been paid in full and all Commitments, the Swingline Commitment and the L/C
Commitment have been terminated, it will:

 

(A)           UNLESS WAIVED IN WRITING BY THE SERIES 2007-1 CONTROLLING PARTY IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE BASE INDENTURE, DULY AND TIMELY
PERFORM ALL OF ITS COVENANTS (BOTH AFFIRMATIVE AND NEGATIVE) AND OBLIGATIONS
UNDER EACH TRANSACTION DOCUMENT TO WHICH IT IS A PARTY OTHER THAN THIS
AGREEMENT;

 

43

--------------------------------------------------------------------------------


 

(B)           NOT AMEND, MODIFY, WAIVE OR GIVE ANY APPROVAL, CONSENT OR
PERMISSION UNDER, ANY PROVISION OF THE BASE INDENTURE OR ANY OTHER TRANSACTION
DOCUMENT TO WHICH IT IS A PARTY UNLESS ANY SUCH AMENDMENT, MODIFICATION, WAIVER
OR OTHER ACTION IS IN WRITING AND MADE IN ACCORDANCE WITH THE TERMS OF THE BASE
INDENTURE OR SUCH OTHER TRANSACTION DOCUMENT, AS APPLICABLE;

 

(C)           REASONABLY CONCURRENTLY WITH THE TIME ANY REPORT, NOTICE OR OTHER
DOCUMENT IS PROVIDED TO THE RATING AGENCIES, THE SERIES 2007-1 CLASS A INSURER
AND/OR THE INDENTURE TRUSTEE, OR CAUSED TO BE PROVIDED, BY THE CO-ISSUERS OR THE
SERVICER UNDER THE BASE INDENTURE, OR UNDER THE SERIES 2007-1 SUPPLEMENT OR THIS
AGREEMENT, PROVIDE THE CLASS A-1 ADMINISTRATIVE AGENT (WHO SHALL PROVIDE A COPY
THEREOF TO THE LENDER PARTIES) WITH A COPY OF SUCH REPORT, NOTICE OR OTHER
DOCUMENT; PROVIDED, HOWEVER, THAT NEITHER THE SERVICER NOR THE CO-ISSUERS SHALL
HAVE ANY OBLIGATION UNDER THIS SECTION 8.01(C) TO DELIVER TO THE CLASS A-1
ADMINISTRATIVE AGENT COPIES OF ANY MONTHLY NOTEHOLDERS’ REPORTS WHICH RELATE
SOLELY TO A SERIES OF NOTES OTHER THAN THE SERIES 2007-1 NOTES;

 

(D)           AT ANY TIME AND FROM TIME TO TIME, FOLLOWING REASONABLE PRIOR
NOTICE FROM THE CLASS A-1 ADMINISTRATIVE AGENT, AND DURING REGULAR BUSINESS
HOURS, PERMIT SUCH CLASS A-1 ADMINISTRATIVE AGENT, ANY FUNDING AGENT, THE
SWINGLINE LENDER OR THE L/C PROVIDER, OR ANY OF THEIR RESPECTIVE AGENTS,
REPRESENTATIVES OR PERMITTED ASSIGNS, AT THEIR OWN EXPENSE, ACCESS TO THE
OFFICES OF THE SERVICER, THE CO-ISSUERS AND THE GUARANTORS, (I) TO EXAMINE AND
MAKE COPIES OF AND ABSTRACTS FROM ALL DOCUMENTATION RELATING TO THE COLLATERAL
ON THE SAME TERMS AS ARE PROVIDED TO THE INDENTURE TRUSTEE UNDER
SECTION 7.13(B) OF THE BASE INDENTURE, AND (II) TO VISIT THE OFFICES AND
PROPERTIES OF THE SERVICER, THE CO-ISSUERS AND THE GUARANTORS FOR THE PURPOSE OF
EXAMINING SUCH MATERIALS DESCRIBED IN CLAUSE (I) IN THIS CLAUSE (D), AND TO
DISCUSS MATTERS RELATING TO THE COLLATERAL, OR THE ADMINISTRATION AND
PERFORMANCE OF THE BASE INDENTURE, THE SERIES 2007-1 SUPPLEMENT AND THE OTHER
TRANSACTION DOCUMENTS WITH ANY OF THE OFFICERS OR EMPLOYEES OF, THE SERVICER,
THE CO-ISSUERS AND/OR THE GUARANTORS, AS APPLICABLE, HAVING KNOWLEDGE OF SUCH
MATTERS; PROVIDED, HOWEVER, THAT THE CLASS A-1 ADMINISTRATIVE AGENT IS ENTITLED
TO ONE SUCH VISIT (DURING WHICH IT MAY CONDUCT SUCH ACTIVITIES) PER CALENDAR
YEAR AT THE EXPENSE OF THE CO-ISSUERS; PROVIDED FURTHER THAT DURING THE
CONTINUANCE OF A POTENTIAL RAPID AMORTIZATION EVENT, RAPID AMORTIZATION EVENT OR
AN EVENT OF DEFAULT ANY SUCH PERSON MAY VISIT AND CONDUCT SUCH ACTIVITIES AT ANY
TIME AND ALL SUCH VISITS AND ACTIVITIES SHALL BE AT THE CO-ISSUERS’ EXPENSE;

 

(E)           NOT TAKE, OR CAUSE TO BE TAKEN, ANY ACTION, INCLUDING, WITHOUT
LIMITATION, ACQUIRING ANY MARGIN STOCK, THAT COULD CAUSE THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS TO FAIL TO COMPLY WITH THE REGULATIONS
OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, INCLUDING REGULATIONS
T, U AND X THEREOF;

 

(F)            NOT PERMIT ANY AMOUNTS OWED WITH RESPECT TO THE SERIES 2007-1
CLASS A-1 NOTES TO BE SECURED, DIRECTLY OR INDIRECTLY, BY ANY MARGIN STOCK;

 

44

--------------------------------------------------------------------------------


 

(G)           PROMPTLY PROVIDE SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION
WITH RESPECT TO THE TRANSACTION DOCUMENTS (OTHER THAN SERIES SUPPLEMENTS AND
TRANSACTION DOCUMENTS RELATING SOLELY TO A SERIES OF NOTES OTHER THAN THE
SERIES 2007-1 NOTES), THE CO-ISSUERS, THE SERVICER OR THE GUARANTORS AS THE
CLASS A-1 ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST; AND

 

(H)           DELIVER TO THE CLASS A-1 ADMINISTRATIVE AGENT (WHO SHALL PROVIDE A
COPY THEREOF TO THE LENDER PARTIES), THE FINANCIAL STATEMENTS PREPARED PURSUANT
TO SECTION 12.1 OF THE BASE INDENTURE REASONABLY CONTEMPORANEOUSLY WITH THE
DELIVERY OF SUCH STATEMENTS UNDER THE BASE INDENTURE.

 


ARTICLE IX
MISCELLANEOUS PROVISIONS


 

SECTION 9.01  Amendments.  No amendment to or waiver or other modification of
any provision of this Agreement, nor consent to any departure therefrom by the
Servicer or the Co-Issuers, shall in any event be effective unless the same
shall be in writing and signed by the Servicer, the Co-Issuers and the
Series 2007-1 Class A Insurer (or, if an Insurer Default has occurred and is
continuing with respect to the Series 2007-1 Class A Insurer or the
Series 2007-1 Class A Policy is not in effect, the Class A-1 Administrative
Agent with the consent of (i) Investors holding more than 75% of the Commitments
if any one Investor Group holds more than 50% of the Commitments or
(ii) Investors holding more than 50% of the Commitments if no one Investor Group
holds more than 50% of the Commitments); provided, however, that, in addition,
(i) the prior written consent of each affected Investor shall be required in
connection with any amendment, modification or waiver that (x) increases the
amount of the Commitment of such Investor, extends the Commitment Termination
Date, modifies the conditions to funding such Commitment or otherwise subjects
such Investor to any increased or additional duties or obligations hereunder or
in connection herewith, (y) reduces the amount or delays the timing of payment
of any principal, interest, fees or other amounts payable to such Investor
hereunder, or (z) would have an effect comparable to any of those set forth in
Section 8.2 of the Base Indenture that require the consent of each Noteholder or
each affected Noteholder; (ii) any amendment, modification or waiver that
affects the rights or duties of any of the Swingline Lender, the L/C Provider,
the Class A-1 Administrative Agent or the Funding Agents shall require the prior
written consent of such affected Person; and (iii) the prior written consent of
each Investor, the Swingline Lender, the L/C Provider, the Class A-1
Administrative Agent and each Funding Agent shall be required in connection with
any amendment, modification or waiver of this Section 9.01.  For purposes of any
provision of any other Transaction Document relating to any vote, consent,
direction or the like to be given by the Series 2007-1 Class A-1 Noteholders,
such vote, consent, direction or the like shall be given by the Holders of the
Series 2007-1 Class A-1 Advance Notes only and not by the Holders of any
Series 2007-1 Class A-1 Swingline Notes or Series 2007-1 Class A-1 L/C Notes
except to the extent that such vote, consent, direction or the like is to be
given by each affected Noteholder.

 

45

--------------------------------------------------------------------------------


 

SECTION 9.02  No Waiver; Remedies.  Any waiver, consent or approval given by any
party hereto shall be effective only in the specific instance and for the
specific purpose for which given, and no waiver by a party of any breach or
default under this Agreement shall be deemed a waiver of any other breach or
default.  No failure on the part of any party hereto to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder, or any abandonment or
discontinuation of steps to enforce the right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other right.  No notice
to or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in the same, similar or other circumstances. 
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

 

SECTION 9.03  Binding on Successors and Assigns.

 


(A)           THIS AGREEMENT SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF,
THE CO-ISSUERS, THE SERVICER, THE LENDER PARTIES, THE FUNDING AGENTS, THE
CLASS A-1 ADMINISTRATIVE AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS;
PROVIDED, HOWEVER, THAT NEITHER ANY OF THE CO-ISSUERS NOR THE SERVICER MAY
ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER OR IN CONNECTION HEREWITH OR ANY
INTEREST HEREIN (VOLUNTARILY, BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH LENDER PARTY; PROVIDED THAT NOTHING HEREIN SHALL
PREVENT THE CO-ISSUERS FROM ASSIGNING THEIR RIGHTS (BUT NONE OF THEIR DUTIES OR
LIABILITIES) TO THE INDENTURE TRUSTEE UNDER THE BASE INDENTURE AND THE
SERIES 2007-1 SUPPLEMENT; PROVIDED FURTHER THAT NONE OF THE LENDER PARTIES MAY
TRANSFER, PLEDGE, ASSIGN, SELL PARTICIPATIONS IN OR OTHERWISE ENCUMBER ITS
RIGHTS OR OBLIGATIONS HEREUNDER OR IN CONNECTION HEREWITH OR ANY INTEREST HEREIN
EXCEPT AS PERMITTED UNDER SECTION 6.03, SECTION 9.17 AND THIS SECTION 9.03. 
NOTHING EXPRESSED HEREIN IS INTENDED OR SHALL BE CONSTRUED TO GIVE ANY PERSON
OTHER THAN THE PERSONS REFERRED TO IN THE PRECEDING SENTENCE ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF THIS AGREEMENT EXCEPT AS
PROVIDED IN SECTION 9.16.


 


(B)           NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT,
EACH INVESTOR MAY AT ANY TIME GRANT TO ONE OR MORE PROGRAM SUPPORT PROVIDERS A
PARTICIPATING INTEREST IN OR LIEN ON SUCH INVESTOR’S INTERESTS IN THE ADVANCES
MADE HEREUNDER AND SUCH PROGRAM SUPPORT PROVIDER, WITH RESPECT TO ITS
PARTICIPATING INTEREST, SHALL BE ENTITLED TO THE BENEFITS GRANTED TO SUCH
INVESTOR UNDER THIS AGREEMENT.


 


(C)           IN ADDITION TO ITS RIGHTS UNDER SECTION 9.17, EACH CONDUIT
INVESTOR MAY AT ANY TIME ASSIGN ITS RIGHTS IN THE SERIES 2007-1 CLASS A-1
ADVANCE NOTES (AND ITS RIGHTS HEREUNDER AND UNDER THE TRANSACTION DOCUMENTS) TO
ITS RELATED COMMITTED NOTE PURCHASER OR, SUBJECT TO SECTION 6.03 AND
SECTION 9.17(G), ITS RELATED PROGRAM SUPPORT PROVIDER OR ANY AFFILIATE OF ANY OF
THE FOREGOING, IN EACH CASE IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE
INDENTURE.  FURTHERMORE, EACH CONDUIT INVESTOR MAY AT ANY TIME GRANT A SECURITY
INTEREST IN AND LIEN ON, ALL OR ANY PORTION OF ITS INTERESTS UNDER THIS
AGREEMENT, ITS SERIES 2007-1 CLASS A-1 ADVANCE NOTE AND ALL TRANSACTION
DOCUMENTS TO (I) ITS RELATED COMMITTED NOTE PURCHASER, (II) ITS FUNDING AGENT,
(III) ANY PROGRAM SUPPORT PROVIDER WHO, AT ANY TIME NOW OR IN THE FUTURE,
PROVIDES PROGRAM LIQUIDITY OR

 

46

--------------------------------------------------------------------------------



 


CREDIT ENHANCEMENT, INCLUDING WITHOUT LIMITATION, AN INSURANCE POLICY FOR SUCH
CONDUIT INVESTOR RELATING TO THE COMMERCIAL PAPER OR THE SERIES 2007-1 CLASS A-1
ADVANCE NOTES, (IV) ANY OTHER PERSON WHO, AT ANY TIME NOW OR IN THE FUTURE,
PROVIDES LIQUIDITY OR CREDIT ENHANCEMENT FOR THE CONDUIT INVESTORS, INCLUDING
WITHOUT LIMITATION, AN INSURANCE POLICY RELATING TO THE COMMERCIAL PAPER OR THE
SERIES 2007-1 CLASS A-1 ADVANCE NOTES OR (V) ANY COLLATERAL TRUSTEE OR
COLLATERAL AGENT FOR ANY OF THE FOREGOING; PROVIDED, HOWEVER, ANY SUCH SECURITY
INTEREST OR LIEN SHALL BE RELEASED UPON ASSIGNMENT OF ITS SERIES 2007-1
CLASS A-1 ADVANCE NOTE TO ITS RELATED COMMITTED NOTE PURCHASER.  EACH COMMITTED
NOTE PURCHASER MAY ASSIGN ITS COMMITMENT, OR ALL OR ANY PORTION OF ITS INTEREST
UNDER ITS SERIES 2007-1 CLASS A-1 ADVANCE NOTE, THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS TO ANY PERSON TO THE EXTENT PERMITTED BY SECTION 9.17. 
NOTWITHSTANDING ANY OTHER PROVISIONS SET FORTH IN THIS AGREEMENT, EACH COMMITTED
NOTE PURCHASER MAY AT ANY TIME CREATE A SECURITY INTEREST IN ALL OR ANY PORTION
OF ITS RIGHTS UNDER THIS AGREEMENT, ITS SERIES 2007-1 CLASS A-1 ADVANCE NOTE AND
THE TRANSACTION DOCUMENTS IN FAVOR OF ANY FEDERAL RESERVE BANK IN ACCORDANCE
WITH REGULATION A OF THE F.R.S. BOARD OR ANY SIMILAR FOREIGN ENTITY.


 

SECTION 9.04  Survival of Agreement.  All covenants, agreements, representations
and warranties made herein and in the Series 2007-1 Class A-1 Notes delivered
pursuant hereto shall survive the making and the repayment of the Advances, the
Swingline Loans and the Letters of Credit and the execution and delivery of this
Agreement and the Series 2007-1 Class A-1 Notes and shall continue in full force
and effect until all interest on and principal of the Series 2007-1 Class A-1
Notes, and all other amounts owed to the Lender Parties, the Funding Agents and
the Class A-1 Administrative Agent hereunder and under the Series 2007-1
Supplement have been paid in full, all Letters of Credit have expired or been
fully cash collateralized in accordance with the terms of this Agreement and the
Commitments, the Swingline Commitment and the L/C Commitment have been
terminated.  In addition, the obligations of the Co-Issuers and the Lender
Parties under Sections 3.05, 3.06, 3.07, 3.08, 9.05, 9.10 and 9.11 shall survive
the termination of this Agreement.

 

SECTION 9.05  Payment of Costs and Expenses; Indemnification.

 


(A)           PAYMENT OF COSTS AND EXPENSES.  THE CO-ISSUERS JOINTLY AND
SEVERALLY AGREE TO PAY, ON THE SERIES 2007-1 CLOSING DATE (IF INVOICED ON OR
BEFORE SUCH DATE) OR ON OR BEFORE 15 DAYS AFTER WRITTEN DEMAND (IN ALL OTHER
CASES), ALL REASONABLE EXPENSES OF THE CLASS A-1 ADMINISTRATIVE AGENT, EACH
INITIAL FUNDING AGENT AND EACH INITIAL LENDER PARTY (INCLUDING THE REASONABLE
FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL TO EACH OF THE FOREGOING, IF ANY, AS
WELL AS THE FEES AND EXPENSES OF THE RATING AGENCIES) IN CONNECTION WITH (I) THE
NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS
AGREEMENT AND OF EACH OTHER TRANSACTION DOCUMENT, INCLUDING SCHEDULES AND
EXHIBITS, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY ARE
CONSUMMATED, AND (II) ANY AMENDMENTS, WAIVERS, CONSENTS, SUPPLEMENTS OR OTHER
MODIFICATIONS TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AS MAY FROM
TIME TO TIME HEREAFTER BE PROPOSED.  THE CO-ISSUERS FURTHER JOINTLY AND
SEVERALLY AGREE TO PAY, AND TO HOLD THE CLASS A-1 ADMINISTRATIVE AGENT, EACH
FUNDING AGENT AND EACH LENDER PARTY HARMLESS FROM ALL LIABILITY FOR (X) ANY
BREACH BY THE CO-ISSUERS OF THEIR OBLIGATIONS UNDER

 

47

--------------------------------------------------------------------------------



 


THIS AGREEMENT, (Y) ALL REASONABLE COSTS INCURRED BY THE CLASS A-1
ADMINISTRATIVE AGENT, SUCH FUNDING AGENT OR SUCH LENDER PARTY IN ENFORCING THIS
AGREEMENT AND (Z) ANY NON-EXCLUDED TAXES WHICH MAY BE PAYABLE IN CONNECTION WITH
THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY BORROWING OR SWINGLINE LOAN
HEREUNDER, OR THE ISSUANCE OF THE SERIES 2007-1 CLASS A-1 NOTES, ANY LETTER OF
CREDIT OR ANY OTHER TRANSACTION DOCUMENTS.  THE CO-ISSUERS ALSO JOINTLY AND
SEVERALLY AGREE TO REIMBURSE THE CLASS A-1 ADMINISTRATIVE AGENT, SUCH FUNDING
AGENT AND SUCH LENDER PARTY UPON DEMAND FOR ALL REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY THE CLASS A-1 ADMINISTRATIVE AGENT, SUCH FUNDING AGENT AND
SUCH LENDER PARTY IN CONNECTION WITH (1) THE NEGOTIATION OF ANY RESTRUCTURING OR
“WORK-OUT”, WHETHER OR NOT CONSUMMATED, OF THE TRANSACTION DOCUMENTS AND (2) THE
ENFORCEMENT OF, OR ANY WAIVER OR AMENDMENT REQUESTED UNDER OR WITH RESPECT TO,
THIS AGREEMENT OR ANY OTHER OF THE TRANSACTION DOCUMENTS.


 


                NOTWITHSTANDING THE FOREGOING, THE CO-ISSUERS SHALL HAVE NO
OBLIGATION TO REIMBURSE ANY LENDER PARTY FOR ANY OF THE FEES AND/OR EXPENSES
INCURRED BY SUCH LENDER PARTY WITH RESPECT TO ITS SALE OR ASSIGNMENT OF ALL OR
ANY PART OF ITS RESPECTIVE RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE
SERIES 2007-1 CLASS A-1 NOTES PURSUANT TO SECTION 9.17.


 


(B)           INDEMNIFICATION OF THE LENDER PARTIES.  IN CONSIDERATION OF THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE LENDER PARTIES, THE CO-ISSUERS
HEREBY JOINTLY AND SEVERALLY INDEMNIFY AND HOLD EACH LENDER PARTY AND EACH OF
THEIR OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (COLLECTIVELY, THE “INDEMNIFIED
PARTIES”) HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION,
SUITS, LOSSES, LIABILITIES AND DAMAGES, AND REASONABLE COSTS AND EXPENSES
INCURRED IN CONNECTION THEREWITH (IRRESPECTIVE OF WHETHER ANY SUCH INDEMNIFIED
PARTY IS A PARTY TO THE ACTION FOR WHICH INDEMNIFICATION HEREUNDER IS SOUGHT AND
INCLUDING, WITHOUT LIMITATION, ANY LIABILITY IN CONNECTION WITH THE OFFERING AND
SALE OF THE SERIES 2007-1 CLASS A-1 NOTES), INCLUDING REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCURRED BY THE
INDEMNIFIED PARTIES OR ANY OF THEM (WHETHER IN PROSECUTING OR DEFENDING AGAINST
SUCH ACTIONS, SUITS OR CLAIMS) TO THE EXTENT RESULTING FROM, OR ARISING OUT OF,
OR RELATING TO:


 

(I)            ANY TRANSACTION FINANCED OR TO BE FINANCED IN WHOLE OR IN PART,
DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY ADVANCE, SWINGLINE LOAN OR
LETTER OF CREDIT; OR

 

(II)           THE ENTERING INTO AND PERFORMANCE OF THIS AGREEMENT AND ANY OTHER
TRANSACTION DOCUMENT BY ANY OF THE INDEMNIFIED PARTIES,

 

except for (x) any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s bad
faith, gross negligence, willful misconduct or breach of representation set
forth herein and (y) any fees or expenses in connection with the negotiation,
preparation, execution and delivery of this Agreement or any of the other
Transaction Documents or any amendments, waivers, consents, supplements or other
modifications thereto (other than in connection with any enforcement,
restructuring or “work-out”).  If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Co-Issuers hereby

 

48

--------------------------------------------------------------------------------


 

jointly and severally agree to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. The indemnity set forth in this Section 9.05(b) shall in no
event include indemnification for any Taxes which are covered by (or expressly
excluded from) the indemnification provided in Section 3.08 or for any transfer
taxes with respect to its sale or assignment of all or any part of its
respective rights and obligations under this Agreement and the Series 2007-1
Class A-1 Notes pursuant to Section 9.17.  The Co-Issuers shall give notice to
the Rating Agencies of any claim for Indemnified Liabilities made under this
Section 9.05(b).

 


(C)           INDEMNIFICATION OF THE CLASS A-1 ADMINISTRATIVE AGENT AND EACH
FUNDING AGENT.


 

(I)            IN CONSIDERATION OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY THE CLASS A-1 ADMINISTRATIVE AGENT AND EACH FUNDING AGENT, THE CO-ISSUERS
HEREBY JOINTLY AND SEVERALLY INDEMNIFY AND HOLD THE CLASS A-1 ADMINISTRATIVE
AGENT AND EACH FUNDING AGENT AND EACH OF THEIR OFFICERS, DIRECTORS, EMPLOYEES
AND AGENTS (COLLECTIVELY, THE “AGENT INDEMNIFIED PARTIES”) HARMLESS FROM AND
AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES AND
DAMAGES, AND REASONABLE COSTS AND EXPENSES INCURRED IN CONNECTION THEREWITH
(IRRESPECTIVE OF WHETHER ANY SUCH AGENT INDEMNIFIED PARTY IS A PARTY TO THE
ACTION FOR WHICH INDEMNIFICATION HEREUNDER IS SOUGHT AND INCLUDING, WITHOUT
LIMITATION, ANY LIABILITY IN CONNECTION WITH THE OFFERING AND SALE OF THE
SERIES 2007-1 CLASS A-1 NOTES), INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS (COLLECTIVELY, THE “AGENT INDEMNIFIED LIABILITIES”), INCURRED BY
THE AGENT INDEMNIFIED PARTIES OR ANY OF THEM (WHETHER IN PROSECUTING OR
DEFENDING AGAINST SUCH ACTIONS, SUITS OR CLAIMS) TO THE EXTENT RESULTING FROM,
OR ARISING OUT OF, OR RELATING TO THE ENTERING INTO AND PERFORMANCE OF THIS
AGREEMENT AND ANY OTHER TRANSACTION DOCUMENT BY ANY OF THE AGENT INDEMNIFIED
PARTIES, EXCEPT FOR (X) ANY SUCH AGENT INDEMNIFIED LIABILITIES ARISING FOR THE
ACCOUNT OF A PARTICULAR AGENT INDEMNIFIED PARTY BY REASON OF THE RELEVANT AGENT
INDEMNIFIED PARTY’S BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AND
(Y) ANY FEES OR EXPENSES IN CONNECTION WITH THE NEGOTIATION, PREPARATION,
EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS OR ANY AMENDMENTS, WAIVERS, CONSENTS, SUPPLEMENTS OR OTHER
MODIFICATIONS THERETO (OTHER THAN IN CONNECTION WITH ANY ENFORCEMENT,
RESTRUCTURING OR “WORK-OUT”).  IF AND TO THE EXTENT THAT THE FOREGOING
UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE CO-ISSUERS HEREBY JOINTLY
AND SEVERALLY AGREE TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE AGENT INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE
UNDER APPLICABLE LAW.  THE INDEMNITY SET FORTH IN THIS SECTION 9.05(C)(I) SHALL
IN NO EVENT INCLUDE INDEMNIFICATION FOR ANY TAXES WHICH ARE COVERED BY (OR
EXPRESSLY EXCLUDED FROM) THE INDEMNIFICATION PROVIDED IN SECTION 3.08.  THE
CO-ISSUERS SHALL GIVE NOTICE TO THE RATING AGENCIES OF ANY CLAIM FOR AGENT
INDEMNIFIED LIABILITIES MADE UNDER THIS SECTION 9.05(C)(I).

 

(II)           IN CONSIDERATION OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY THE CLASS A-1 ADMINISTRATIVE AGENT AND THE RELATED FUNDING AGENT, EACH

 

49

--------------------------------------------------------------------------------


 

COMMITTED NOTE PURCHASER, RATABLY ACCORDING TO ITS RESPECTIVE COMMITMENT, HEREBY
INDEMNIFIES AND HOLDS THE CLASS A-1 ADMINISTRATIVE AGENT AND EACH OF ITS
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (COLLECTIVELY, THE “ADMINISTRATIVE
AGENT

INDEMNIFIED PARTIES”) AND SUCH FUNDING AGENT AND EACH OF ITS OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS (COLLECTIVELY, THE “FUNDING AGENT INDEMNIFIED
PARTIES,” AND TOGETHER WITH THE ADMINISTRATIVE AGENT INDEMNIFIED PARTIES, THE
“APPLICABLE AGENT INDEMNIFIED PARTIES”) HARMLESS FROM AND AGAINST ANY AND ALL
ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES AND DAMAGES, AND
REASONABLE COSTS AND EXPENSES INCURRED IN CONNECTION THEREWITH  (SOLELY TO THE
EXTENT NOT REIMBURSED BY OR ON BEHALF OF THE CO-ISSUERS) (IRRESPECTIVE OF
WHETHER ANY SUCH APPLICABLE AGENT INDEMNIFIED PARTY IS A PARTY TO THE ACTION FOR
WHICH INDEMNIFICATION HEREUNDER IS SOUGHT AND INCLUDING, WITHOUT LIMITATION, ANY
LIABILITY IN CONNECTION WITH THE OFFERING AND SALE OF THE SERIES 2007-1
CLASS A-1 NOTES), INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS
(COLLECTIVELY, THE “APPLICABLE AGENT INDEMNIFIED LIABILITIES”), INCURRED BY THE
APPLICABLE AGENT INDEMNIFIED PARTIES OR ANY OF THEM (WHETHER IN PROSECUTING OR
DEFENDING AGAINST SUCH ACTIONS, SUITS OR CLAIMS) TO THE EXTENT RESULTING FROM,
OR ARISING OUT OF, OR RELATING TO THE ENTERING INTO AND PERFORMANCE OF THIS
AGREEMENT AND ANY OTHER TRANSACTION DOCUMENT BY ANY OF THE APPLICABLE AGENT
INDEMNIFIED PARTIES, EXCEPT FOR ANY SUCH APPLICABLE AGENT INDEMNIFIED
LIABILITIES ARISING FOR THE ACCOUNT OF A PARTICULAR APPLICABLE AGENT INDEMNIFIED
PARTY BY REASON OF THE RELEVANT APPLICABLE AGENT INDEMNIFIED PARTY’S BAD FAITH,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IF AND TO THE EXTENT THAT THE FOREGOING
UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH COMMITTED NOTE PURCHASER,
RATABLY ACCORDING TO ITS RESPECTIVE COMMITMENT, HEREBY AGREES TO MAKE THE
MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE APPLICABLE
AGENT INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.  THE
INDEMNITY SET FORTH IN THIS SECTION 9.05(C)(II) SHALL IN NO EVENT INCLUDE
INDEMNIFICATION FOR ANY TAXES WHICH ARE COVERED BY (OR EXPRESSLY EXCLUDED FROM)
THE INDEMNIFICATION PROVIDED IN SECTION 3.08.

 

SECTION 9.06  Characterization as Transaction Document; Entire Agreement.  This
Agreement shall be deemed to be a Transaction Document for all purposes of the
Base Indenture and the other Transaction Documents.  This Agreement, together
with the Base Indenture, the Series 2007-1 Supplement, the documents delivered
pursuant to Article VII and the other Transaction Documents, including the
exhibits and schedules thereto, contains a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all previous oral statements
and other writings with respect thereto.

 

SECTION 9.07  Notices.  All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address or
facsimile number set forth in Section 7.15 of the Series 2007-1 Supplement, in
the case of the Co-Issuers or the Servicer, or on Schedule II, in the case of
the Lender Parties, the Class A-1 Administrative Agent and the Funding Agents,
or in each case at such other address or facsimile number as may be designated
by such party in a notice to the other parties. 

 

50

--------------------------------------------------------------------------------


 

Any notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted upon receipt of electronic confirmation of transmission.

 

SECTION 9.08  Severability of Provisions.  Any covenant, provision, agreement or
term of this Agreement that is prohibited or is held to be void or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of the prohibition or unenforceability without invalidating the remaining
provisions of this Agreement.

 

SECTION 9.09  Tax Characterization.  Each party to this Agreement
(a) acknowledges that it is the intent of the parties to this Agreement that,
for accounting purposes and for all federal, state and local income and
franchise tax purposes, the Series 2007-1 Class A-1 Notes will be treated as
evidence of indebtedness, (b) agrees to treat the Series 2007-1 Class A-1 Notes
for all such purposes as indebtedness and (c) agrees that the provisions of the
Transaction Documents shall be construed to further these intentions.

 


SECTION 9.10  NO PROCEEDINGS; LIMITED RECOURSE.


 


(A)           THE SECURITIZATION ENTITIES.  EACH OF THE PARTIES HERETO (OTHER
THAN THE CO-ISSUERS) HEREBY COVENANTS AND AGREES THAT, PRIOR TO THE DATE WHICH
IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF THE LAST MATURING NOTE
ISSUED BY THE CO-ISSUERS PURSUANT TO THE BASE INDENTURE, IT WILL NOT INSTITUTE
AGAINST, OR JOIN WITH ANY OTHER PERSON IN INSTITUTING AGAINST, ANY
SECURITIZATION ENTITY, APPLEBEE’S HOLDINGS II OR ANY LIQUOR LICENSE HOLDER, ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS,
OR OTHER PROCEEDINGS, UNDER ANY FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAW, ALL
AS MORE PARTICULARLY SET FORTH IN SECTION 16.8 OF THE BASE INDENTURE AND SUBJECT
TO ANY RETAINED RIGHTS SET FORTH THEREIN; PROVIDED, HOWEVER, THAT NOTHING IN
THIS SECTION 9.10(A) SHALL CONSTITUTE A WAIVER OF ANY RIGHT TO INDEMNIFICATION,
REIMBURSEMENT OR OTHER PAYMENT FROM THE SECURITIZATION ENTITIES PURSUANT TO THIS
AGREEMENT, THE SERIES 2007-1 SUPPLEMENT, THE BASE INDENTURE OR ANY OTHER
TRANSACTION DOCUMENT.  IN THE EVENT THAT A LENDER PARTY (SOLELY IN ITS CAPACITY
AS SUCH) TAKES ACTION IN VIOLATION OF THIS SECTION 9.10(A), EACH AFFECTED
SECURITIZATION ENTITY AND IF AFFECTED, APPLEBEE’S HOLDINGS II AND ANY LIQUOR
LICENSE HOLDER, SHALL FILE OR CAUSE TO BE FILED AN ANSWER WITH THE BANKRUPTCY
COURT OR OTHERWISE PROPERLY CONTESTING THE FILING OF SUCH A PETITION BY ANY SUCH
PERSON AGAINST SUCH SECURITIZATION ENTITY, APPLEBEE’S HOLDINGS II OR LIQUOR
LICENSE HOLDER, AS APPLICABLE, OR THE COMMENCEMENT OF SUCH ACTION AND RAISING
THE DEFENSE THAT SUCH PERSON HAS AGREED IN WRITING NOT TO TAKE SUCH ACTION AND
SHOULD BE ESTOPPED AND PRECLUDED THEREFROM AND SUCH OTHER DEFENSES, IF ANY, AS
ITS COUNSEL ADVISES THAT IT MAY ASSERT.  THE PROVISIONS OF THIS
SECTION 9.10(A) SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.  NOTHING
CONTAINED HEREIN SHALL PRECLUDE PARTICIPATION BY A LENDER PARTY IN THE ASSERTION
OR DEFENSE OF ITS CLAIMS IN ANY SUCH PROCEEDING INVOLVING ANY SECURITIZATION
ENTITY, APPLEBEE’S HOLDINGS II OR ANY LIQUOR LICENSE HOLDER.  THE OBLIGATIONS OF
THE CO-ISSUERS UNDER THIS AGREEMENT ARE SOLELY THE LIMITED LIABILITY COMPANY
OBLIGATIONS OF THE CO-ISSUERS.

 

51

--------------------------------------------------------------------------------



 


(B)           THE CONDUIT INVESTORS.  EACH OF THE PARTIES HERETO (OTHER THAN THE
CONDUIT INVESTORS) HEREBY COVENANTS AND AGREES THAT IT WILL NOT, PRIOR TO THE
DATE WHICH IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF THE LATEST
MATURING COMMERCIAL PAPER OR OTHER DEBT SECURITIES OR INSTRUMENTS ISSUED BY A
CONDUIT INVESTOR, IF ANY, INSTITUTE AGAINST, OR JOIN WITH ANY OTHER PERSON IN
INSTITUTING AGAINST, SUCH CONDUIT INVESTOR, ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS, OR OTHER PROCEEDINGS UNDER
ANY FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAW; PROVIDED, HOWEVER, THAT NOTHING
IN THIS SECTION 9.10(B) SHALL CONSTITUTE A WAIVER OF ANY RIGHT TO
INDEMNIFICATION, REIMBURSEMENT OR OTHER PAYMENT FROM SUCH CONDUIT INVESTOR
PURSUANT TO THIS AGREEMENT, THE SERIES 2007-1 SUPPLEMENT, THE BASE INDENTURE OR
ANY OTHER TRANSACTION DOCUMENT.  IN THE EVENT THAT THE CO-ISSUERS, THE SERVICER
OR A LENDER PARTY (SOLELY IN ITS CAPACITY AS SUCH) TAKES ACTION IN VIOLATION OF
THIS SECTION 9.10(B), SUCH RELATED CONDUIT INVESTOR MAY FILE AN ANSWER WITH THE
BANKRUPTCY COURT OR OTHERWISE PROPERLY CONTESTING THE FILING OF SUCH A PETITION
BY ANY SUCH PERSON AGAINST SUCH CONDUIT INVESTOR OR THE COMMENCEMENT OF SUCH
ACTION AND RAISING THE DEFENSE THAT SUCH PERSON HAS AGREED IN WRITING NOT TO
TAKE SUCH ACTION AND SHOULD BE ESTOPPED AND PRECLUDED THEREFROM AND SUCH OTHER
DEFENSES, IF ANY, AS ITS COUNSEL ADVISES THAT IT MAY ASSERT.  THE PROVISIONS OF
THIS SECTION 9.10(B) SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.  NOTHING
CONTAINED HEREIN SHALL PRECLUDE PARTICIPATION BY THE CO-ISSUERS, THE SERVICER OR
A LENDER PARTY IN ASSERTION OR DEFENSE OF ITS CLAIMS IN ANY SUCH PROCEEDING
INVOLVING A CONDUIT INVESTOR.  THE OBLIGATIONS OF THE CONDUIT INVESTORS UNDER
THIS AGREEMENT ARE SOLELY THE CORPORATE OBLIGATIONS OF THE CONDUIT INVESTORS. 
NO RECOURSE SHALL BE HAD FOR THE PAYMENT OF ANY AMOUNT OWING IN RESPECT OF THIS
AGREEMENT, INCLUDING ANY OBLIGATION OR CLAIM ARISING OUT OF OR BASED UPON THIS
AGREEMENT, AGAINST ANY STOCKHOLDER, EMPLOYEE, OFFICER, AGENT, DIRECTOR, MEMBER,
AFFILIATE OR INCORPORATOR OF ANY CONDUIT INVESTOR; PROVIDED, HOWEVER, NOTHING IN
THIS SECTION 9.10(B) SHALL RELIEVE ANY OF THE FOREGOING PERSONS FROM ANY
LIABILITY WHICH ANY SUCH PERSON MAY OTHERWISE HAVE FOR ITS GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.


 

SECTION 9.11  Confidentiality.  Each Lender Party agrees that it shall not
disclose any Confidential Information to any Person without the prior written
consent of the Servicer and the Co-Issuers, other than (a) to their Affiliates
and their officers, directors, employees, agents and advisors, including,
without limitation, legal counsel and accountants (it being understood that the
Person to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep it confidential),
(b) to actual or prospective assignees and participants, and then only on a
confidential basis (after obtaining such actual or prospective assignee’s or
participant’s agreement to keep such Confidential Information confidential in a
manner substantially similar to this Section 9.11), (c) as requested by a
Governmental Authority or self-regulatory organization or required by any law,
rule or regulation or judicial process of which the Co-Issuers or the Servicer,
as the case may be, has knowledge; provided that each Lender Party may disclose
Confidential Information as requested by a Governmental Authority or
self-regulatory organization or required by any law, rule or regulation or
judicial process of which the Co-Issuers or the Servicer, as the case may be,
does not have knowledge if such Lender Party is prohibited by law, rule or
regulation from disclosing such requirement to the Co-Issuers or the Servicer,
as the case may be, (d) to Program Support Providers (after obtaining such
Program Support

 

52

--------------------------------------------------------------------------------


 

Providers’ agreement to keep such Confidential Information confidential in a
manner substantially similar to this Section 9.11), (e) to any Rating Agency
providing a rating for any Notes, (f) to any rating agency providing a rating
for the debt of or for the benefit of any Conduit Investor or (g) in the course
of litigation with the Co-Issuers, the Servicer, the Series 2007-1 Class A
Insurer or such Lender Party or (h) to the Series 2007-1 Class A Insurer.

 

“Confidential Information” means information that the Co-Issuers or the Servicer
furnishes to a Lender Party, but does not include (i) any such information that
is or becomes generally available to the public other than as a result of a
disclosure by a Lender Party or other Person to which a Lender Party delivered
such information, (ii) any such information that was in the possession of a
Lender Party prior to its being furnished to such Lender Party by the Co-Issuers
or the Servicer, or (iii) any such information that is or becomes available to a
Lender Party from a source other than the Co-Issuers or the Servicer; provided
that, with respect to clauses (ii) and (iii) herein, such source is not
(x) known to a Lender Party to be bound by a confidentiality agreement with the
Co-Issuers, the Servicer or the Series 2007-1 Class A Insurer, as the case may
be, or (y) known to a Lender Party to be otherwise prohibited from transmitting
the information by a contractual, legal or fiduciary obligation.

 

SECTION 9.12  GOVERNING LAW.  THIS AGREEMENT AND ALL MATTERS ARISING UNDER OR IN
ANY MANNER RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

SECTION 9.13  JURISDICTION.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OF THE
PARTIES HEREUNDER WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE OR
(TO THE EXTENT PERMITTED BY LAW) FEDERAL COURT OF COMPETENT JURISDICTION SITTING
IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HEREUNDER ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.

 

SECTION 9.14  WAIVER OF JURY TRIAL.  ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY

 

53

--------------------------------------------------------------------------------


 

COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE PARTIES IN CONNECTION HEREWITH OR THEREWITH.  ALL PARTIES
ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION
FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL
PARTIES TO ENTER INTO THIS AGREEMENT.

 

SECTION 9.15  Counterparts.  This Agreement may be executed in any number of
counterparts (which may include facsimile) and by the different parties hereto
in separate counterparts, each of which when so executed shall be deemed to be
an original, and all of which together shall constitute one and the same
instrument.

 

SECTION 9.16  Third Party Beneficiary.  The Series 2007-1 Class A Insurer is an
express third party beneficiary of this Agreement.

 

SECTION 9.17  Assignment.

 


(A)           SUBJECT TO SECTIONS 6.03 AND 9.17(B), (D) AND (G), ANY COMMITTED
NOTE PURCHASER MAY AT ANY TIME SELL ALL OR ANY PART OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, THE SERIES 2007-1 CLASS A-1 ADVANCE NOTES AND
ANY OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, WITH THE PRIOR WRITTEN
CONSENT (NOT TO BE UNREASONABLY WITHHELD) OF THE CO-ISSUERS, THE SWINGLINE
LENDER AND THE L/C PROVIDER, TO ONE OR MORE FINANCIAL INSTITUTIONS (AN
“ACQUIRING COMMITTED NOTE PURCHASER”) PURSUANT TO AN ASSIGNMENT AND ASSUMPTION
AGREEMENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT B (THE “ASSIGNMENT AND
ASSUMPTION AGREEMENT”), EXECUTED BY SUCH ACQUIRING COMMITTED NOTE PURCHASER,
SUCH ASSIGNING COMMITTED NOTE PURCHASER AND THE FUNDING AGENT WITH RESPECT TO
SUCH COMMITTED NOTE PURCHASER AND, IF APPLICABLE, THE CO-ISSUERS, THE SWINGLINE
LENDER AND THE L/C PROVIDER, AND DELIVERED TO THE CLASS A-1 ADMINISTRATIVE
AGENT; PROVIDED THAT NO CONSENT OF THE CO-ISSUERS, THE L/C PROVIDER OR THE
SWINGLINE LENDER SHALL BE REQUIRED FOR AN ASSIGNMENT TO ANOTHER COMMITTED NOTE
PURCHASER OR ANY AFFILIATE OF A COMMITTED NOTE PURCHASER; PROVIDED FURTHER THAT
NO CONSENT OF THE CO-ISSUERS SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.


 


(B)           WITHOUT LIMITING THE FOREGOING, SUBJECT TO SECTIONS 6.03 AND
9.17(G), ANY COMMITTED NOTE PURCHASER MAY ASSIGN ALL OR A PORTION OF THE
INVESTOR GROUP PRINCIPAL AMOUNT WITH RESPECT TO SUCH COMMITTED NOTE PURCHASER
AND ITS RIGHTS AND (TO THE EXTENT APPLICABLE TO CONDUIT INVESTORS) OBLIGATIONS
UNDER THIS AGREEMENT, THE SERIES 2007-1 CLASS A-1 NOTES AND ANY OTHER
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY TO A CONDUIT ASSIGNEE WITH RESPECT
TO SUCH COMMITTED NOTE PURCHASER, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
CO-ISSUERS OR ANY OTHER PERSON.  UPON SUCH ASSIGNMENT BY A COMMITTED NOTE
PURCHASER TO A CONDUIT ASSIGNEE, (I) SUCH CONDUIT ASSIGNEE SHALL BE THE OWNER OF
THE INVESTOR GROUP PRINCIPAL AMOUNT OR SUCH PORTION THEREOF WITH RESPECT TO SUCH
COMMITTED NOTE PURCHASER, (II) THE FUNDING AGENT FOR SUCH COMMITTED NOTE
PURCHASER WILL ACT AS THE FUNDING AGENT FOR SUCH CONDUIT ASSIGNEE HEREUNDER,
WITH ALL CORRESPONDING RIGHTS AND POWERS, EXPRESS OR IMPLIED, GRANTED TO THE
FUNDING AGENT HEREUNDER OR UNDER THE OTHER TRANSACTION DOCUMENTS, (III) SUCH
CONDUIT ASSIGNEE AND ITS

 

54

--------------------------------------------------------------------------------



 


LIQUIDITY SUPPORT PROVIDER(S) AND CREDIT SUPPORT PROVIDER(S) AND OTHER RELATED
PARTIES, IN EACH CASE RELATING TO THE COMMERCIAL PAPER AND/OR THE SERIES 2007-1
CLASS A-1 NOTES, SHALL HAVE THE BENEFIT OF ALL THE RIGHTS AND PROTECTIONS
PROVIDED TO SUCH COMMITTED NOTE PURCHASER HEREIN AND IN THE OTHER TRANSACTION
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY LIMITATION ON RECOURSE AGAINST
SUCH CONDUIT ASSIGNEE AS PROVIDED IN THIS AGREEMENT), (IV) SUCH CONDUIT ASSIGNEE
SHALL ASSUME ALL OF THE OBLIGATIONS OF THE COMMITTED NOTE PURCHASER, IF ANY, TO
THE EXTENT THEY ARE APPLICABLE TO A CONDUIT INVESTOR HEREUNDER OR UNDER THE BASE
INDENTURE OR UNDER ANY OTHER TRANSACTION DOCUMENT WITH RESPECT TO SUCH PORTION
OF THE INVESTOR GROUP PRINCIPAL AMOUNT AND, EXCEPT AS PROVIDED IN THE LAST
SENTENCE OF THIS SECTION 9.17(B) SUCH COMMITTED NOTE PURCHASER SHALL BE RELEASED
FROM SUCH OBLIGATIONS, (V) ALL DISTRIBUTIONS IN RESPECT OF THE INVESTOR GROUP
PRINCIPAL AMOUNT OR SUCH PORTION THEREOF WITH RESPECT TO SUCH COMMITTED NOTE
PURCHASER TO THE EXTENT ASSIGNED TO THE CONDUIT ASSIGNEE SHALL BE MADE TO THE
APPLICABLE FUNDING AGENT ON BEHALF OF SUCH CONDUIT ASSIGNEE, (VI) THE DEFINITION
OF THE TERM “CP RATE” WITH RESPECT TO THE PORTION OF THE INVESTOR GROUP
PRINCIPAL AMOUNT WITH RESPECT TO SUCH CONDUIT ASSIGNEE, AS APPLICABLE, FUNDED OR
MAINTAINED WITH COMMERCIAL PAPER, IF ANY, FROM TIME TO TIME SHALL BE DETERMINED
IN THE MANNER SET FORTH IN THE DEFINITION OF “CP RATE” APPLICABLE TO SUCH
CONDUIT ASSIGNEE ON THE BASIS OF THE COSTS REFERRED TO THEREIN APPLICABLE TO
SUCH CONDUIT ASSIGNEE (RATHER THAN ANY OTHER CONDUIT INVESTOR), (VII) THE
CONDUIT ASSIGNEE SHALL BE A CONDUIT INVESTOR THAT IS PART OF THE SAME INVESTOR
GROUP AS THE ASSIGNING COMMITTED NOTE PURCHASER AND THE DEFINED TERMS AND OTHER
TERMS AND PROVISIONS OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS SHALL
BE INTERPRETED IN ACCORDANCE WITH THE FOREGOING, AND (VIII) IF REQUESTED BY THE
FUNDING AGENT WITH RESPECT TO SUCH CONDUIT ASSIGNEE, THE PARTIES WILL EXECUTE
AND DELIVER SUCH FURTHER AGREEMENTS AND DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS
THE FUNDING AGENT MAY REASONABLY REQUEST TO EVIDENCE AND GIVE EFFECT TO THE
FOREGOING.  NO ASSIGNMENT BY ANY COMMITTED NOTE PURCHASER TO A CONDUIT ASSIGNEE
OF ALL OR ANY PORTION OF THE INVESTOR GROUP PRINCIPAL AMOUNT WITH RESPECT TO
SUCH COMMITTED NOTE PURCHASER SHALL IN ANY WAY DIMINISH THE OBLIGATION OF SUCH
COMMITTED NOTE PURCHASER UNDER SECTION 2.03 TO FUND ANY INCREASE NOT FUNDED BY
SUCH CONDUIT ASSIGNEE.


 


(C)           WITHOUT LIMITING THE FOREGOING, SUBJECT TO SECTIONS 6.03 AND
9.17(G), AND IN ADDITION TO ITS RIGHTS UNDER SECTION 9.03(C), EACH CONDUIT
INVESTOR MAY ASSIGN ALL OR A PORTION OF THE INVESTOR GROUP PRINCIPAL AMOUNT WITH
RESPECT TO SUCH CONDUIT INVESTOR AND ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, THE SERIES 2007-1 CLASS A-1 ADVANCE NOTES AND ANY OTHER TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY TO A CONDUIT ASSIGNEE WITH RESPECT TO SUCH
CONDUIT INVESTOR, WITHOUT THE PRIOR WRITTEN CONSENT OF THE CO-ISSUERS OR ANY
OTHER PERSON.  UPON SUCH ASSIGNMENT BY A CONDUIT INVESTOR TO A CONDUIT ASSIGNEE,
(I) SUCH CONDUIT ASSIGNEE SHALL BE THE OWNER OF THE INVESTOR GROUP PRINCIPAL
AMOUNT OR SUCH PORTION THEREOF WITH RESPECT TO SUCH CONDUIT INVESTOR, (II) THE
FUNDING AGENT FOR SUCH CONDUIT INVESTOR WILL ACT AS THE FUNDING AGENT FOR SUCH
CONDUIT ASSIGNEE HEREUNDER, WITH ALL CORRESPONDING RIGHTS AND POWERS, EXPRESS OR
IMPLIED, GRANTED TO THE FUNDING AGENT HEREUNDER OR UNDER THE OTHER TRANSACTION
DOCUMENTS, (III) SUCH CONDUIT ASSIGNEE AND ITS LIQUIDITY SUPPORT PROVIDER(S) AND
CREDIT SUPPORT PROVIDER(S) AND OTHER RELATED PARTIES, IN EACH CASE RELATING TO
THE COMMERCIAL PAPER AND/OR THE SERIES 2007-1 CLASS A-1 ADVANCE NOTES, SHALL
HAVE THE BENEFIT OF ALL THE RIGHTS AND PROTECTIONS PROVIDED TO SUCH CONDUIT
INVESTOR HEREIN AND IN THE OTHER TRANSACTION

 

55

--------------------------------------------------------------------------------



 


DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY LIMITATION ON RECOURSE AGAINST
SUCH CONDUIT ASSIGNEE AS PROVIDED IN THIS AGREEMENT), (IV) SUCH CONDUIT ASSIGNEE
SHALL ASSUME ALL OF SUCH CONDUIT INVESTOR’S OBLIGATIONS, IF ANY, HEREUNDER OR
UNDER THE BASE INDENTURE OR UNDER ANY OTHER TRANSACTION DOCUMENT WITH RESPECT TO
SUCH PORTION OF THE INVESTOR GROUP PRINCIPAL AMOUNT AND SUCH CONDUIT INVESTOR
SHALL BE RELEASED FROM SUCH OBLIGATIONS, (V) ALL DISTRIBUTIONS IN RESPECT OF THE
INVESTOR GROUP PRINCIPAL AMOUNT OR SUCH PORTION THEREOF WITH RESPECT TO SUCH
CONDUIT INVESTOR SHALL BE MADE TO THE APPLICABLE FUNDING AGENT ON BEHALF OF SUCH
CONDUIT ASSIGNEE, (VI) THE DEFINITION OF THE TERM “CP RATE” WITH RESPECT TO THE
PORTION OF THE INVESTOR GROUP PRINCIPAL AMOUNT WITH RESPECT TO SUCH CONDUIT
ASSIGNEE, AS APPLICABLE, FUNDED OR MAINTAINED WITH COMMERCIAL PAPER, IF ANY,
FROM TIME TO TIME SHALL BE DETERMINED IN THE MANNER SET FORTH IN THE DEFINITION
OF “CP RATE” APPLICABLE TO SUCH CONDUIT ASSIGNEE ON THE BASIS OF THE COSTS
REFERRED TO THEREIN APPLICABLE TO SUCH CONDUIT ASSIGNEE (RATHER THAN ANY OTHER
CONDUIT INVESTOR), (VII) THE DEFINED TERMS AND OTHER TERMS AND PROVISIONS OF
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS SHALL BE INTERPRETED IN
ACCORDANCE WITH THE FOREGOING, AND (VIII) IF REQUESTED BY THE FUNDING AGENT WITH
RESPECT TO SUCH CONDUIT ASSIGNEE, THE PARTIES WILL EXECUTE AND DELIVER SUCH
FURTHER AGREEMENTS AND DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS THE FUNDING
AGENT MAY REASONABLY REQUEST TO EVIDENCE AND GIVE EFFECT TO THE FOREGOING.  NO
ASSIGNMENT BY ANY CONDUIT INVESTOR TO A CONDUIT ASSIGNEE OF ALL OR ANY PORTION
OF THE INVESTOR GROUP PRINCIPAL AMOUNT WITH RESPECT TO SUCH CONDUIT INVESTOR
SHALL IN ANY WAY DIMINISH THE OBLIGATION OF THE COMMITTED NOTE PURCHASERS IN THE
SAME INVESTOR GROUP AS SUCH CONDUIT INVESTOR UNDER SECTION 2.03 TO FUND ANY
INCREASE NOT FUNDED BY SUCH CONDUIT INVESTOR OR SUCH CONDUIT ASSIGNEE.


 


(D)           WITHOUT LIMITING ANY OF THE FOREGOING, SUBJECT TO SECTIONS 6.03
AND 9.17(G), ANY CONDUIT INVESTOR AND THE RELATED COMMITTED NOTE
PURCHASER(S) MAY AT ANY TIME SELL ALL OR ANY PART OF THEIR RESPECTIVE RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, THE SERIES 2007-1 CLASS A-1 ADVANCE NOTES AND
ANY OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, WITH THE PRIOR WRITTEN
CONSENT (NOT TO BE UNREASONABLY WITHHELD) OF THE CO-ISSUERS, THE SWINGLINE
LENDER AND THE L/C PROVIDER, TO A MULTI-SELLER COMMERCIAL PAPER CONDUIT, WHOSE
COMMERCIAL PAPER IS RATED BY AT LEAST TWO OF THE SPECIFIED RATING AGENCIES AND
IS RATED AT LEAST “A-1” FROM STANDARD & POOR’S, “P1” FROM MOODY’S AND/OR “F1”
FROM FITCH, AS APPLICABLE, AND ONE OR MORE FINANCIAL INSTITUTIONS PROVIDING
SUPPORT TO SUCH MULTI-SELLER COMMERCIAL PAPER CONDUIT (AN “ACQUIRING INVESTOR
GROUP”) PURSUANT TO A TRANSFER SUPPLEMENT, SUBSTANTIALLY IN THE FORM OF
EXHIBIT C (THE “INVESTOR GROUP SUPPLEMENT” OR THE “SERIES 2007-1 CLASS A-1
INVESTOR GROUP SUPPLEMENT”), EXECUTED BY SUCH ACQUIRING INVESTOR GROUP, THE
FUNDING AGENT WITH RESPECT TO SUCH ACQUIRING INVESTOR GROUP (INCLUDING THE
CONDUIT INVESTOR AND THE COMMITTED NOTE PURCHASERS WITH RESPECT TO SUCH INVESTOR
GROUP), SUCH ASSIGNING CONDUIT INVESTOR AND THE COMMITTED NOTE PURCHASERS WITH
RESPECT TO SUCH CONDUIT INVESTOR, AND THE FUNDING AGENT WITH RESPECT TO SUCH
ASSIGNING CONDUIT INVESTOR AND COMMITTED NOTE PURCHASERS, AND IF APPLICABLE, THE
CO-ISSUERS, THE SWINGLINE LENDER AND THE L/C PROVIDER, AND DELIVERED TO THE
CLASS A-1 ADMINISTRATIVE AGENT; PROVIDED THAT NO CONSENT OF THE CO-ISSUERS, THE
L/C PROVIDER OR THE SWINGLINE LENDER SHALL BE REQUIRED FOR AN ASSIGNMENT TO
ANOTHER COMMITTED NOTE PURCHASER OR ANY AFFILIATE OF A COMMITTED NOTE PURCHASER
AND ITS RELATED CONDUIT INVESTOR; PROVIDED FURTHER THAT NO CONSENT OF THE
CO-ISSUERS SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.

56

--------------------------------------------------------------------------------

 


(E)           SUBJECT TO SECTIONS 6.03 AND 9.17(G), THE SWINGLINE LENDER MAY AT
ANY TIME ASSIGN ALL ITS RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER EACH OF THE
SERIES 2007-1 CLASS A-1 SWINGLINE NOTES, IN WHOLE BUT NOT IN PART, WITH THE
PRIOR WRITTEN CONSENT OF THE CO-ISSUERS AND THE CLASS A-1 ADMINISTRATIVE AGENT,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, TO A FINANCIAL INSTITUTION
PURSUANT TO AN AGREEMENT WITH, AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO, THE CLASS A-1 ADMINISTRATIVE AGENT AND THE CO-ISSUERS, WHEREUPON THE
ASSIGNOR SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER; PROVIDED THAT NO
CONSENT OF THE CO-ISSUERS SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING.


 


(F)            SUBJECT TO SECTIONS 6.03 AND 9.17(G), THE L/C PROVIDER MAY AT ANY
TIME ASSIGN ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER
EACH OF THE SERIES 2007-1 CLASS A-1 L/C NOTES, WITH THE PRIOR WRITTEN CONSENT OF
THE CO-ISSUERS AND THE CLASS A-1 ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD, TO A FINANCIAL INSTITUTION PURSUANT TO AN AGREEMENT
WITH, AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO, THE CLASS A-1
ADMINISTRATIVE AGENT AND THE CO-ISSUERS, A COPY OF WHICH SHALL BE PROVIDED TO
THE SERIES 2007-1 CLASS A INSURER, WHEREUPON THE ASSIGNOR SHALL BE RELEASED FROM
ITS OBLIGATIONS HEREUNDER TO THE EXTENT SO ASSIGNED; PROVIDED THAT NO CONSENT OF
THE CO-ISSUERS SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.


 


(G)           ANY ASSIGNMENT OF THE SERIES 2007-1 CLASS A-1 NOTES SHALL BE MADE
IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE INDENTURE; PROVIDED HOWEVER,
IF THE HOLDER OF ANY SERIES 2007-1 CLASS A-1 ADVANCE NOTE TRANSFERS, IN WHOLE OR
IN PART, ITS INTEREST THEREIN PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AGREEMENT
OR AN INVESTOR GROUP SUPPLEMENT, THEN SUCH HOLDER WILL NOT BE REQUIRED TO SUBMIT
A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT F TO THE BASE INDENTURE UPON
TRANSFER OF SUCH INTEREST.


 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

 

APPLEBEE’S ENTERPRISES LLC, as Co-
Issuer

 

 

 

 

 

 

 

By:

 

/s/ Carin Stutz

 

 

Name: Carin L. Stutz

 

 

Title:   President

 

 

 

 

 

 

 

APPLEBEE’S IP LLC, as Co-Issuer

 

 

 

 

 

 

By:

 

/s/ Carin Stutz

 

 

Name: Carin L. Stutz

 

 

Title:   President

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS NORTH
   LLC, as Co-Issuer

 

 

 

 

 

 

By:

 

/s/ Carin Stutz

 

 

Name: Carin L. Stutz

 

 

Title:   President

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS MID-
   ATLANTIC LLC, as Co-Issuer

 

 

 

 

 

 

By:

 

/s/ Carin Stutz

 

 

Name: Carin L. Stutz

 

 

Title: President

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS WEST
   LLC, as Co-Issuer

 

 

 

 

 

 

By:

 

/s/ Beverly Elving

 

 

Name: Beverly Elving

 

 

Title:

 

Signature Page to Series 2007-1 Class A-1 Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

APPLEBEE’S RESTAURANTS
       VERMONT, INC., as Co-Issuer

 

 

 

 

 

 

 

By:

 

/s/ Rebecca Tilden

 

 

Name: Rebecca R. Tilden

 

 

Title:   President

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS TEXAS
       LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

/s/ Carin Stutz

 

 

Name: Carin L. Stutz

 

 

Title:   President

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS INC., as
       Co-Issuer

 

 

 

 

 

 

 

By:

 

/s/ Carin Stutz

 

 

Name: Carin L. Stutz

 

 

Title:   President

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS KANSAS
       LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

/s/ Carin Stutz

 

 

Name: Crain L. Stutz

 

 

Title:   President

 

 

 

 

Signature Page to Series 2007-1 Class A-1 Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

APPLEBEE’S SERVICES, INC., as
       Servicer

 

 

 

 

 

 

 

By:

 

/s/ Rebecca Tilden

 

 

Name: Rebecca Tilden

 

 

Title:   Secretary

 

Signature Page to Series 2007-1 Class A-1 Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC.,
      as Class A-1 Administrative Agent

 

 

 

 

 

By:

/s/ Frank Prezioso

 

Name: Frank Prezioso

 

Title: Managing Director

 

Address: 745 Seventh Avenue,

 

 

13th Floor

 

 

New York, NY 10019

 

Attention: Michelle Rosolinsky, Vice
                 President

 

Facsimile: 646-758-5015

 

 

 

LEHMAN COMMERCIAL PAPER INC.,
      as Swingline Lender

 

 

 

 

 

By:

/s/ Frank Prezioso

 

Name: Frank Prezioso

 

Title: Managing Director

 

Address: 745 Seventh Avenue,

 

 

13th Floor

 

 

New York, NY 10019

 

Attention: Michelle Rosolinsky, Vice
                 President

 

Facsimile: 646-758-5015

 

 

 

LEHMAN BROTHERS BANK, FSB, as
       Committed Note Purchaser

 

 

 

 

 

By:

/s/ Vincent Primiano

 

Name: Vincent Primiano

 

Title: Managing Director

 

Address: 745 Seventh Avenue,

 

 

30th Floor

 

 

New York, NY 10019

 

Attention: Errington Hibbert
                 Managing Director

 

Facsimile: 646-758-1007

 

Signature Page to Series 2007-1 Class A-1 Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

LEHMAN BROTHERS BANK, FSB, as
      Funding Agent

 

 

 

 

 

 

 

By:

 

/s/ Vincent Primiano

 

 

Name: Vincent Primiano

 

 

Title: Managing Director

 

 

Address: 745 Seventh Avenue,

 

 

 

30th Floor

 

 

 

New York, NY 10019

 

 

Attention: Errington Hibbert
                 Managing Director

 

 

Facsimile: 646-758-1007

 

Signature Page to Series 2007-1 Class A-1 Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO CLASS A-1 NOTE PURCHASE AGREEMENT

 

CLASS A-1-A:
INVESTOR GROUPS AND COMMITMENTS

 

Class A-1-A
Investor Group/
Funding Agent

 

Maximum
Investor Group
Principal Amount

 

Conduit Investor
(if any)

 

Committed Note
Purchaser(s)

 

Commitment
Amount

 

A-1-A
GROUP/LEHMAN
BROTHERS
BANK, FSB

 

$

 30,000,000

 

N/A

 

LEHMAN
BROTHERS
BANK, FSB

 

$

 30,000,000

 

 

CLASS A-1-X:
INVESTOR GROUPS AND COMMITMENTS

 

Class A-1-X
Investor Group/
Funding Agent

 

Maximum
Investor Group
Principal Amount

 

Conduit Investor
(if any)

 

Committed Note
Purchaser(s)

 

Commitment
Amount

 

A-1-X
GROUP/LEHMAN
BROTHERS
BANK, FSB

 

$

 70,000,000

 

N/A

 

LEHMAN
BROTHERS
BANK, FSB

 

$

 70,000,000

 

 

1

--------------------------------------------------------------------------------


 

 

SCHEDULE II TO CLASS A-1

 

NOTE PURCHASE AGREEMENT

 

NOTICE ADDRESSES FOR LENDER PARTIES AND AGENTS

 

COMMITTED NOTE PURCHASERS:

 

Lehman Brothers Bank, FSB

745 Seventh Avenue, 13th Floor

New York, NY  10019

Attention:  Errington Hibbert, Managing

Phone:  (212) 526-5856

Fax:  [•]

 

FUNDING AGENTS:

 

Lehman Brothers Bank, FSB

745 Seventh Avenue, 13th Floor

New York, NY  10019

Attention:  Errington Hibbert, Managing

Phone:  (212) 526-5856

Fax:  [•]

 

CLASS A-1 ADMINISTRATIVE AGENT:

 

Lehman Commercial Paper Inc.
Michelle Rosolinsky
Vice President
745 Seventh Avenue, 16th Floor
New York, NY  10019
Phone: (212) 526-8275
Fax: (646) 758-5015

 

with a copy to:

 

Maritza Ospina
Assistant Vice President
745 Seventh Avenue, 16th Floor
New York, NY  10019
Phone: (212) 526-4332

1

--------------------------------------------------------------------------------


 

SCHEDULE II
TO CLASS A-1 NOTE PURCHASE AGREEMENT

 

SWINGLINE LENDER:

 

Lehman Commercial Paper Inc.
Michelle Rosolinsky
Vice President
745 Seventh Avenue, 16th Floor
New York, NY  10019
Phone: (212) 526-8275
Fax: (646) 758-5015

 

with a copy to:

 

Maritza Ospina
Assistant Vice President
745 Seventh Avenue, 16th Floor
New York, NY  10019
Phone: (212) 526-4332

 

2

--------------------------------------------------------------------------------


 

 

SCHEDULE III TO CLASS A-1

 

NOTE PURCHASE AGREEMENT

 

ADDITIONAL CLOSING CONDITIONS(1)

 

The following are the additional conditions to initial issuance and
effectiveness referred to in Section 7.01(e):

 


(A)           ALL CORPORATE PROCEEDINGS AND OTHER LEGAL MATTERS INCIDENT TO THE
AUTHORIZATION, FORM AND VALIDITY OF EACH OF THE TRANSACTION DOCUMENTS, AND ALL
OTHER LEGAL MATTERS RELATING TO THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED THEREBY, SHALL BE SATISFACTORY IN ALL MATERIAL RESPECTS TO THE
LENDER PARTIES, AND THE CO-ISSUERS, THE GUARANTORS AND THE PARENT COMPANIES
SHALL HAVE FURNISHED TO THE LENDER PARTIES ALL DOCUMENTS AND INFORMATION THAT
THE LENDER PARTIES OR THEIR COUNSEL MAY REASONABLY REQUEST TO ENABLE THEM TO
PASS UPON SUCH MATTERS.


 


(B)           THE LENDER PARTIES SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO
THE LENDER PARTIES AND THEIR COUNSEL, THAT ON OR BEFORE THE SERIES 2007-1
CLOSING DATE, ALL EXISTING LIENS (OTHER THAN PERMITTED LIENS) ON THE INDENTURE
COLLATERAL SHALL HAVE BEEN RELEASED AND UCC-1 FINANCING STATEMENTS AND ALL
ASSIGNMENTS AND OTHER INSTRUMENTS REQUIRED TO BE FILED ON OR PRIOR TO THE
SERIES 2007-1 CLOSING DATE PURSUANT TO THE TRANSACTION DOCUMENTS HAVE BEEN OR
ARE BEING FILED.


 


(C)           THE LENDER PARTIES SHALL HAVE RECEIVED AN OPINION OF IN-HOUSE
COUNSEL TO ASSURED GUARANTY WITH RESPECT TO THE SERIES 2007-1 CLASS A-1-A NOTES,
DATED THE SERIES 2007-1 CLOSING DATE AND ADDRESSED TO THE LENDER PARTIES, IN
FORM AND SUBSTANCE SATISFACTORY TO THE LENDER PARTIES AND THEIR COUNSEL.


 


(D)           THE LENDER PARTIES SHALL HAVE RECEIVED AN OPINION OF CHAPMAN AND
CUTLER LLP, COUNSEL TO THE INDENTURE TRUSTEE, DATED THE SERIES 2007-1 CLOSING
DATE AND ADDRESSED TO THE LENDER PARTIES, IN FORM AND SUBSTANCE SATISFACTORY TO
THE LENDER PARTIES AND THEIR COUNSEL.


 


(E)           THE LENDER PARTIES SHALL HAVE RECEIVED AN OPINION OF IN-HOUSE
COUNSEL TO THE BACK-UP MANAGER, DATED THE SERIES 2007-1 CLOSING DATE AND
ADDRESSED TO THE LENDER PARTIES, IN FORM AND SUBSTANCE SATISFACTORY TO THE
LENDER PARTIES AND THEIR COUNSEL.


 


(F)            THE LENDER PARTIES SHALL HAVE RECEIVED AN OPINION OF SPECIAL
VERMONT COUNSEL TO APPLEBEE’S RESTAURANTS VERMONT, INC. (“APPLEBEE’S VERMONT”),
DATED THE SERIES 2007-1 CLOSING DATE AND ADDRESSED TO THE LENDER PARTIES,
REGARDING THE DUE ORGANIZATION OF APPLEBEE’S VERMONT, THE ENFORCEABILITY OF THE
CHARTER DOCUMENTS OF APPLEBEE’S VERMONT AGAINST APPLEBEE’S VERMONT, IN FORM AND
SUBSTANCE SATISFACTORY TO THE LENDER PARTIES AND THEIR COUNSEL.

 

1

--------------------------------------------------------------------------------



 


(G)           THE LENDER PARTIES SHALL HAVE RECEIVED A CERTIFICATE FROM EACH
CO-ISSUER EXECUTED ON BEHALF OF SUCH CO-ISSUER BY ANY TWO OF THE PRESIDENT, ANY
MANAGER, THE CHIEF EXECUTIVE OFFICER, ANY VICE PRESIDENT, THE CHIEF FINANCIAL
OFFICER, THE SECRETARY, ANY ASSISTANT SECRETARY, THE GENERAL COUNSEL OR THE
TREASURER OF SUCH CO-ISSUER, PROVIDED THAT ONE SUCH OFFICER SHALL INCLUDE THE
PRESIDENT, THE CHIEF FINANCIAL OFFICER OR A VICE PRESIDENT, DATED THE
SERIES 2007-1 CLOSING DATE, TO THE EFFECT THAT, TO THE BEST OF EACH SUCH
OFFICER’S KNOWLEDGE (I) THE REPRESENTATIONS AND WARRANTIES OF SUCH CO-ISSUER IN
THIS AGREEMENT ARE TRUE AND CORRECT ON AND AS OF THE DATE HEREOF (TO THE EXTENT
MADE ON AND AS OF THE DATE HEREOF) AND THE SERIES 2007-1 CLOSING DATE AND THE
REPRESENTATIONS AND WARRANTIES OF SUCH CO-ISSUER IN ANY OTHER TRANSACTION
DOCUMENTS TO WHICH SUCH CO-ISSUER IS A PARTY ARE TRUE AND CORRECT ON AND AS OF
THE DATE HEREOF AND THE SERIES 2007-1 CLOSING DATE; (II) THAT SUCH CO-ISSUER HAS
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL AGREEMENTS AND SATISFIED ALL
CONDITIONS ON SUCH CO-ISSUER’S PART TO BE PERFORMED OR SATISFIED HEREUNDER OR
UNDER THE TRANSACTION DOCUMENTS AT OR PRIOR TO THE SERIES 2007-1 CLOSING DATE;
(III) SUBSEQUENT TO THE DATE AS OF WHICH INFORMATION IS GIVEN IN THE DRAFT
OFFERING MEMORANDUM (AS DEFINED IN THE SERIES 2007-1 TERM NOTE PURCHASE
AGREEMENT), THERE HAS NOT BEEN ANY DEVELOPMENT IN THE GENERAL AFFAIRS, BUSINESS,
PROPERTIES, CAPITALIZATION, CONDITION (FINANCIAL OR OTHERWISE) OR RESULTS OF
OPERATION OF SUCH CO-ISSUER EXCEPT AS SET FORTH OR CONTEMPLATED IN THE DRAFT
OFFERING MEMORANDUM OR AS DESCRIBED IN SUCH CERTIFICATE OR CERTIFICATES THAT
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND
(IV) NOTHING HAS COME TO SUCH OFFICER’S ATTENTION THAT WOULD LEAD SUCH OFFICER
TO BELIEVE THAT (A) AS OF THE SERIES 2007-1 CLOSING DATE, THE DRAFT OFFERING
MEMORANDUM DID NOT PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE BUSINESS,
RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF THE CO-ISSUERS AND THE
GUARANTORS OR (B) SINCE THE DATE OF THE DRAFT OFFERING MEMORANDUM, ANY EVENT HAS
OCCURRED WHICH SHOULD HAVE BEEN SET FORTH IN A SUPPLEMENT OR AMENDMENT TO THE
DRAFT OFFERING MEMORANDUM.


 


(H)           THE LENDER PARTIES SHALL HAVE RECEIVED A CERTIFICATE FROM EACH
PARENT COMPANY EXECUTED ON BEHALF OF SUCH PARENT COMPANY BY ANY TWO OF THE
PRESIDENT, ANY MANAGER, THE CHIEF EXECUTIVE OFFICER, ANY VICE PRESIDENT, THE
CHIEF FINANCIAL OFFICER, THE SECRETARY OR ANY ASSISTANT SECRETARY, THE GENERAL
COUNSEL OR THE TREASURER OF SUCH PARENT COMPANY, PROVIDED THAT ONE SUCH OFFICER
SHALL INCLUDE THE PRESIDENT, THE CHIEF FINANCIAL OFFICER OR A VICE PRESIDENT,
DATED THE SERIES 2007-1 CLOSING DATE, TO THE EFFECT THAT, TO THE BEST OF EACH
SUCH OFFICER’S KNOWLEDGE (I) THE REPRESENTATIONS AND WARRANTIES OF SUCH PARENT
COMPANY IN THIS AGREEMENT ARE TRUE AND CORRECT ON AND AS OF THE DATE HEREOF (TO
THE EXTENT MADE ON AND AS OF THE DATE HEREOF) AND THE SERIES 2007-1 CLOSING DATE
AND THE REPRESENTATIONS AND WARRANTIES OF SUCH PARENT COMPANY IN ANY OTHER
TRANSACTION DOCUMENTS TO WHICH SUCH PARENT COMPANY IS A PARTY ARE TRUE AND
CORRECT ON AND AS OF THE DATE HEREOF AND THE SERIES 2007-1 CLOSING DATE;
(II) THE REPRESENTATIONS AND WARRANTIES OF EACH SECURITIZATION ENTITY IN ANY
TRANSACTION DOCUMENTS TO WHICH SUCH SECURITIZATION ENTITY IS A PARTY ARE TRUE
AND CORRECT ON AND AS OF THE DATE HEREOF (TO THE EXTENT MADE ON AND AS OF THE
DATE HEREOF) AND THE SERIES 2007-1 CLOSING DATE; (III) THE REPRESENTATIONS AND
WARRANTIES WITH RESPECT TO EACH APPLEBEE’S ENTITY AND EACH IHOP ENTITY THAT IS
NEITHER A SECURITIZATION ENTITY NOR A PARENT COMPANY (EACH A “PRE-SECURITIZATION
ENTITY”), IN ANY TRANSACTION DOCUMENTS TO WHICH SUCH PRE-SECURITIZATION ENTITY
IS A PARTY ARE TRUE AND CORRECT ON AND AS OF THE DATE HEREOF AND THE
SERIES 2007-1 CLOSING DATE; (IV) THAT SUCH PARENT COMPANY HAS COMPLIED IN ALL
MATERIAL

 

2

--------------------------------------------------------------------------------



 


RESPECTS WITH ALL AGREEMENTS AND SATISFIED ALL CONDITIONS ON ITS PART TO BE
PERFORMED OR SATISFIED HEREUNDER OR UNDER THE TRANSACTION DOCUMENTS AT OR PRIOR
TO THE SERIES 2007-1 CLOSING DATE; (V) SUBSEQUENT TO THE DATE AS OF WHICH
INFORMATION IS GIVEN IN THE DRAFT OFFERING MEMORANDUM, THERE HAS NOT BEEN ANY
DEVELOPMENT IN OR AFFECTING PARTICULARLY THE BUSINESS OR ASSETS OF SUCH PARENT
COMPANY AND THEIR SUBSIDIARIES CONSIDERED AS A WHOLE OR IN THE FINANCIAL
POSITION OR RESULTS OF OPERATIONS OF SUCH PARENT COMPANY AND ITS SUBSIDIARIES
CONSIDERED AS A WHOLE, OTHERWISE THAN AS SET FORTH OR CONTEMPLATED IN THE DRAFT
OFFERING MEMORANDUM OR AS DESCRIBED IN SUCH CERTIFICATE OR CERTIFICATES THAT
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND
(VI) NOTHING HAS COME TO SUCH OFFICER’S ATTENTION THAT WOULD LEAD SUCH OFFICER
TO BELIEVE THAT (A) AS OF THE SERIES 2007-1 CLOSING DATE,  THE DRAFT OFFERING
MEMORANDUM DID NOT PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE BUSINESS,
RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF THE CO-ISSUERS AND THE
GUARANTORS OR (B) SINCE THE DATE OF THE DRAFT OFFERING MEMORANDUM, ANY EVENT HAS
OCCURRED WHICH SHOULD HAVE BEEN SET FORTH IN A SUPPLEMENT OR AMENDMENT TO THE
DRAFT OFFERING MEMORANDUM SO THAT IT WOULD PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS, THE BUSINESS, RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF THE
CO-ISSUERS AND THE GUARANTORS.


 


(I)            THE LENDER PARTIES SHALL HAVE RECEIVED A CERTIFICATE FROM EACH
SECURITIZATION ENTITY THAT IS NOT A CO-ISSUER SIGNED BY ANY TWO OF THE
PRESIDENT, ANY MANAGER, THE CHIEF EXECUTIVE OFFICER, ANY VICE PRESIDENT, THE
CHIEF FINANCIAL OFFICER, THE SECRETARY, ANY ASSISTANT SECRETARY, THE GENERAL
COUNSEL OR THE TREASURER OF SUCH SECURITIZATION ENTITY, PROVIDED THAT ONE SUCH
OFFICER SHALL INCLUDE THE PRESIDENT, THE CHIEF FINANCIAL OFFICER OR A VICE
PRESIDENT, DATED THE SERIES 2007-1 CLOSING DATE, IN WHICH EACH SUCH OFFICER
SHALL STATE THAT, TO THE BEST OF EACH SUCH OFFICER’S KNOWLEDGE (I) THE
REPRESENTATIONS AND WARRANTIES OF SUCH SECURITIZATION ENTITY IN THIS AGREEMENT
ARE TRUE AND CORRECT ON AND AS OF THE SERIES 2007-1 CLOSING DATE AND THE
REPRESENTATIONS AND WARRANTIES OF SUCH SECURITIZATION ENTITY IN ANY OTHER
TRANSACTION DOCUMENTS TO WHICH SUCH SECURITIZATION ENTITY IS A PARTY ARE TRUE
AND CORRECT ON AND AS OF THE SERIES 2007-1 CLOSING DATE; (II) THAT SUCH
SECURITIZATION ENTITY HAS COMPLIED IN ALL MATERIAL RESPECTS WITH ALL AGREEMENTS
AND SATISFIED ALL CONDITIONS ON SUCH SECURITIZATION ENTITY’S PART TO BE
PERFORMED OR SATISFIED HEREUNDER OR UNDER THE TRANSACTION DOCUMENTS AT OR PRIOR
TO THE SERIES 2007-1 CLOSING DATE AND (III) SUBSEQUENT TO THE DATE AS OF WHICH
INFORMATION IS GIVEN IN THE DRAFT OFFERING MEMORANDUM, THERE HAS NOT BEEN ANY
DEVELOPMENT IN THE GENERAL AFFAIRS, BUSINESS, PROPERTIES, CAPITALIZATION,
CONDITION (FINANCIAL OR OTHERWISE) OR RESULTS OF OPERATION OF SUCH
SECURITIZATION ENTITY EXCEPT AS SET FORTH OR CONTEMPLATED IN THE DRAFT OFFERING
MEMORANDUM OR AS DESCRIBED IN SUCH CERTIFICATE OR CERTIFICATES THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(J)            THE LENDER PARTIES SHALL HAVE RECEIVED A CERTIFICATE FROM EACH
PRE-SECURITIZATION ENTITY, EXECUTED ON BEHALF OF SUCH ENTITY BY ANY TWO OF THE
PRESIDENT, ANY MANAGER, THE CHIEF EXECUTIVE OFFICER, ANY VICE PRESIDENT, THE
CHIEF FINANCIAL OFFICER, THE SECRETARY, ANY ASSISTANT SECRETARY, ANY MANAGING
DIRECTOR, ANY DIRECTOR, THE GENERAL COUNSEL OR THE TREASURER OF SUCH ENTITY,
DATED THE SERIES 2007-1 CLOSING DATE, TO THE EFFECT THAT, TO THE BEST OF EACH
SUCH OFFICER’S KNOWLEDGE (I) THE REPRESENTATIONS AND WARRANTIES OF SUCH
PRE-SECURITIZATION ENTITY IN ANY TRANSACTION DOCUMENTS TO WHICH SUCH
PRE-SECURITIZATION ENTITY IS A PARTY ARE TRUE AND CORRECT ON AND AS OF THE
SERIES 2007-1

 

3

--------------------------------------------------------------------------------



 


CLOSING DATE; (II) THAT SUCH PRE-SECURITIZATION ENTITY HAS COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL AGREEMENTS AND SATISFIED ALL CONDITIONS ON SUCH
PRE-SECURITIZATION ENTITY’S PART TO BE PERFORMED OR SATISFIED HEREUNDER OR UNDER
THE TRANSACTION DOCUMENTS AT OR PRIOR TO THE SERIES 2007-1 CLOSING DATE AND
(III) SUBSEQUENT TO THE DATE AS OF WHICH INFORMATION IS GIVEN IN THE DRAFT
OFFERING MEMORANDUM, THERE HAS NOT BEEN ANY DEVELOPMENT IN THE GENERAL AFFAIRS,
BUSINESS, PROPERTIES, CAPITALIZATION, CONDITION (FINANCIAL OR OTHERWISE) OR
RESULTS OF OPERATION OF SUCH PRE-SECURITIZATION ENTITY EXCEPT AS SET FORTH OR
CONTEMPLATED IN THE DRAFT OFFERING MEMORANDUM OR AS DESCRIBED IN SUCH
CERTIFICATE OR CERTIFICATES THAT COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(K)           THE CO-ISSUERS SHALL HAVE DELIVERED THE $350,000,000 OF
SERIES 2007-1 CLASS A-2-I-X NOTES, $675,000,000 OF SERIES 2007-1 CLASS A-2-II-A
NOTES, THE $650,000,000 OF SERIES 2007-1 CLASS A-2-II-X AND $119,000,000 OF
SERIES 2007-1 CLASS M-1 NOTES TO THE INITIAL PURCHASER ON THE SERIES 2007-1
CLOSING DATE.


 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Class A-1 Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

 

EXHIBIT A TO CLASS A-1

 

NOTE PURCHASE AGREEMENT

 

ADVANCE REQUEST

 

APPLEBEE’S ENTERPRISES LLC,
APPLEBEE’S IP LLC, and

the

“RESTAURANT HOLDERS”

 

SERIES 2007-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

 

TO:

 

LEHMAN COMMERCIAL PAPER INC., as Class A-1 Administrative Agent
747 Seventh Avenue
New York, NY  10019
Attention:  Michelle Rosolinsky

 

Ladies and Gentlemen:

 

This Advance Request is delivered to you pursuant to Section 2.03 of that
certain Series 2007-1 Class A-1 Note Purchase Agreement, dated as of
November 29, 2007 (as amended, supplemented, restated or otherwise modified from
time to time, the “Series 2007-1 Class A-1 Note Purchase Agreement”) among
Applebee’s Enterprises LLC, the other Co-Issuers named therein, Applebee’s
Services, Inc., as Servicer, the Conduit Investors, Committed Note Purchasers
and Funding Agents named therein, the L/C Provider named therein, Lehman
Commercial Paper Inc., as Swingline Lender (in such capacity, the “Swingline
Lender”) and Lehman Commercial Paper Inc., as Class A-1 Administrative Agent (in
such capacity, the “Class A-1 Administrative Agent”).

 

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2007-1 Class A-1 Note Purchase Agreement.

 

The undersigned hereby requests that Advances be made in the aggregate principal
amount of $                     on                     , 20       , which such
principal amount shall be allocated ratably among the Series 2007-1 Class A-1-A
Advance Notes and the Series 2007-1 Class A-1-X Advance Notes according to their
respective portions of the Series 2007-1 Class A-1 Maximum Principal Amount.

 

[IF CO-ISSUERS ARE ELECTING EURODOLLAR RATE FOR THESE ADVANCES ON THE DATE MADE
IN ACCORDANCE WITH SECTION 3.01(b) OF THE CLASS A-1 NOTE PURCHASE AGREEMENT, ADD
THE FOLLOWING SENTENCE:  The undersigned hereby elects that the Advances that
are not funded at the CP Rate by a Conduit Investor shall be Eurodollar Advances
and the related Eurodollar Interest Period shall commence on the date of such
Eurodollar Advances and end on but excluding the second Business Day before the
next Accounting Date.]

 

A-1

--------------------------------------------------------------------------------


 

The undersigned hereby acknowledges that the delivery of this Advance Request
and the acceptance by the undersigned of the proceeds of the Advances requested
hereby constitute a representation and warranty by the undersigned that, on the
date of such Advances, and before and after giving effect thereto and to the
application of the proceeds therefrom, all conditions set forth in Section 7.03
of the Series 2007-1  Class A-1 Note Purchase Agreement have been satisfied and
all statements set forth in Section 6.01 of the Series 2007-1 Class A-1 Note
Purchase Agreement are true and correct.

 

The undersigned agrees that if prior to the time of the Advances requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify both you and each Investor. 
Except to the extent, if any, that prior to the time of the Advances requested
hereby you and each Investor shall receive written notice to the contrary from
the undersigned, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Advances as if then made.

 

Please wire transfer the proceeds of the Advances, first, $[              ] to
the Swingline Lender and $[               ] to the L/C Provider for application
to repayment of outstanding Swingline Loans and Unreimbursed L/C Drawings, as
applicable, and, second, pursuant to the following instructions:

 

[insert any other payment instructions]

 

The undersigned has caused this Advance Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
Authorized Officer this            day of           , 20     .

 

 

APPLEBEE’S ENTERPRISES LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

APPLEBEE’S IP LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

 

APPLEBEE’S RESTAURANTS NORTH
       LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

APPLEBEE’S RESTAURANTS WEST
       LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

APPLEBEE’S RESTAURANTS TEXAS
       LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

APPLEBEE’S RESTAURANTS INC., as
       Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

APPLEBEE’S RESTAURANTS KANSAS
       LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

APPLEBEE’S RESTAURANTS MID-
       ATLANTIC LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

 

APPLEBEE’S RESTAURANTS
       VERMONT, INC., as Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

A-4

--------------------------------------------------------------------------------


 

 

EXHIBIT A-1 TO CLASS A-1

 

NOTE PURCHASE AGREEMENT

 

SWINGLINE LOAN REQUEST

 

APPLEBEE’S ENTERPRISES LLC,
APPLEBEE’S IP LLC, and

the “RESTAURANT HOLDERS”

 

SERIES 2007-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

 

TO:

 

LEHMAN COMMERCIAL PAPER INC., as Swingline Lender
747 Seventh Avenue
New York, NY 10019
Attention:  Michelle Rosolinsky

 

Ladies and Gentlemen:

 

This Swingline Loan Request is delivered to you pursuant to Section 2.06 of that
certain Series 2007-1 Class A-1 Note Purchase Agreement, dated as of
November 29, 2007 (as amended, supplemented, restated or otherwise modified from
time to time, the “Series 2007-1 Class A-1 Note Purchase Agreement”) among
Applebee’s Enterprises LLC, the other Co-Issuers named therein, Applebee’s
Services, Inc., as Servicer, the Conduit Investors, Committed Note Purchasers
and Funding Agents named therein, the L/C Provider named therein, Lehman
Commercial Paper Inc., as Swingline Lender (in such capacity, the “Swingline
Lender”) and Lehman Commercial Paper Inc., as Class A-1 Administrative Agent (in
such capacity, the “Class A-1 Administrative Agent”).

 

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2007-1 Class A-1 Note Purchase Agreement.

 

The undersigned hereby requests that Swingline Loans be made in the aggregate
principal amount of $                on                , 20      which principal
amount shall be allocated ratably between the Series 2007-1 Class A-1-A
Swingline Note and the Series 2007-1 Class A-1-X Swingline Note according to
their respective Applicable Sub-Class Percentages.

 

The undersigned hereby acknowledges that the delivery of this Swingline Loan
Request and the acceptance by the undersigned of the proceeds of the Swingline
Loans requested hereby constitute a representation and warranty by the
undersigned that, on the date of such Swingline Loans, and before and after
giving effect thereto and to the application of the proceeds therefrom, all
conditions set forth in Section 7.03 of the Series 2007-1 Class A-1 Note
Purchase Agreement have been satisfied and all statements set forth in
Section 6.01 of the Series 2007-1 Class A-1 Note Purchase Agreement are true and
correct.

 

A-1-1

--------------------------------------------------------------------------------


 

The undersigned agrees that if prior to the time of the Swingline Loans
requested hereby any matter certified to herein by it will not be true and
correct at such time as if then made, it will immediately so notify you.  Except
to the extent, if any, that prior to the time of the Swingline Loans requested
hereby you shall receive written notice to the contrary from the undersigned,
each matter certified to herein shall be deemed once again to be certified as
true and correct at the date of such Swingline Loans as if then made.

 

Please wire transfer the proceeds of the Swingline Loans pursuant to the
following instructions:

 

[insert payment instructions]

 

The undersigned has caused this Swingline Loan Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this        day of           , 20      .

 

 

APPLEBEE’S ENTERPRISES LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

APPLEBEE’S IP LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

APPLEBEE’S RESTAURANTS NORTH
       LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

APPLEBEE’S RESTAURANTS WEST
       LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

A-1-2

--------------------------------------------------------------------------------


 

 

APPLEBEE’S RESTAURANTS TEXAS
       LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

APPLEBEE’S RESTAURANTS INC., as
       Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

APPLEBEE’S RESTAURANTS KANSAS
       LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

APPLEBEE’S RESTAURANTS MID-
       ATLANTIC LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

APPLEBEE’S RESTAURANTS
       VERMONT, INC., as Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

A-1-3

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2 TO CLASS A-1

 

NOTE PURCHASE AGREEMENT

 

VOLUNTARY DECREASE REQUEST

 

APPLEBEE’S ENTERPRISES LLC,
APPLEBEE’S IP LLC, and

the “RESTAURANT HOLDERS”

 

SERIES 2007-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

 

TO:  Addresses on Schedule I Hereto

 

Ladies and Gentlemen:

 

This Voluntary Decrease Request is delivered to you pursuant to
Section 3.2(b) of that certain Series 2007-1 Supplement, dated as of
November 29, 2007 (as amended, supplemented, restated or otherwise modified from
time to time, the “Series 2007-1 Supplement”) among Applebee’s Enterprises LLC,
the other Co-Issuers named therein, and Wells Fargo Bank, National Association,
as Indenture Trustee and Series 2007-1 Securities Intermediary (in such
capacity, the “Indenture Trustee”).  All capitalized terms used herein shall
have the meanings described in Article I of the Series 2007-1 Supplement.

 

Pursuant to Section 3.2(b) of the Series 2007-1 Supplement, the undersigned
hereby requests that a Voluntary Decrease of the Series 2007-1 Class A-1
Outstanding Principal Amount be made in the aggregate amount of
$                  on                , 20     .

 

In compliance therewith, the priority of payment for this Voluntary Decrease
should be as follows:

 

Outstanding Swingline Loans as of                        , 20     : 
$               

 

Unreimbursed L/C Drawings as of                        , 20     : 
$               

 

Net amount due to Class A-1 Noteholders (below) on                        ,
20     :

 

[                                  :  $               ]

 

The undersigned has caused this Voluntary Decrease Request to be executed and
delivered by its duly Authorized Officer this           day of             ,
20     .

 

 

APPLEBEE’S ENTERPRISES LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2-1

--------------------------------------------------------------------------------


 

 

APPLEBEE’S IP LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS NORTH
LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS WEST
LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS TEXAS
LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS INC., as
Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS KANSAS
LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2-2

--------------------------------------------------------------------------------


 

 

APPLEBEE’S RESTAURANTS MID-
ATLANTIC LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS
VERMONT, INC., as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2-3

--------------------------------------------------------------------------------


 

INDENTURE TRUSTEE:

 

 

Wells Fargo Bank, National Association

 

6th & Marquette MAC [N9311-161]

 

Minneapolis, MN 55479

 

Attention:

Corporate Trust Services / Asset Backed

 

 

Administration

 

Facsimile:

(612) 667-3464

 

 

CLASS A-1 ADMINISTRATIVE AGENT:

 

 

Lehman Commercial Paper Inc.

 

Michelle Rosolinsky

 

Vice President

 

745 Seventh Avenue, 16th Floor

 

New York, NY 10019

 

Phone: (212) 526-8275

 

Fax: (646) 758-5015

 

 

 

with a copy to:

 

 

 

Maritza Ospina

 

Assistant Vice President

 

745 Seventh Avenue, 16th Floor

 

New York, NY 10019

 

Phone: (212) 526-4332

 

COMMITTED NOTE PURCHASERS:

 

 

Lehman Brothers Bank, FSB

 

745 Seventh Avenue, 13th Floor

 

New York, NY 10019

 

Attention: Errington Hibbert, Managing

 

Phone: (212) 526-5856

 

Fax: [•]

 

A-2-4

--------------------------------------------------------------------------------


 

[OTHER SERIES 2007-1 CLASS A-1 INVESTORS, IF ANY]

 

CLASS A INSURER:

 

Assured Guaranty Corp.

1325 Avenue of the Americas

New York, NY 10019

Attention:     Risk Management Dept.

Re: Applebee’s Series 2007-1 Notes

Policy No. D-2007-151

Facsimile:     (212) 581-3268

 

with a copy to:

 

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois 60603

Attention:     Kevin Hochberg

Facsimile:    (312) 853-7036

 

A-2-5

--------------------------------------------------------------------------------


 

EXHIBIT B

TO CLASS A-1 NOTE PURCHASE AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [          ], among
[          ] (the “Transferor”), each purchaser listed as an Acquiring Committed
Note Purchaser on the signature pages hereof (each, an “Acquiring Committed Note
Purchaser”), the Funding Agent with respect to such Acquiring Committed Note
Purchaser listed on the signature pages hereof (each, a “Funding Agent”), and,
if applicable, the Co-Issuers, Swingline Lender and L/C Provider listed on the
signature pages hereof.

 

W I T N E S S E T H:

 

WHEREAS, this Assignment and Assumption Agreement is being executed and
delivered in accordance with Section 9.17(a) of the Series 2007-1 Class A-1 Note
Purchase Agreement, dated as of November 29, 2007 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2007-1 Class A-1 Note Purchase Agreement”; terms defined therein being
used herein as therein defined), among the Co-Issuers, the Conduit Investors,
Committed Note Purchasers and Funding Agents named therein, the L/C Provider and
Swingline Lender named therein, Applebee’s Services, Inc., as Servicer, and
Lehman Commercial Paper Inc., as Class A-1 Administrative Agent (in such
capacity, the “Class A-1 Administrative Agent”);

 

WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Committed Note Purchaser) wishes to become a Committed Note Purchaser
party to the Series 2007-1 Class A-1 Note Purchase Agreement; and

 

WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, [all] [a portion of] its rights, obligations and commitments
under the Series 2007-1 Class A-1 Note Purchase Agreement, the Series 2007-1
Class A-1 Advance Notes of the Advance Sub-Class identified on Schedule I
attached hereto, and each other Transaction Document to which it is a party with
respect to the percentage of its Commitment Amount specified on such Schedule I.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Upon the execution and delivery of this Assignment and Assumption Agreement by
each Acquiring Committed Note Purchaser, each related Funding Agent and the
Transferor and, to the extent required by Section 9.17(a) of the Series 2007-1
Class A-1 Note Purchase Agreement, the Co-Issuers, the Swingline Lender and the
L/C Provider (the date of such execution and delivery, the “Transfer Issuance
Date”), each Acquiring Committed Note Purchaser shall be a Committed Note
Purchaser party to the Series 2007-1 Class A-1 Note Purchase Agreement for all
purposes thereof.

 

The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the

 

B-1

--------------------------------------------------------------------------------


 

portion being purchased by such Acquiring Committed Note Purchaser (such
Acquiring Committed Note Purchaser’s “Purchased Percentage”) of (i) the
Transferor’s Commitment under the Series 2007-1 Class A-1 Note Purchase
Agreement and (ii) the Transferor’s Committed Note Purchaser Percentage of the
related Investor Group Principal Amount.  The Transferor hereby irrevocably
sells, assigns and transfers to each Acquiring Committed Note Purchaser, without
recourse, representation or warranty, and each Acquiring Committed Note
Purchaser hereby irrevocably purchases, takes and assumes from the Transferor,
such Acquiring Committed Note Purchaser’s Purchased Percentage of (x) the
Transferor’s Commitment under the Series 2007-1 Class A-1 Note Purchase
Agreement and (y) the Transferor’s Committed Note Purchaser Percentage of the
related Investor Group Principal Amount.

 

The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to [(i)] the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to such Acquiring Committed Note Purchaser
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
pursuant to Section 3.02 of the Series 2007-1 Class A-1 Note Purchase Agreement
prior to the Transfer Issuance Date [and (ii) the portion, if any, to be paid,
and the date or dates for payment, by such Acquiring Committed Note Purchaser to
the Transferor of Fees or [                   ] received by such Acquiring
Committed Note Purchaser pursuant to the Series 2007-1 Supplement from and after
the Transfer Issuance Date].

 

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor pursuant to the Series 2007-1
Supplement or the Series 2007-1 Class A-1 Note Purchase Agreement shall,
instead, be payable to or for the account of the Transferor and the Acquiring
Committed Note Purchasers, as the case may be, in accordance with their
respective interests as reflected in this Assignment and Assumption Agreement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

 

Each of the parties to this Assignment and Assumption Agreement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment and Assumption Agreement.

 

By executing and delivering this Assignment and Assumption Agreement, the
Transferor and each Acquiring Committed Note Purchaser confirm to and agree with
each other and the other parties to the Series 2007-1 Class A-1 Note Purchase
Agreement as follows:  (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2007-1 Supplement, the
Series 2007-1 Class A-1 Note Purchase Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the

 

B-2

--------------------------------------------------------------------------------


 

Indenture, the Series 2007-1 Class A-1 Notes, the Transaction Documents or any
instrument or document furnished pursuant thereto; (ii) the Transferor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Co-Issuers or the performance or observance by the
Co-Issuers of any of the Co-Issuer’s obligations under the Indenture, the
Series 2007-1 Class A-1 Note Purchase Agreement, the Transaction Documents or
any other instrument or document furnished pursuant hereto; (iii) each Acquiring
Committed Note Purchaser confirms that it has received a copy of the Indenture,
the Series 2007-1 Class A-1 Note Purchase Agreement and such other Transaction
Documents and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption Agreement; (iv) each Acquiring Committed Note Purchaser will,
independently and without reliance upon the Class A-1 Administrative Agent, the
Transferor, the Funding Agent or any other Investor Group and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Series 2007-1 Class A-1 Note Purchase Agreement; (v) each Acquiring Committed
Note Purchaser appoints and authorizes the Class A-1 Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Series 2007-1 Class A-1 Note Purchase Agreement as are delegated to the
Class A-1 Administrative Agent by the terms thereof, together with such powers
as are reasonably incidental thereto, all in accordance with Article V of the
Series 2007-1 Class A-1 Note Purchase Agreement; (vi) each Acquiring Committed
Note Purchaser appoints and authorizes the related Funding Agent to take such
action as agent on its behalf and to exercise such powers under the
Series 2007-1 Class A-1 Note Purchase Agreement as are delegated to such Funding
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Article V of the Series 2007-1
Class A-1 Note Purchase Agreement; (vii) each Acquiring Committed Note Purchaser
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Series 2007-1 Class A-1 Note Purchase
Agreement are required to be performed by it as an Acquiring Committed Note
Purchaser; and (viii) the Acquiring Committed Note Purchaser hereby represents
and warrants to the Co-Issuers and the Servicer that the representations and
warranties contained in Section 6.03 of the Series 2007-1 Class A-1 Note
Purchase Agreement are true and correct with respect to the Acquiring Committed
Note Purchaser on and as of the date hereof and the Acquiring Committed Note
Purchaser shall be deemed to have made such representations and warranties
contained in Section 6.03 of the Series 2007-1 Class A-1 Note Purchase Agreement
on and as of the date hereof.

 

Schedule I hereto sets forth (i) the Advance Sub-Class and the Purchased
Percentage for each Acquiring Committed Note Purchaser, (ii) the revised
Commitment Amounts of the Transferor and each Acquiring Committed Note
Purchaser, and (iii) the revised Maximum Investor Group Principal Amounts for
the Investor Groups of the Transferor and each Acquiring Committed Note
Purchaser (it being understood that if the Transferor was part of an Investor
Group and the Acquiring Committed Note Purchaser is intended to be part of the
same Investor Group, there will not be any change to the Maximum Investor Group
Principal Amount for that Investor Group) and

 

B-3

--------------------------------------------------------------------------------


 

(iv) administrative information with respect to each Acquiring Committed Note
Purchaser and its Funding Agent.

 

This Assignment and Assumption Agreement and all matters arising under or in any
manner relating to this Assignment and Assumption Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York, and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.

 

B-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.

 

 

[·], as Transferor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[·], as Acquiring Committed Note Purchaser

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[·], as Funding Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-5

--------------------------------------------------------------------------------


 

 

[CONSENTED AND ACKNOWLEDGED
BY THE CO-ISSUERS:](2)

 

 

 

APPLEBEE’S ENTERPRISES LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S IP LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS NORTH
LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS WEST
LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS TEXAS
LLC, as Co-Issuer

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)   Note: Only if required by Section 9.17.

 

B-6

--------------------------------------------------------------------------------


 

 

APPLEBEE’S RESTAURANTS INC., as
Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS KANSAS
LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS MID-
ATLANTIC LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS
VERMONT, INC., as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-7

--------------------------------------------------------------------------------


 

 

[CONSENTED BY:](3)

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,
as Swingline Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[·], as L/C Provider

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(3)   Note: Only if required by Section 9.17.

 

B-8

--------------------------------------------------------------------------------

 

 

SCHEDULE I TO ASSIGNMENT

 

AND ASSUMPTION AGREEMENT

 

LIST OF ADDRESSES FOR NOTICES
AND OF COMMITMENT AMOUNTS

 

[                                         ], as
Transferor

 

Advance Sub-Class:   [          ]

 

Prior Commitment Amount:   $[          ]

 

Revised Commitment Amount:         $[          ]

 

Prior Maximum Investor Group
Principal Amount:                   $[          ]

 

Revised Maximum Investor
Group Principal Amount:        $[          ]

 

Related Conduit Investor
(if applicable)                            [          ]

 

[                                                                      ], as
Acquiring Committed Note Purchaser

 

Address:

 

Attention:

 

Telephone:           
Facsimile:              

 

Purchased Percentage of
Transferor’s Commitment:       [          ]%

 

Prior Commitment Amount:     $[          ]

 

Revised Commitment Amount:           $[          ]

 

Prior Maximum Investor Group
Principal Amount:                      $[          ]

 

B-9

--------------------------------------------------------------------------------


 

Revised Maximum Investor
Group Principal Amount:      $[          ]

 

Related Conduit Investor
(if applicable)                          [          ]

 

[                                                                      ], as
related Funding Agent

 

Address:

 

Attention:

 

Telephone:           
Facsimile:

 

B-10

--------------------------------------------------------------------------------


 

 

EXHIBIT C TO CLASS A-1

 

NOTE PURCHASE AGREEMENT

 

INVESTOR GROUP SUPPLEMENT, dated as of [         ], among (i) [           ] (the
“Transferor Investor Group”), (ii) [           ] (the “Acquiring Investor
Group”), (iii) the Funding Agent with respect to the Acquiring Investor Group
listed on the signature pages hereof (each, a “Funding Agent”), and (iv), if
applicable, the Co-Issuers, the Swingline Lender and the L/C Provider listed on
the signature pages hereof.

 

W I T N E S S E T H:

 

WHEREAS, this Investor Group Supplement is being executed and delivered in
accordance with Section 9.17(d) of the Series 2007-1 Class A-1 Note Purchase
Agreement, dated as of [November 29, 2007] (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2007-1 Class A-1 Note Purchase Agreement”; terms defined therein being
used herein as therein defined), among the Co-Issuers, the Conduit Investors,
Committed Note Purchasers and Funding Agents named therein, the L/C Provider and
Swingline Lender named therein, Applebee’s Services, Inc., as Servicer, and
Lehman Commercial Paper Inc., as Class A-1 Administrative Agent (in such
capacity, the “Class A-1 Administrative Agent”);

 

WHEREAS, the Acquiring Investor Group wishes to become a Conduit Investor and
[a] Committed Note Purchaser[s] with respect to such Conduit Investor under the
Series 2007-1 Class A-1 Note Purchase Agreement; and

 

WHEREAS, the Transferor Investor Group is selling and assigning to the Acquiring
Investor Group [all] [a portion of] its respective rights, obligations and
commitments under the Series 2007-1 Class A-1 Note Purchase Agreement, the
Series 2007-1 Class A-1 Advance Notes of the Advance Sub-Class identified on
Schedule I attached hereto and each other Transaction Document to which it is a
party with respect to the percentage of its Commitment Amount specified on
Schedule I attached hereto;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Upon the execution and delivery of this Investor Group Supplement by the
Acquiring Investor Group, each related Funding Agent with respect thereto and
the Transferor Investor Group and, to the extent required by Section 9.17(d) of
the Series 2007-1 Class A-1 Note Purchase Agreement, the Co-Issuers, the
Swingline Lender and the L/C Provider (the date of such execution and delivery,
the “Transfer Issuance Date”), the Conduit Investor and the Committed Note
Purchaser[s] with respect to the Acquiring Investor Group shall be parties to
the Series 2007-1 Class A-1 Note Purchase Agreement for all purposes thereof.

 

The Transferor Investor Group acknowledges receipt from the Acquiring Investor
Group of an amount equal to the purchase price, as agreed between the Transferor
Investor Group and the Acquiring Investor Group (the “Purchase Price”), of

 

C-1

--------------------------------------------------------------------------------


 

the portion being purchased by the Acquiring Investor Group (the Acquiring
Investor Group’s “Purchased Percentage”) of (i) the aggregate Commitment[s] of
the Committed Note Purchaser[s] included in the Transferor Investor Group under
the Series 2007-1 Class A-1 Note Purchase Agreement and (ii) the aggregate
related Committed Note Purchaser Percentage[s] of the related Investor Group
Principal Amount.  The Transferor Investor Group hereby irrevocably sells,
assigns and transfers to the Acquiring Investor Group, without recourse,
representation or warranty, and the Acquiring Investor Group hereby irrevocably
purchases, takes and assumes from the Transferor Investor Group, such Acquiring
Investor Group’s Purchased Percentage of (x) the aggregate Commitment[s] of the
Committed Note Purchaser[s] included in the Transferor Investor Group under the
Series 2007-1 Class A-1 Note Purchase Agreement and (y) the aggregate related
Committed Note Purchaser Percentage[s] of the related Investor Group Principal
Amount.

 

The Transferor Investor Group has made arrangements with the Acquiring Investor
Group with respect to [(i)] the portion, if any, to be paid, and the date or
dates for payment, by the Transferor Investor Group to such Acquiring Investor
Group of any program fees, undrawn facility fee, structuring and commitment fees
or other fees (collectively, the “Fees”) [heretofore received] by the Transferor
Investor Group pursuant to Section 3.02 of the Series 2007-1 Class A-1 Note
Purchase Agreement prior to the Transfer Issuance Date [and (ii) the portion, if
any, to be paid, and the date or dates for payment, by such Acquiring Investor
Group to the Transferor Investor Group of Fees or [              ] received by
such Acquiring Investor Group pursuant to the Series 2007-1 Supplement from and
after the Transfer Issuance Date].

 

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor Investor Group pursuant to the
Series 2007-1 Supplement or the Series 2007-1 Class A-1 Note Purchase Agreement
shall, instead, be payable to or for the account of the Transferor Investor
Group and the Acquiring Investor Group, as the case may be, in accordance with
their respective interests as reflected in this Investor Group Supplement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

 

Each of the parties to this Investor Group Supplement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to affect the purposes of
this Investor Group Supplement.

 

By executing and delivering this Investor Group Supplement, the Transferor
Investor Group and the Acquiring Investor Group confirm to and agree with each
other and the other parties to the Series 2007-1 Class A-1 Note Purchase
Agreement as follows:  (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse

 

C-2

--------------------------------------------------------------------------------


 

claim, the Transferor Investor Group makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2007-1 Supplement, the
Series 2007-1 Class A-1 Note Purchase Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Series 2007-1 Class A-1 Notes, the Transaction Documents or any instrument
or document furnished pursuant thereto; (ii) the Transferor Investor Group makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Co-Issuers or the performance or observance by the
Co-Issuers of any of the Co-Issuers’ obligations under the Indenture, the
Series 2007-1 Class A-1 Note Purchase Agreement, the Transaction Documents or
any other instrument or document furnished pursuant hereto; (iii) the Acquiring
Investor Group confirms that it has received a copy of the Indenture, the
Series 2007-1 Class A-1 Note Purchase Agreement and such other Transaction
Documents and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Investor Group
Supplement; (iv) the Acquiring Investor Group will, independently and without
reliance upon the Class A-1 Administrative Agent, the Transferor Investor Group,
the Funding Agents or any other Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Series 2007-1
Class A-1 Note Purchase Agreement; (v) the Acquiring Investor Group appoints and
authorizes the Class A-1 Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Series 2007-1 Class A-1 Note
Purchase Agreement as are delegated to the Class A-1 Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
all in accordance with Article V of the Series 2007-1 Class A-1 Note Purchase
Agreement; (vi) each member of the Acquiring Investor Group appoints and
authorizes the related Funding Agent, listed on Schedule I hereto, to take such
action as agent on its behalf and to exercise such powers under the
Series 2007-1 Class A-1 Note Purchase Agreement as are delegated to such Funding
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Article V of the Series 2007-1
Class A-1 Note Purchase Agreement; (vii) each member of the Acquiring Investor
Group agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Series 2007-1 Class A-1 Note Purchase
Agreement are required to be performed by it as a member of the Acquiring
Investor Group; and (viii) each member of the Acquiring Investor Group hereby
represents and warrants to the Co-Issuers and the Servicer that the
representations and warranties contained in Section 6.03 of the Series 2007-1
Class A-1 Note Purchase Agreement are true and correct with respect to the
Acquiring Investor Group on and as of the date hereof and the Acquiring Investor
Group shall be deemed to have made such representations and warranties contained
in Section 6.03 of the Series 2007-1 Class A-1 Note Purchase Agreement on and as
of the date hereof.

 

Schedule I hereto sets forth (i) the Advance Sub-Class and the Purchased
Percentage for the Acquiring Investor Group, (ii) the revised Commitment Amounts
of the Transferor Investor Group and the Acquiring Investor Group, and (iii) the
revised Maximum Investor Group Principal Amounts for the Transferor Investor
Group and the

 

C-3

--------------------------------------------------------------------------------


 

Acquiring Investor Group and (iv) administrative information with respect to the
Acquiring Investor Group and its Funding Agent.

 

This Investor Group Supplement and all matters arising under or in any manner
relating to this Investor Group Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York, and the obligations,
rights and remedies of the parties hereto shall be determined in accordance with
such law.

 

C-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

 

[·], as Transferor Investor Group

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[·], as Acquiring Investor Group

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[·], as Funding Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-5

--------------------------------------------------------------------------------


 

 

[CONSENTED AND ACKNOWLEDGED
BY THE CO-ISSUERS:](4)

 

 

 

APPLEBEE’S ENTERPRISES LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S IP LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS NORTH
LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS WEST
LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS TEXAS
LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(4)   Note:  Only if required by Section 9.17.

 

C-6

--------------------------------------------------------------------------------


 

 

APPLEBEE’S RESTAURANTS INC., as
Co-Issuer

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS KANSAS
LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS MID-
ATLANTIC LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS
VERMONT, INC., as Co-Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[CONSENTED BY:](5)

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

as Swingline Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(5)   Note:  Only if required by Section 9.17.

 

 

C-7

--------------------------------------------------------------------------------


 

 

[·], as L/C Provider

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-8

--------------------------------------------------------------------------------


 

 

SCHEDULE I TO

 

INVESTOR GROUP SUPPLEMENT

 

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT AMOUNTS

 

[                                        ], as
Transferor Investor Group

 

Advance Sub-Class:    [          ]

 

Prior Commitment Amount:    $[          ]

 

Revised Commitment Amount:          $[          ]

 

Prior Maximum Investor Group
Principal Amount:                    $[          ]

 

Revised Maximum Investor
Group Principal Amount:         $[          ]

 

[                                                        ], as
Acquiring Investor Group

 

Address:

 

Attention:

 

Telephone:
Facsimile:

 

Purchased Percentage of
Transferor Investor Group’s Commitment:   [          ]%

 

Prior Commitment Amount:    $[          ]

 

Revised Commitment Amount:           $[          ]

 

Prior Maximum Investor Group
Principal Amount:                    $[          ]

 

S-1

--------------------------------------------------------------------------------


 

Revised Maximum Investor
Group Principal Amount:      $[          ]

 

[                                                        ], as
related Funding Agent

 

Address:


Attention:

 

Telephone:           
Facsimile:

 

 

S-2

--------------------------------------------------------------------------------
